Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 1 of 125



                             U N ITED STA TES D ISTRICT CO URT
                         FOR THE SOU TH ERN D ISTR ICT OF FLORID A

                                    FORT PIERCE DIVISION


    PA M ELA B .STU A RT         )
                                 )
          Plaintiff,             )
                                 )
                                 )                 Case N o. 18-14244-CIV -
                                 )                 M ARTW EZ/M AYNARD
                                 )
    CATHERW E K RYAN,            )
                                 )
    DEBOR AH A .STU A RT,        )
                                 )
    TENNISTOW NHOUSESCONDOM INIUM)
    ASSOCG TION,INC.,            )
                                 )
    JEFFREY R.SMITH,            )
                                 )
    STATE OF FLORIDA,            )
                                 )
         Defendants.             )
                                 )

            PLA IN TIFF PA M ELA STU AR T 'S RU LE 72 O BJECTIO N S TO TH E
        REPORT AND RECOM M ENDATIONS O F M AGISTR ATE JUDGE M AYNARD


          PlaintiffrrosePamelaB.Stuartrespectfullyfilesherobjectionsandrecommendationsto
    the Reportand Recomm endationsfiled by M agistrate Judge Shaniek M aynard on Decem ber26,

    2018,pm suantto Rule72 oftheFederalRulesofCivilProcedureandLocalM agistrateJudgeRule

    1(d)(1)(D).TheReportandRecommendationswerefiledinresponsetovariousmotionstodismiss
   pursuanttoFed.Rule.Civ.Pro.12(b)(6).BecausethedefendantshaveraisedtheRooker-Feldman
   doctrineasabartojurisdictioninthiscourtwhichisafactualattackonjmisdidion,thisCotlrtmay
   properly considerevidenceoutsidethepleadingsin determiningwhethertheComplaintshould be
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 2 of 125



    dismissed.SeeEcheverry v.WellsFargoBank,N.A CaseNo.16-cv-61635-GAYLES, atp.4,(S.
                                                                                   D.
    Fla.February24,2017).
           Plaintif objedstotheM agistrate'srecommendationthatthecasebedismissedforfailme
    tostateaclaim (failmetopleadacauseofaction)forCountsIand11ofhercomplaint.lntheevent
    thattheCourtwereto agreewiththeM agistrate,Plaintiffseeksleavetofilean nmended complaint

    adding allegationsunderthe4thAmendmenttotheUS Constitution ttmlawfuland umeasonable
    seiztzresofproperty)andtmdertheAllW dtsAct,28U.S.C.j 1651,whichpermitsfederalcourts
    toemployallavailablewritstosectlrejustice. Plaintiffobjectstothedismissalofhercasewhich
    seeksprotectionfrom anlmconstitutionaljudicialtakingand/orseizureofherpropertybythestate
    courtswithoutthe fulland fairlitigation asrequired by ULS.v.M endoza,464 U .S.154,104 S.Ct.

    568,78L.Ed.2d379(1984)duetojurisdictionalltdoctrines''which,contrarytotheplainlanguage
    oftheUS andFloridaConstitutions, includingthe SupremacyClausein Art.VI,clause2,cotmsel

    federalcourtstonotinvolvethem selvesinm attersthatcriticizeorchallengethefinalactionsofstate

    courtswhich maybesubjecttoreview by theUS SupremeCourtpursuanttoawritofcertiorari
    tmder28U.S.C.j 1257(a).
    Introduction

          Plaintiff apologizes for the length of this docum ent which w as organized to respond

   individually to the paragraphs as set forth in the M agistrate's lengthy report. Because of that

   organization,som eofthecontentand argumentsm ay berepeated from tim etotim e.

          Plaintiffhasfaced severalchallengesin tim ely producing thisresponsewhich shewillnot

   recount.Intheeventthatshehasnotassembledalloftheexhibitscited inthisresponseby thetim e

   itmustgo totheFedEx offketom eettheCourt'sdeadline foraresponse,theexhibitswillfollow
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 3 of 125



    by m ailas soon aspossible.

    ProceduralPosture

           Thisease arosefrom a bitterfnmily dispute overthe administration ofthe trtlstleftby J.

    RaymondStuart,fatherofPlaintiffPamelaStuartanddefendantsCatherineRyan,M D,andDeborah

    Stuart. Pam ela Stuarqtheeldestchild and only lawyerin thefamily wasnam ed by herfatherand

    m otherastrusteesoftheirtrustsand executoroftheirwillsin 1990.AqerM r.St'uartdied in 1998,

    PamelaStuat'twasleftwiththeresponsibilityofmakingstzrethatthetrustobjectives,thecareofher
    elderly m other,M arion Stuart,and theresidencestitled in thenam eofthetrtlstand thebrokerage

    accountthatwastoprovidesupportforM arion Stuart,who wasahomemaker,andthedistribution

    ofwhateverrem ainedtothethreedaughters,werecaniedoutplzrsuanttotheterm softhetrustand

    Florida law. Pnmela Stuartdid thatto the bestofherabilityunderchallenging circumstances.

           In2000,Plaintiffm adewhatturnedouttobeacatastrophicmistakeastrustee.Theoriginal

    independenttrustee sheappointed had resigned dueto hisillhealth and,aftertwo ofherfather's

    friendsrefusedherrequesttoserveasindependenttrustee,sheappointedherbrotherin law,Edward

    Ryan,to serve as co-tnzstee. She knew thatM r.Ryan w as notsupposed to serve in that capacity

    tmdertheterm softhetrustbecausehiswifewasarem ainderbeneficiaryandthetermsofthetrtzst

    (Articlt21)prohibitedhisappointment.However,shehadjustacquiredaresidenceinVeroBeach
    and the only people sheknew in V ero Beach w ere friendsofherparents.The law yershe consulted

    aboutthisissue,M ichaelSu fford,Esq.,aFloridaB arm em berwho w asw ell-know n in the Barand

   intheRealProperty,ProbateandTrustLaw Section(herecruitedplaintifftoserviceontheRPPTL
   ExecutiveCouncil)andwho had advisedherfatherbeforehisdeath,consideredherreasonsfor
   appointingM r.Ryan despitethetrustterms(thathewmsalawyerandknew thefamilywell)and
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 4 of 125



    advised,EtN Oonewillcomplain.''M r.Ryanbecam eco-trusteeinApril2000andserveduntilhewas

    removed by thecourtin M arch 2014.M r.Ryan had been çtfired''asco-trusteeby Plaintiffandher

    m otherin July 2009,buthe refused to resir . ItwasM r.Ryan who wasthe realparty in interest

    behindthelitigation filed in lndian RiverCounty in thennm esofPlaintiffs'sisters.

           Plaintifrm adeasecondcriticalerrorintrustadm inistration when,in2001,afterleam ingthat

    she had been defrauded when the lim ited liability company she formed purchased acommercial

    buildingtouseasalaw oftk eand rentalproperty,shebegan borrowing againstherinheritance, her

    rightunderFlorida law to receivetrustee fees(j 736.0708)and herrighttmderFlorida law to
    repaymentoftrusteeexpenses(j 736.0709)to paythe carrying costsofthatbuilding. Shehad
    consulted with herm otherand M r.Ryan and hersistersaboutthe m atter,butthesistersand M r.

    Ryanlaterclaimed ignorance.Thetermsofthetrustpermittedborrowingbythetrustees(Article
    18,! 2)asdid theFlorida 1aw which provided bonowing by atrtzstee,tj 736.081646),Florida
    Statutesisthecurrentiteration). PlaintiffhadplacedasecondmortgageagainstherFloridahome
    and laterrefinanced itin 2006to pay attom eys'feesforthelitigation againstthedefraudingseller.

    Thebuilding was finally sold in 2009 and Plaintiffrepaid $750,000 shehad bonowed forthat

    purpose.TheLLC thatownedthebuildingalsorepaidtherefinancedloanagainstPlaintiffsFlolida

    hom e atthe tim e ofclosing. Plaintiffthoughtthatshe w ould nothave to borrow from thetrustany

    furtherbutsherequiredten sm geriesbetween 2010and 2014thatinterferedwithherabilitytowork

    atthe sam e tim e thather m other'shealth w as deteriorating and Plaintiff had to spend m ore tim e

   takingcareofhermotherand heraffairs(sherequired in-homenursing carefrom 2006 through
    2012). Plaintifftmquestionably borrowed more from thetrustthan hershare oftheestatebut
   expectedtobeabletorepaywhateversheowed (afteraccountingforthefeestowhich shewas

                                                    4
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 5 of 125



    entitledandthereimbm sementcreditforexpensessheincurredasatnzstee)from earningsfrom her
    law practice follow ing the death ofherm other in April2012. Instead,she w as sued,herbrotherin

    1aw filedacomplaintwiththeFloridaBarthatledtothesuspensionofher1aw licensein Floridaand

    thenreciprocallyin D.C.,M arylandandVirginiawhich effectivelyerasedPlaintiffsabilitytoem'n

    income. Toaddinsulttoinjury,theFloridastatecourtrefusedtoawardPlaintiffalzyfeesforthe
    sixteen yearsofherlaborsastrusteeand refused,contraryto applicableFloddalaw (j736.0709,
    Florida Sututes,ûûA trustee isentitled to bereimbtlrsed outofthe trustproperty, with interestas

    appropriate,forreasonableexpensesthatwereproperlyincurredintheadm inistration ofthetnzst.''l

    to givehercreditforthe$325,507.99 shehad expended fortheexpensessheincurred astrusteein
    good faith relianceupon hereventualreim bursem ent. TheFloridastatecourtalsocharged herfor

    thefeesand expensereim bursementsthathadbeenproperlypaidaccordingtotheterm softhetnzst

    withtheadviceofcounselfrom 1998to2001.Theresultwasagrosslyinflatedjudgmentagainst
    herto which the state courtadded 6% interestsince 1998 and failed to creditthe value ofthe

    propertiesthe state courtim properly aw arded to hersisters.

           On June26,2018,Plaintifffiled a3 countcomplaintwith thiscourtalongwith am otion for

    atemporaryrestrainingorderseekingto haltthesaleofherhom eatforeclosure.Countladdressed

   themwonstitutionaljudicialtakingofherFloridaresidencewhichshepurchasedcompletelywith
   herow n funds,her interestin her father'sV ero Beach hom estead w hich she acquired by operation

   ofFloridastatelaw,j732.40141),atthetimeofherfather'sdeathin19981andherone-thirdinterest

           1 Thetitleto herfather'sresidencehad been conveyedto histrust, butthe applicable
   Floridacase1aw rendered thefactthathishomestead wastitled in the name ofarevocabletrust
   irrelevantto itsstatusashomestead propertywhich descended by operation oflaw , j732.40141),
   FloridaStamtes,toM r.Stuart'sthreedescendantspcrstirpesatthemom entofhisdeath.
   Aronsonv.Aronson,81So.3d 515,519 (F1a.3dDCA 2012).ltshomesteadcharacterwas
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 6 of 125



    in herparents'personalproperty which she acquired by inheritanceptlrsuantto thewillsofher

    parents,J.Raym ond and M arion C.Stuart. Cotmt11alleged violationsoftheTnkingsClause ofthe

    5thAm endm entandtheviolationofPlaintiffsrightstodueprocessof1aw in asecondcasebrought

    againstplaintiffbytheTennisTownhousesCondom inium Association,lnc.withoutcomplyingwith

    theconditionsprecedenttosuchalawsuitcontainedinitsDeclarationofCondominium andby-laws.

    Thetrialjudgeinlndian RiverCotmtywasthesameonewhopresidedoverthecasedescribedin
    Count1.Thatcasewasongoingatthetimethatthefederalcomplaintwasfiled and iscurrentlyon

    appealtotheFourthDistrictCourtofAppealindocketnos.41718-1904> d41718-2500allegingthat

    thetrialcourtshouldhaverecuseditselfafterplaintifffiledamotiontodisqualifythetrialjudge,that
    thetrialcourtignoredherevidenceofthefailureofthecondom inium associationtocomplywithits

    own governing docum ents which made the collection action ultra vires, and challenging

    irregularitiesin the foreclosure sale. Count111,based upon diversity ofcitizenship between and

    nmongPnmelaSttzart(whoresidedinFloridaandDC)andhersisterCatherine(aresidentofNew
    Jersey)andDeborah Stuart(aresidentofW mshington State)soughtadeclmation ofrightsin the
    homestead ofJ.Ram ond StuartandthepersonalpropertyofPmnelaStuart'sparentsbasedupon

    applicableFlorida1aw in orderto quiettitle,and anorderfortheirpartitionandsale.Thetrusteeof

   the J.R aym ond Stuarttrtlstwhich had no ow nership rightsin the property afterM r.Stuart'sdeath

   in 1998 im properly deeded the property to Catherine Ryan atld D eborah Stuat'tin a Ettrustee'sdeed''

   datedFebruary13,2017. Pum ortedlyforthestlm of$275,000,DeborahStuartprovidedaquitclaim
   deed to Catherine Ryan ofher ow nership interestin the form erhom estead of J. Raym ond Stuart



   established atdeath andprotectedthesharesinherited by hisheirs.Engelkev EstateofEngelke,
                                                                                  .


   921So.2d693,697(F1a.4thDCA 2006).
                                                    6
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 7 of 125



    dated January 20,2018. Thus,Edward Ryan'squestto defamePlaintiffand illegally acquirethe

    fruitsofherm ofessionallaborsovera careerspanning nearly 50 yearsw as com plete.

           Pam elaStuart'spropertyrightswereunconstitutionally takeninviolation ofthe5thand 14th

    Am endmentswhenFloridastatecourtsignoredtheapplicableFlorida1aw which requiredproofthat

    Plaintiffacquired thesepropertiesbyunjustenrichmentorwrongfulconductand awardedthose
    propertiesto her sistersin a case litigated in the CircuitCourtoflndian RiverCounty against

    Plaintiffinherindividualcapacityand astrusteeoftheJ.Raymond Stuarttrusts.Ryanv. Stuart,et.

    a1.,caseno.31-2013CA-001523.ThecauseofactionforajudicialtnkingarisesoutoftheTakings
    Clauseofthe51Am endmentwhich m akesittmconstitutionalfora governmentto takeaproperty

    from a private ownerforanotherprivate ownerwithoutjustcompensation. Stop the Beach
    Renourishmentv.FloridaDepartmentofEnvironmentalprotection,560U.S.702,713-715(2010).
           Thecomplaintfiled againstPnmelaStuartinthecasein lndian RiverCotmty CirctlitCourt

    soughtplaintiffsremovalastrustee,anaccounting,damagesforallegedconvexsionand injunctive
    relief. The complaint in that matter is attached as exhibit A . Plaintiff was not given the

    Constitutionally requirednoticethatherownership ofherFloridahome,herfather'shom estead or

   herparents'personalm opertywasatissueinthecasebecausetheywerenotlistedin thecomplaint

   asspecialdamagesasrequiredbyFloridaRuleofCivilProcedtlrel.120(g).Thatfailmetomention
   herhom e,herfather'shom estead and herparents'personalpropertym eantthattheCircuitCourthad

   no subjectmatterjurisdiction overthose propertiesaccordingto well-established Floridalaw.
   Lovettv.Lovett,93Fla.611,112So.768,775-76(1927)4InreEstateofHatchern4bgSo.2d977,
   980(Fla.3dDCA 1983)C:Subjectmatterjurisdiction-thepowerofthecourttoadjudicatetheclass
   ofcasesto which the particularcasebelongs--isinchoate;thejurisdiction and powerofa court
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 8 of 125



    rem ain atrestuntilcalled into action by som e suitor.The action ofthe courtm ustbe called into

    exercise by pleading and process.''). Despite thislack ofsubjectmatterjurisdiction overthe
    propertiesandthelack ofnoticethatthey wereatissuein thecasewhich rendered any subsequent

    orderconcerningthem void,Renovaship,Inc.v.Quatremain,208So.3d280(F1a.3dDCA 2016),
    citingCurbelov.Ullman,571So.2d443(Fla.1990),thetrialcourtimposedanequitablelienupon
    plaintiffshom estead,herinterestinherfather'shom estead,andherinterestinherparents'personal

    property in favor of Dr.Ryan and Deborah Stuartbecause the state trialjudge thoughtit
    ççappropriate.'' Thestatetrialjudgeerroneouslydeemedplaintiffsconductinconnectionwiththe
    trustttreprehensible-''Thetrialjudge'sfmding ofreprehensibleconductfrom breachesoftrust
    violated thestandardssetforsuch afinding by theU S Supreme Courtin StateFarm M utualAuto

    Ins.Co.v.Campbell,538U.S.408,419(2003)andtheFloridaSupremeCourtin Schoeffv.R.J
    ReynoldsTobaccoCo.,232So.3d294,307(Fla.2017).Thoseprecedentsrequireafindingofboth
    econom ic and physical hnnn flow ing from conduct before it m ay be deem ed ttreprehensible.''

   Notably,onlyoneFloridacasehasfolmdin dictathatabreach oftiduciarydutym aybethebasisfor

    imposition ofaconstructivetrustorequitablelienonahom esteadpropertybaseduponaCalifornia

    court'sdecision. HirchertFamily Trustv.Hirchert,65 So.3d 548(F1a.5thDCA 2011). This
    decision cnnnotbe characterized asestablished Floridaproperty law . There w asno evidence in the

    case ofRyan v.Stuartany physicalhann perpetrated by Pam ela Stuartacting astrustee who w as

   merelytryingtotakecareofherelderlymotherandadministerthetnlstassets. Thejudge made
   thefindingthatplaintiff'sconductinadm inisteringthetnzstwasEtreprehensible''tosupportafinding

   that an equitable lien could be imposed upon Plaintiffs homestead claim s under Partridge v.

   Partridge,790So.2d1280,1283(Fla.4thDCA 2001).TheFourthDistrictCourtofAppealsrejected

                                                   8
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 9 of 125



    thatanalysisinStuartv.Ryan,232So.3d418(Fla.2017),ccrf.den.,docketno.18-328(Fla.April
    9,2018),Gnding thatonly the exceptionsexpressly setforth in Article 10,j 4 could mevent
    protectionsofhom estead forced sales,buttheFourth DCA upheld the rulingthatPlaintiffwasnot

    apermanentresidentofFloridatandthuswasnotentitledtoConstitutionalhomesteadprotedion).
    TheFourth DCA pointedtoapurportedstatementofM s.Stuart'sintentionsthatsheneversaidand

    which appeared nowherein therecordon appeal,astatementthatechoed afactualerrorinthetrial

    court'srulingaboutthenumberofdaysM s.StuartspentinFlodda(theevidencewasactuallythe
    numberofdaysshespenton trtzstadministration activitiesin Florida),thefactthatM s.Stuart
    claimedhomestead interestsin both herownhomeand thatofherfather/ aswellasplaintiffs
    reversemortgageon herDC residenceasthebasisforitsreasoning.TheFourth DCA 'Sreasoning

    ignoredtheestablishedFloridaproperty1aw ofwhatisapermanentresidententitled to homestead

    protection3and how a person evidences dom icile w hich M s. Stuarthad followed. To arriveatits

    erroneouseondusion,theFourthDCA hadtoerroneouslyweighPlaintiY s17yearresidency inthe

    state,thelack ofevidencethatshewasabandoningherFloridaresidence,herstatem entsunderoath

    in herDeclaration ofDomicile filed pursuantto j 222.17,Florida Statmes,and herNotice of
   Homestead tiledptlrsuantto j222.01,FloridaStatutes,hermembership intheFloridaBarsince
    1994,heroffice in V ero Beach,herinvolvem entin civic activitiesincluding Riverside Theater,the


         2 The4thDCA evidently did notrecognizethatoneperson m ayhaveboth apersonal
   homestead and an inherited interestin thehom estead ofaparentatthesam etim e.
           3 Garcia v. Andonie,101So.3d339(F1a.2012),citingMatterofcooke,412So.2d340,
   341(Fla.1982)(tt(W 1eholdthatalthoughitisnotnecessarythattheheadofthefnmilyresidein
   the state orintend to make theproperty in question hisperm anentresidence,hemustestablish
   thatheintendedtomakethispropertyhisfnmily'spermanentresidence.'')Durationalresidency
   requirementsfordomicileoreligibilitytovoteareunconstimtionalinFlorida.Ostendorfv.
   Turner,
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 10 of
                                      125


  Vero Beach M useum of Art,the Comm unity Chm ch of Vero Beach,and the John's lsland

   Community ServiceLeague.Thus,theFourthDistrictCourtofAppealsfound shewasnotentitled

  tothehomesteadprotectionaffordedtohomesteadownersandheirsbyArticle10,j4oftheFlorida
  Constitution.TheOdober21,2016rulingbythetrialeourtwasxiddledwith factualand legalerrors

  butwasneverthelessupheldbytheFourthDistrictCourtofAppealsbasedupon areversem ortgage

  thatplaintiffheld on herunrelatedresidencein W ashington,DC thathad a residency requirem ent

  tmder the Federal Housing Act regulations applicable to such mortgages available to elderly

  homeowners.Notably,Article10,j4oftheFloridaConstitutionprovidesprotectionagainstforced
  saleofahomesteadpropertyexceptwhenamortgageisanEûobligationscontractedfortheptzrchase,

  improvement or repair''of the Florida homestead. j 196.015,Florida Statutes,makes the
  determination ofpermanentresidency a factualdetermination by property appraiser in the first

  instance.Itsays:Intention to establish aperm anentresidenceinthisstateisafactualdeterm ination

  to bem ade,inthefirstinstance,bythepropertyappraiser.Although anyonefactorisnotconclusive

  ofthe establishm entornonestablishm entofperm anentresidence,thefollowing are relevantfactors

  thatmay beconsideredbythepropertyappraiserinm akinghisorherdeterm ination astotheintent

  ofaperson claim ing ahom esteadexemption toestablish apermanentresidencein thisstateunder

  j 196.015,FloridaStatutes:
         (1)A formaldeclarationofdomicilebytheapplicantrecordedinthepublicrecordsofthe
  county in which theexemption isbeing sought.

         (2)Evidenceofthelocation wheretheapplicant'sdependentchildren areregistered for
  school.

         (3)Theplaceofemploymentoftheapplicant.

                                               10
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 11 of
                                      125


          (4)Thepreviouspermanentresidencybytheapplicantin a stateotherthan Floridaorin
   anothercotmtry and thedatenon-Floridaresidency wasterminated.

          (5)Proofofvoterregistrationinthissutewith thevoterinformation cardaddressofthe
  applicant,orotheroftk ialcorrespondencefrom thesupervisorofeledionsprovidingproofofvoter

  registration,m atchingtheaddressofthephysicallocation wheretheexemption isbeing sought.

         (6)A validFloridadriverlicenseissuedunders.322.18oravalidFloridaidentitkationcard
  issued tmders.322.051and evidenceofrelinquishmentofdriverlicensesfrom any otherstates.

         (7)lssuanceofaFlotidalicensetagon anymotorvehicleownedbytheapplicant.
         (8)Theaddressaslistedonfederalincometaxretum sfiledbytheapplicant.
         (9)Thelocationwheretheapplicant'sbankstatementsandcheckingaccountsareregistered.
         (10)Proofofpaymentforutilitiesatthepropertyforwhichpermanentresidency isbeing
  claim ed.

         AsofthetimeofthehearingsheldbythetrialjudgeinRyanv.Stuartinthespringof2016,
  Pnm elaSt'uarthadfiledaDeclarationofherFloridadom icileunderoathwiththeCircuitCourt,had

  nodependentchildren(shehasnevermnrried),hadanofficeinVeroBeachforhersololawpractice
  thathad been in existence since 2006,had a pennanentresidence in Vero Beach thathad an

  approvedhomesteadtax exemptionthatshehadowned andresidedin since2000(R.3046),had
  proofofher voterregistration in Floddain 2004(R.3034)andtestified thatshehadvoted and
  volunteered as a voterprotection attorney in every federalelection since 2004,had a valid Florida

  driver'slicense (R.3042)and registration (R.3044)forhervehicle,hadnotlisted DC asher
  residenceon atax reblrn since 2004 or2005, had bank accountsatNorthern Trustin Vero Beach

  (aswellaswithEagleBankofM arylandlandpaidutilitiesforoversixteenyearstotheCityofVero

                                                 11
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 12 of
                                      125


  Beach. N evertheless,the trialcourtand the appellate courtfound thatPnm ela Stuart's m incipal

  residence(note,thatisnotthelegalstandardforhomesteadprotection)wasinD.C.
         JudgeM iddlebrooksdenied Plaintiffsm otion foraTRO againsttheforeclosuresaleofher

  hom eon Jtme26,2018,on thegroundsthatthetrialcourt'sruling on dom icilewasan application

  ofexisting law tmfavorableto plaintiff. Sincetherewasno opportunity fororalargumenton the

  motion,PlaintiffwaslmabletoexplaintoJudgeM iddlebrooksthatthefindingbythetrialjudgethat
  a D C reverse m ortgage could notbe the basis foran exception to hom estead protection tm derthe

  FloridaConstitution asestablished by theapplicable casessuch as Butterworth v.Caggiano,605

  So.2d56,60(F1a.1992)--''ahomesteadisonlysubjecttoforcedsalefor(1)thepaymentoftaxes
  andassessmentsthereon;(2)obligationscontractedforthepurchase,improvementorrepairthereof;
  or(3)obligationscontractedforhouse,fieldorotherlaborperformedontherealty.'''
                                                                             , Chamesv.
  DeM ayo,912So.2d850(F1a.zoo7lthomeownercnnnotwaivetheexemptioninunrelated,unsecured
  promissorynoteaswaiverisagainstpublicpolicyl;and Havoco ofAm.,Ltd.v.Hill,790 So.2d
  1018,1021n.5 (F1a.2001)tThisprovision IArt.10,j4 oftheFloridaConstitutionlisliberally
  construed;''theFloridaconstitutionalexem ptionofhomesteadsprotectsthehom esteadagainstevery

  type ofclaim andjudgmentexceptthose specifically mentioned in theconstitutionalprovision
  itselfl.l''l.A dlzrationalresidencyrequirementfordomicileisunconstitutionalunderbothFlorida
  precedentsandUS SupremeCourtprecedents.Ostendoé v.Turner,426 So.2d 539 (F1a.1982),
  citingSparkmanv.Stateexrel.Scott,58So.2d431(Fla.1952);f'
                                                         Englev.Forbes,81So.2d214,
  215-16(F1a.lgssltcontinuousresidencynotrequiredforpermanentresidency).Dunnv.Blumstein,

  405U.S.330 (1972).


                                                12
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 13 of
                                      125


  Jurisdiction

         ln this case,Plaintiff seeks both legaland equitable relief from this courtplzrsuantto her

  complaintforadeclaratoryjudgmentandforrelieff'
                                               rom Constitutionalviolationsbytheindividual
  defendantsand thestatecourtsofFlorida ading asagentsofthe StateofFlodda. The adion was

  broughtptlrsuantto42U.S.C.j1983whichauthorizesasuitin equity toaddressdeprivationsof
  rightsundercolorofstate 1aw sectlred by the Constitution. ltwasalso broughtpursuantto the

  DeclaratoryJudgmentAct,28U.S.C.j2201whichauthorizesthefederalcourtstodeclaretherights
  and legalrelationsofany interested party.Plaintiffwillcom menton each oftheparagraphsofthe

  M agistrate'sreportasfollow s:

         lnParazraph3oftheReportandRecommendations(hereinafterûélkeport''l,theM agistrate
  discussesjurisdictionandvenue.''Federalcourtshavelimitedsubjectmatterjtuisdiction,orinother
  words,they havethepowerto decideonly certain typesofcases.''M orrison v.AllstateIndem.Co.,

  228F.3d 1255,1260-61(11thCir.2000)(citingUniversityofsouthAlabamav.AmericanTobacco
  Co.,168F.3d405,409-10(11thCir.1999)).Lowerfederalcourtscanexercisethispoweronlyover
  casesforwhich therehmsbeen aconpessionalgrantofjurisdiction,seeid.,''lajnd becausethe
  ConstitutionunambiguouslyconfersthisjurisdictionalpowertothesounddiscretionofCongress,
  federalcourts should proceed with caution in construing constitutionaland statutory provisions

  dealingwith (theirljtlrisdiction.''University ofsouthAlabama,168F.3d at409citedin Smithv.
  GFF Corporation,236F.3d 1292(11thCir.2001).Therearetwostatutorybasesforfederalsubject
  matterjurisdiction.First,diversity jurisdiction is governed by 28 U.S.C.j 1332(a)(1),which
  providesthatGûdistrictcourtsshallhaveoriginaljurisdiction ofa1lcivilactionswherethematterin
  controversy exceeds.$75,000and isbetween citizensofdifferentstates.''Second,under28U.S.C.

                                                13
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 14 of
                                      125


   j 1331,federaldistrictcourts tlhave originaljurisdiction ofallcivilactionsarising underthe
   Constitution,lawsortreatiesoftheUnited States,''orfederalquestionjurisdiction.Inaddition,if
  the court has federal question or diversity jmisdiction over some claims,it may exercise
   supplementaljtlrisdictionoverstatelaw claims. 28U.S.C.j 1367. A courtlackingjurisdiction
  mustdism issthe case,regardlessofthe stage ofthe proceeding,when itbecomesapparentthat

  judsdiction islacking. Theparty who seeksto invoke federaljurisdiction bearstheburden of
  establishingthatsuchjurisdiction isproper.
         In thiscase,Plaintiff s claim sare founded squarely upon the U nited States Constitution in

  thatsheallegesthatpropertythatsheboughtandpaid fororinheritedby operation oflaw orbythe

  wills ofherparentshasbeen taken by the state courts ofFlorida acting contrary to established

  Floridapropertyandprocedural1aw in violation oftheTakingsClauseofthe5* Amendm entto the

  Constitution asapplied to thestatesby the 14thAm endment. She further alleges thatthe takings

  occurred withoutdueprocess oflaw. ln fact,the actionsofthe state courtsm ay nm ountto an

  tmreasonableseizurein violation ofthe41 Amendm ent'sprohibition, é:''The rightofthe people to

  besectlre in theirpersons,houses,papers,andeffects,againstunreasonable searchesand seizures,

  shallnot be violated .. ..'* A seiztlre of property occlzrs where there is some meaningful

  interference w ith an individual'spossessory interests in thatproperty.'' United States v.Jacobsen,

  466U.S.109,113,104 S.Ct.1652,80L.Ed.2d85(1984).FourthAmendmentprotection extends
  beyondthecriminalrealm tocivilandadministrativeseizures.fenzv.Winburn,51F.3d 1540(11th
  Cir.,1995)Lenzv.W inbum,51F.3d 1540(11thCir.1995).TheSupremeCourthasemphasized

          4 Plaintiffdid notallegeviolationsofthe Fourth Amendmentin hercom plaintbutifthe
  Courtgrantsleave to nm end hercomplaint,shewillincludesuch allegationswhich,upon
  reflection,appearto bettspoton''forwhattranspired in thiscase.

                                                 14
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 15 of
                                      125


  that, ''attheverycore''oftheFourth Am endment''standstherightofam anto retreatintohisown

  home.''Soldalv.CookCounty,Illinois,506U.S.56,113S.Ct.538,121L.Ed.2d450(1992).Asthe
  highCourtsaidin Soldalwhichinvolvedan evictionfrom amobilehom e,::W efailtoseehow being

  uncerem oniously dispossessed ofone'shom ein the m anneralleged to haveocctlrred herecan be

  viewed asanythingbuta seizureinvoking theprotection ofthe Fourth Amendm ent.W hetherthe

  Am endm entwasin factviolated is,ofcotlrse,a differentquestion thatrequiresdetermining ifthe

  seizurewasreasonable.''Soldalv.CookCounty Illinois,506U .S.56.In thiscaseitisalleged that

  thestatejudgesinquestionactedbeyondthescopeoftheirauthorityinorderingthedispossession
  ofPlaintifffrom herpennanenthom eand itsdistributionto hertwo sisterswho failedtoallegethat

  theywere damaged byandPlaintifftmjustly enrichedby herownership ofherhomein Florida.
  Thus,the statecourtillegally seized and distributed Plaintiffspropertywithoutafoundation in the

  established property law ofthe State ofFlorida in violation ofthe 4th 5thand 14thAmendm ents.

  Because they acted outside ofthe scope oftheirauthority,no qualified immunity would existfor

  such actions.

         Jurisdiction forCountsland 11ofPlaintiffsfederalcom plaintwas fotmded upon federal

  questionspresented,28U.S.C.j1331.Diversityjtlrisdictiontmder28U.S.C.j1332istheasserted
  jtlrisdictionalbasis forCotmt111.Atthetimeoffiling,plaintiffwasaresidentofFloridaandthe
  Distrid ofColum biabutdomiciled in Florida.Becausethe statecourtillegallytookherresidence

  in Florida,she ispresently a residentin the DistrictofColum bia only so com plete diversity exists

  withhersisterswhoarethedefendantsinCount111. TheAllW ritsAct,28U.S.C.j1651maybe
  applicablehere aswelland Plaintiffseeksleaveto amendhercomplaintto add itasa basis.

         In Paracraph4,theM agistratenotesthatthisCourtmaytakejudicialnoticeofdoctlments

                                                 15
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 16 of
                                      125


  inthestatecourtcasefiles,butmakestheassertionwhichPlaintiffbelievestobeerroneousthatçithe

  docum entscontrolwhen they conflictw ith whatthe Plaintiffpleads.''Plaintiffagreesand thatthis

  CourtmaytakejudicialnoticeofthedocumentsfiledinthestatecasesintheCircuitCourtforlndian
  RiverCotmtywhich aredocum entsonthepublicrecord. However,whileitisgenerallyacceptable

  totakejudicialnoticethatadocumentwasfiledinacourtaction,itwouldbeimproperforthisCourt
  totakejudicialnoticeassumingthe truthofthecontentsofthedocllmentfiledinthecourtaction
  -
      such asfactsfound bythestatecottrtjudge- becausethefactsfotmd cnnnotbeconsidered as
  beyond ttremsonable dispute.''

           FederalRuleofEvidence201governsjudicialnoticeandcoversonlyadjudicativefacts,
  notlegislativefacts.Unitedstatesv.Chapman,caseno.No.15-15686,(11thCir.,2017).A court's
  orderinanearliercasewhichisajudicialact,maybethesubjectofjudicialnotice(thattheorder
  wasentered and aparticularrulingmade)butjudicialfindingsoffactin apreviouscasearenot
  admissibleunderFederalRuleofEvidence803(8))(thepublicrecordsexceptiontothehearsayrule)
  orthepropersubjectofjudicialnotice. Guicev.PostmasterGeneral,No.18-10290 (11thCir.
  December13,2018),citingUnitedstatesv.Jones,29F.3d 1549,1554(111Cir.1994).Thusthis
  Courtmaynotjudiciallynoticetheordersenteredinthestatecaseatissuehereasestablishing''the
  truth ofthe m attersasserted in the otherlitigatiom '' Id

          ln Paraaraph 5,theReporttakesthepositionthattheCourtm ayconsiderm attersoutsidethe

  pleadingswithrespecttotheissueofsubjectmatterjurisdiction.AccordingtoWilliamsonv.Tucker,
  645F.2d404,412(5thCir.1981),citedinMcElmurrayv.ConsolidatedGov'
                                                                t,Augusta-Richmond,
  501F.3d 1244(11thCir.,2007),amotiontodismissforlackofsubjectmatterjurisdictionpursuant
  toFed.R.CiV.P.12(b)(l)canbebmseduponeitherafacialorfactualchallengetothecomplaint.lf

                                                   16
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 17 of
                                      125


  thechallenge isfacial,''the plaintiffisleftwith safeguardssim ilarto thoseretained when a Rule

   12(b)(6)motion to dismissforfailuretostateaclaim israised.''Id Accordingly,''thecourtmust
  considertheallegationsin theplaintiffscomplaintastrue.''1d. A ''facialattack''onthecom plaint

  ''requirelslthecourtmerelytolookandseeifgthelplaintiffhassuftkientlyallegedabasisofsubjed
  matterjurisdiction,and the allegationsin hiscomplaintaretaken astrueforthepurposesofthe
  motion.''fawrencev.Dunbar,919F.2d1525,1529(11thCir.1990)(quotingMenchacav.Chrysler
  CreditCorp.,613F.2d507,511(5thCir.1980)).''-Factualattacks,'ontheotherhand,challengeAthe
  existenceofsubjectmatterjurisdictioninfact,irrespectiveofthepleadings,andmattersoutsidethe
  pleadings,such astestim ony and affidavitsare considered.'''f#.Furthennore,in Williamson,the

  formerFifthCircuitheldthat''ltlhedistrictcourthasthepowertodismissforlackofsubjectmatter
  jurisdictiononanyofthreeseparatebases:(1)thecomplaintalone;(2)thecomplaintsupplemented
  byundisputedfactsevidencedintherecord;or(3)thecomplaintsupplementedbyundisputedfacts
  plusthecourt'sresolutionofdisputedfacts.''Williamson,645F.2dat413.Inthiscase,thedefendant

  makefactualattacksonjurisdiction asmorefullysetforthbelow.
         ln Paragraph 6 ofthe Report,theM agistrate saysthattW tPage 11ofDE 46,the Plaintiff

  arguesthatthetrustobtainedonlyaçnominal'titletothehousegherfather'shomesteadat101South
  CatalinaCourt,VeroBeachl,withherandhersistersobtainingajointtenmwypropertyrighttothe
  house upon thefather'spassing. The fatherpassed aw ay in 1998.Them otherreceived alife estate

  property interestin the CaO lina Courthom e.'' ltis criticalthatthe Courtunderstand w hatactually

  happened here as seen through the lens ofthe truly applicable Florida law w hich the state courts

  ignored ormisunderstood and illegally ordered thatownership ofherfather's homestead to be

  distributed to Plaintiffs'two sisterswith Plaintiffexcluded. Because Plaintiffs interestin the


                                                 17
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 18 of
                                      125


  hom estead of her father arose because of his death and by operation of Florida Stam tes and the

  Florida Constitution,the state courtcould not place a lien against her interestin itbecause she

  acquired the interestwithout any wrongdoing on herpart. See Palm Beach Savings (f foan

  Associationv.Fishbein,619 So.2d267(Fla.lgg3ltequitablelienmaybeimposedonhomestead
  interestonlyiftherewasfraud,egregiousconductortmjustenrichment).
         ArticleX,j4oftheFloridaConstitutiondetinesprotectionsforhomesteadsandsetsforth
  thecircumstancesthatlimitstherightsofcreditors,theextensionoftheseConstitutionalprotections

  to the homestead owner'sheirs,and lim itationsupon a homestead owner'sability to devise the

  propertyfreely upon death. ltreadsasfollows:

         Article 10,SECTION 4.Hom estead;exemptions.-

         (a)Thereshallbeexemptfrom forced saleunderprocessofany court,and nojudgment,
  decreeorexecution shallbea lien thereon,exceptforthe paym entoftu esand assessm entsthereon,

  obligationscontractedforthepurchase,improvementorrepairthereof,orobligationscontractedfor

  house,fieldorotherlaborperform ed ontherealty,thefollowingpropertyownedbyanaturalperson:

                (1)ahomestead,iflocatedoutsideamtmicipality,totheextentofonehtmdredsixty
  acresofcontiguouslandandim provem entsthereon,which shallnotbereducedwithouttheowner's

  consentby reason ofsubsequentinclusion in a m unicipality;oriflocated w ithin a m unicipality,to

  the extentof one-halfacre ofcontiguous land,upon which the exem ption shallbe lim ited to the

  residenceoftheownerorthe owner'sfam ily'
                                         ,

                (2)personalpropertytothevalueofonethousanddollars.
         (b)Theseexemptionsshallintlretothesurvivingspouseorheirsoftheowner.
         (c)Thehomesteadshallnotbesubjecttodeviseiftheownerissurvivedbyspouseorminor

                                                18
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 19 of
                                      125


  child,exceptthe hom estead m ay be devised to the ow ner's spouse ifthere be no m inorchild.The

  ownerofhomesteadrealestate,joined bythespouseifmarried,mayalienatethehomestead by
  mortgage,saleorgiftand,ifmanied,m ayby deedtransferthetitleto an estatebytheentiretywith

  thespouse.lftheownerorspouseisincompetent,themethodofalienationorencumbranceshallbe

  asprovided by law.

         J.Raym ond and M arion Stuartdid theirestate planning in 1990.Subsequently,on January

   12,1992,theydeededthehousetheyjointly owned at101SouthCatalinaCourtin VeroBeachto
  J.Raym ond St'uartasan individual. M rs.Sttzartdid notretain any rightsin theproperty. Two days

  later,M r.St'uartdeededthepropertytotheJ.Raym ond StuartTrust.Both deedsarepublicrecord

  doctlm entsin lndian RiverCotmty,are partofthe state courtrecord,and copiesare attached as

  Exhibit 1. W hen Plaintifftook responsibility forthe trustand the father'shomestead upon his

  death,shesaw noreasonto investigateorquietitslegaltitleto theresidencethatwasunquestionably

  herfather'shom esteadatthetimeofhisdeath.Noform alorderwasnecessarytopasstitleuponM r.

  Stuart'sdeath sotherewasnoreasontoexpendmoneyon alegalproceeding.See,InreEstateof
  Hamelv.Parker,821So.2d 1276,1280 (Fla.2dDCA zoozltproceedingstodetenninewhethera
  property ishomesteadarepermissive,notreqlzired). Floridacourtshavecontinuedtoholdthat
  hom estead doesnotbecom e partoftheprobateestateunlessatestam entary disposition isperm itled

  and is m ade to som eone other than an heir,i.e., a person to w hom the benefit of hom estead

  protection couldnotinure.1d.,821So.2d at1279.Plaintiffm anaged the m aintenanceofherfather's

  hom estead forthe benefitofherm otherduring her life tenancy and paid the costsof itoutofthe

  assetsofherfather'strust.

         InthefirstcasethattheFloridaSupremeCourtconsideredthisissuewhenahomeownerhas

                                                19
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 20 of
                                      125


   conveyed a hom estead to a trustand how ow nership ofitisto be transferred upon death,Johns v.

   Bowden,68Fla.32,66So.155(2014),discussedextensivelybyMr.Kelleyathislecture,thecourt
   said:

           The conveyance alleged to havebeen m ade by Uliah Bowden to V.W .Shieldsastrustee
           carriedifanythingthebarelegaltitletothetnzstee,subjecttothepantor'srightdlzringhis
           lifetim e to directa conveyance ofthe title and the entire benificialinterestto othersathis
           pleasure,aswellassubjecttoultimatedispositionasdirectedbythetnzstdeedmadetothe
           trustee.Theinterestattempted to beconveyedwmsnotavested rightinthepropertyto any
           ofthebeneGciariesnamedinthetrustdeed,butacontingentinterestsubjecttotherightof
           the grantorto directa conveyance ofthe entire property to others atany tim e during the
           grantor's life.ln effect the entire beneficial interest and right in the specific property
           rem ainedinthegrantorandcouldnotpassatall,withouthisconsent,tillafterhisdeath,thus
           m aking the trust deed not an absolute conveyance of a vested right in presenti,ofthe
           propertyallegedtobeahomestead.(citationsomitted).Becauseoftheretentionoftheentire
           benetk ialestate in the grantordtlring hislife,the instrum entin pradicaleffect,isin the
           nature of a testam entmy disposition of property alleged to be a hom estead, and a
           testamentarydisposition ofhomesteadpropertyisforbidden bylaw whenthetestatorleaves
           awifeorachild.lfthepropertywmsand continuedtobein factand in 1aw ahomestead,the
           alleged trustdeed notbeing an absoluteconveyanceofanyvested estatein theland to take
           effectduring the p'antor'slifetime,isapparently ineffectualforthepurposedesigned.

  Thereafter,in asimilarsituation whereahomeownerconveyedtitletohishomestead to atrustand

  thereaftertitletohim selfastrusteeviaa quitclaim deed,theFourth DistrictCourtofAppealofthe

  State of Florida said, relying on the reasoning of Johns v. Bowden,that ttW e believe the

  interm etation placed uponthe 1885 Constitution oftheJohnscourtapplieswith equalforcetoday

  and operatesto preventthe attem pted deviseby trustatissuehere.The hom estead m ovisionsofthe

  1968Florida)Constitutionarenotmateriallydifferentfrom thoseofthe1885Constitutiono''Inre
  Estateoflohnson,397So.2d970,972-973(Fla.4thDCA 1981).
           ln Engelke v.Estate of Engelke, 921 So.2d 693 (Fla.4th DCA 2006),the personal
  representative ofthe estate soughtto compelthe trustee to convey property from the trtzstto the

  estatetopaycreditors. Thetrusteeobjected on thegroundsthathecouldnotbeorderedtopay

                                                  20
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 21 of
                                      125


  claim soverand abovetheliquid assetsofthetrustbecausetheresidenceatissue wasahom estead

  propertycoveredby thehomestead protectionsofArticle 10,j4 oftheFloridaConstimtion and
  couldnotbeusedtopaythedebtsoftheestate.TheFourth DistrictCourtofAppealsagreed ruling

  thatbecausethedecedentretainedcontroloverthehom esteaddtuinghislifetimeanddidnotconvey

  avestedproperty interest(onethatwasnotrevocable)to thetrustthatthedecedent'shomestead
  could be devised oralienated only in accordance with the Florida Constitution. The decedent's

  hom estead interestwasprotected from creditorswhilehewasaliveandhisheirswho inherited the

  property could claim the exemption for themselves tmderArticle 10,j 4(b) ofthe Florida
  Constitution even thoughtheyhad onlyarem ainderinterestin theproperty.AstheSuprem eCourt

  ofFloridastated in 1890:

         Thatpropertywhich creditorscould nottakefrom theheadofthefam ilywhen hewasliving
         they cnnnottake from hisheirsafterhisdeath.Thisiswhatthe constitution plainly said to
         anyonewhom ightbecom eacreditor....W hateverinterestoftheancestorwasin theland,it
         descendsto and vestsin theheir,whetheritbe atenn ofyears,afee simple,orotherestate
         extending beyondthelife oftheancestor.

  Millerv.Finnegan,7So.140,142(F1a.1890).Accord,Engelkev.EstateofEngelke,921So.2d
  at697.Seealso,JBK Associates,Inc.v.SillBros.Inc.,191So.3d879(Fla.zol6ltproceedsfrom
  sale ofhomestead interestheld in investmentaccountforreinvestm entin anew homestead held

  exemptfrom creditors'daims). The courtinEngelke said,tGBecausePaulretained arightof
  revocation (in the trustj,hewasfree to revokethetrtzstatanypointin time. Accordingly,he
  m aintained an ownership interestin hisresidence,even though the trustheld title to hisproperty.

  W ethereforeconcludethatPaul'sinterestin hisresidenceasbenetk iary ofhisown revocabletrust

  wouldentitlehim toConstitutionalhomesteadprotections.''Engelkev.EstateofEngelke,921So.2d
  at696.TheEngelkecourtrelieduponitsowndecision inHubertv.Hubert,622 So.2d 1049(Fla.

                                                21
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 22 of
                                      125


  4thDCA 1993)inwhichthecourtheldthatthedecedent'shomesteadexemptioninuredtohissons

  whohadaremainderinterestwherehedevisedalifeestate(whichcouldbereachedbycreditors).
  to alûgood friend-''

         In Aronson v. Aronson,81 So.
                                    3d 515 (F1a.3d DCA 2012),the decedentowned a
  condominillm and conveyed itto a revocable trustwhile hewasmanied. He and hiswifewere

  residing in the condom inillm when he died and itwas indisputably hishom estead atthattime.

  Because he was survived by a spouse,said the court,the condom inillm 's disposition was not

  governedbythetrtzst.Instead,itpassed outsideofprobateatthem om entofdeath to thewidow for

  lifeandthereaftertohissurvivingsonsperstirpes,pursuanttoj732.40141),FloridaStatutes.From
  the m omentofdeath ofthe homestead owner,the trustees had no poweroverthe hom estead.

  Article10,j4(c)oftheFloridaConstitm ionprovidesthatEûthehomesteadshallnotbesubjectto
  deviseiftheownerissurvivedbyaspouseoraminorchild.''TheFloridalegislaturehasm adeclear

  thatthisprovision oftheConstitution istobeapplied whetherthepropertyisheld in atestamentary

  trustorthereisatestnmentarybequest.j732.401542),FloridaStatutes,sCutlerv.Cutler,941So.2d
  341,343(Fla.3dDCA 2008).j732.401(1)provides:
          Descentofhom estead.-



           732.4015 D evise ofhom estead.-
  (1)AsprovidedbytheFloridaConstitution,thehomesteadshallnotbesubjecttodeviseifthe
  ownerissurvivedbyaspouseoraminorchildorminorchildren,excegtthatthehomesteadmay
  be devised to the ow ner's spouse ifthere isno m inorchild orm inorchlldren.
  (2)Forthepurposesofsubsection(1),theterm:
  (a)ttowner''includesthegrantorofatrustdescribedins.733.70743)thatisevidencedby a
  written instrum entwhich isin existenceatthetim eofthegrantor'sdeath asifthe interestheld in
  trustwasowned bythegrantor.
  (b)tr evise''includesadispositionbytrustofthatportion ofthetrustestatewhich,iftitledinthe
  name ofthe grantorofthetrust,would bethegrantor'shomestead.

                                                22
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 23 of
                                      125


                 (1)Ifnotdevised asauthorized by law andtheconstitution,thehomestead shall
  descend in thesnm emannerasotherintestateproperty;butifthedecedentissurvivedby a spouse

  and one orm ore descendants,the surviving spouse shalltake a life estate in the hom estead,w ith a

  vested rem aindertothedescendantsinbeingatthetimeofthedecedent'sdeathperstirpes.Thus,

  said the courtin Aronson,because the condominium wasthe decedent'shomestead and he was

  survivedbyaspouse,thepropertywasnotsubjecttodispositionthroughthetrust.Atthemoment
  ofthedecedent'sdeath,theproperty passed outsideofprobatetohiswifeforlifeand thereafterto

  hissonspcrstirpes.From thatmom entforward,thetrusteeshadnopowerorauthoritywithrespect

  totheform ermaritalhome.Aronson v.Aronson,81So.3d at519.

         The state trialcourq in discussing theJ.Raymond Stuarthomestead at101South Catalina

  Courtnotedthatthesuccessortrustee(whowasnotalawyer)tooktheposition thatthehomeisa
  trustassetand thatitwasappraised at$550,000 on November30,2015. The statetrialcourtalso

  statedthatPnmelaStuartEûmadenoclaim thatthepropertywashomesteadatthetimeofhis(Mr.
  Stuart's)death,butchangedpositionafterthelitigationbegan.OrderonFinalPlanofDistribution
  atp.20. ThisorderappearsatDE #24-1.

         Atthisjuncture,PlaintiffwishestheCourttolinderstandthatshewashighlyprejudicedby
  the fact that Catherine Ryan and D eborah Stuart's com plaint in the state courtcase did not list

  PamelaStuart'sinterestinherfather'shomesteadproperty(oranypropertyownedbypamelaStuart)
  asspecialdnmagesasrequiredby FloridaRuleofCivilProcedure 1.120(g).Becauseshehad no
  notice thatherone-third interestin herfather'shom estead w as atrisk,she had no reason to explain

  thebasisforherview aboutwhetherherfather'shom esteadwasan assetofthetrustotherthanthat

  iswhatthelaw says. Thetrialcourt,however,noted herchange in position tçafterthislitigation


                                                23
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 24 of
                                      125


  began''as itthatwere som ething nefarious. Itw asnot. Plaintiffleanaed during a lecture given on

  October9,2015ataCLE cottrse,tt-l-heProbateTeam 2015''puton bytheFloridaLegalEducation

  AssociationCTLEA'')thattheapplicableFloridalaw treatsaconveyanceofahomesteadtoatrust
  asineffecm altopasstitleandtreatsthehomestead propertyasonethatpassesbyoperation of1aw

  upon death of the hom estead's ow ner according to the intestacy sGttzte outside of probate and

  outsidethetrustpursuantto j 732.40141),Florida Statm es.Plaintiffhasattached acopyofthe
  m aterialsfrom the lecture by attorney Shane Kelley,Esq.on the topic oftûl-lom esteadsand Tnzsts''

  containing Plaintiffshandwrittennotestnkenatthelecturewhichillustratethatpropositionwhich,

  atthe tim ewasnewsto PlaintiffasExhibit2. Thereafter,having been educated aboutthisissue,

  Plaintifftook theposition thatherfather'shomestead wasnotatnlstasset,wasnotsubjectto
  probate,and descended by operation oflaw to the tllree sisters,perstirpes,with alife estate to

  M arion Stuart. Therewasnothing nefariousaboutPlaintiffschangeofposition in thisrespect.

         The state trial courtapparently thought that she changed her position as a m atter of

  conveniencein thelitigation.In itsruling,thetrialcourtsaid, ççAlthough herposition gthather
  interestin herfather'shomestead wasnota trustassetand descended to herby operation of1aw

  protected from creditorslis supported by the law,the constitutionalexemption on homestead
  property isnotabsolute.''Orderon FinalD istribution atp.2 1. Itthen quoted dicta in Partridge v.

  Partridge,790 So.2d 1280,1283 (F1a.41DCA 2001) which saidthatan equitablelien canbe
  imposed againsthomestead property çtwhere a plaintiff can establish fraud or çûreprehensible

  conduct''on thepartofthebenetk iaryoftheconstitutionalprotection.''NoublythePartridgecase

  involvedconductbyafonnerhusbandwhowasattemptedtousethehom esteadexemptiontoescape

  hischild supportobligationsand did itin awaythattheFloridaSupreme Courtlatersaid,thathis


                                                 24
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 25 of
                                      125


  contem ptuousconductusingthehom estead asaw eapon againstthosepersonssoughtto beprotected

  bythehom esteadexem ption statutew msthe functionalequivalentoffraud andreprehensibleconduct

  justifyingforeclostlreofthelien. Partridgev.Partridge,912So.2d 649,650(Fla.2005).
         The language quoted by the state trialcourtfrom the earlierPartridge case cam e from a

   1987 FirstDistrictCourtofAppealscasethatpre-dated thesem inalcaseofPalm BeachSavingsdr

  foanAssociation,F.S.A.v.Fishbein,619So.2d267,270(F1a.1993).FishbeinwascitedinStuart
  v.Ryan,232 So.3d 418 (F1a.4thDCA 2017)forthe proposition thatonly the exemptionsto

  homestead protection specitically stated in the FloridaConstitution can beappliedtojustify an
  exem ption from hom esteadprotection.TheFishbein case alsom adeclearthatthe litigantseeking

  toavoidthehomesteadprotection affordedbytheFloridaConstitutionm ustshow thattheopponent

  wasunjustly enriched by somewrongfulconductinvolving the use ofill-gotten gainsforthe
  acquisition,m aintenanceorrepairofthehom esteadproperty.lnthiscasetherew asN O EV IDEN CE

  showing thatPlaintiffacquired herinterestin herfather'shomestead by any wrongfulconducton

  herpart. M ostlitigatorswould seek to prove such a proposition with experttestim ony from a

  forensicaccountant.N othing ofthe sortw asm ade availableto thetdalcourt.Rather,the evidence

  showedthatPlaintiffacquiredittheold-fashionedway-andthesameway hersistersacquiredtheir

  interestsin it- theirfatherdied.j 732.401(1)provided the1aw governing the descentofthis
  propertyafterMr.Stuart'sdeathandArticleX,j4(b)providesforitsprotectionwhenitdescends
  from creditors.

         DespitetheapplicableFloridalaw ,thestatetrialcourtsaid,tçlnthiscase,PamelaStuartseeks

  theprotectionofthehom esteadexem ptionagainsthersisters'claim sarisingfrom herEreprehensible

  conduct'astnzstee oftheirfather'sTrustasdescribed above...Given the circumstances (the

                                              25
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 26 of
                                      125


  excessiveborrowingfrom J.Raymond Stuart'strustby Plaintifg,thecourtfindsthatitisentirely
  appropriate to im pose an equitable lien againstPam ela Stuart's interestin the 101 South Catalina

  Courthomesteadresidencesothattheher(sic)interestinthevalueofthispropertycanbeusedto
  reduce the obligation she owestmdertheunsectlred note.'' Orderon FinalPlan ofDistribution at

  pp.21-22.ThisrulingchangedtheclearlyestablishedFloridaproperty law ortheapplication ofit.

  InreJohnson,336 B.R.468,572 (Bankr.S.D.Fla.2006)(''Itisnow clearly established thatthe
  impositionofanequitablelienagainsthom esteadpropertyislimitedtothosecircum stanceswherein

  theownerofthepropertyhasacquiredproceedsby fraud orreprehensible conductto eitherinvest

  in,ptzrchase,orimprovethehomestead.''ltcitingHavocoofAmerica,Ltd.v.Hill,790So.2d 1018,
  1028(F1a.2001:.
         By term ingplaintifrsconductGûreprehensible,''thetrialcourtalsoviolatedtheapplicable1aw

  onwhatconstitutesttreprehensible''conduct.BoththeU.S.Suprem eCourtandtheFloridaSuprem e

  Courthavefoundthattoestablishlûreprehensibility''(wrongfulconductsuftkientlybadtosupport
  punitivednmages),theremustbebothanelementofphysicalaswellaseconomicharm.StateFarm
  MutualAutoIns.Co.v.Campbell,538U.S.408,419(2003)(W ehaveinstructedcourtstodetermine
  thereprehensibilityofadefendantbyconsideringwhether:theharm causedwasphysicalasopposed

  to econom ic;thetortiousconductevinced an indifference to ora recklessdisregard ofthe health or

  safetyofothers'
                ,thetargetoftheconducthad financialvulnerability;theconductinvolvedrepeated

  actionsorwasan isolated incident;and theharm wastheresultofintentionalm alice,tdckery,or

  deceit,ormereaccident); Schoeffv.R..é ReynoldsTobacco Co.,232 So.3d294,306-307(Fla.
  2017)(Theharm inthiscasewasbothphysicalandeconomic,donewithrecklessdisregardforthe
  healthorsafetyofothers,involvedrepeatedactions,andwastheresultofintentionaldeceit). Only

                                                26
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 27 of
                                      125


  oneFloridacase hassaid thatbreach offiduciary duty m ay constitm econductsupporting im position

  ofan equitable lien butthat case did so based upon the use ofproceeds of fraud to purchase the

  homesteadatissue.HirchertFamily Trustv.Hirchert,65So.3d548(F1a.51DCA 2011).
         The snm e analysis is applicable to Plaintiff s interestin her parents'personalproperty

  (furnishings,clothing,jewelry,andfamilyrecipes)whichwasneverpartofthesubjectmatterofthe
  statecourtcase concerning the assetsoftheJ.Raym ond Stuarttrust. Thepersonalproperty was

  neverdeededtotheJ.Raymond St'uarttrustwhich heldonlytitletorealestatein Garden City,New

  York thatw as sold in 2002,M r.Stuart's hom estead as discussed above,autom obilestitled in the

  nam e of the trust,and assets in brokerage accounts at Sm ith Bam ey. The personalproperty of

  M arion and J.Ram ond Stuartwasto begoverned by theirwillsand handwritten instructionsleft

  by M arion Stuart. The willswere included nmong thedocllm entsfiled in the state courtcaseand

  M r.Stuart's willwasfiled and is a public record in the CircuitCourtofIndian ltiver County.6

  Plaintiffhasattached asExhibit3 the willsofM arion and J.Raymond Stualf aswellasthedeed

  conveying the assets of the brokerage account in January 1990 to the firm thatw as then called

  Shearson Lehman (Exhibit4).The2012appraisalofthepersonalpropertyandM arion Stuart's
  handwrittennotesindicatingherwishesfordistributionofherjewelryBandhouseholditems(tobe


          6 Itw as filed so thatownership ofa Pontiac sedan garaged in G arden City,N ew Y ork but
  registered andtitled in Florida could bechanged from J.Raym ond Stuart,individually,to thatof
  the trustso thatthe trusteescould sellit.
         7 M r.Stuart'swillwasfiled in therecordsoftheCixcuitCourtforlndian ltiverCounty,

          8 M arion Stuartwasfond ofringsand severalwereheld in a safedepositbox inVero
  Beach.Plaintiffgavethe contentsofthe safe depositbox to the successortnzsteeforsafekeeping
  and asstlmesthatthe successortrustee gavethem to Catherine Ryan and Deborah Stuart,contrary
  to the w ishes ofM arion Stuart.
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 28 of
                                      125


  distributed evenly)areattachedasExhibit5.
         So,the state trialcourtin this case essentially changed Florida law and ordered thatifa

  trusteeborrowsexcessivelyf'
                            rom afam ilytrtzstthatanypropertyinterestthatthetnzsteepersonally

  owns,no matterhow acquired orwhetherornotitwasacquired bym eansofill-gotten gains,may

  beseizedand convertedto property ofanotherforthepurpose ofpayingdownthedebteven ifitis

  againstthedemonstrable wishesofthe decedent. Thecourteffectively changed thelaw so asto

  contravenePlaintiffsclearlyestablished rightto ahomestead exem ption forherone-third interest

  in her father's homestead and to Pam ela Stuart's interestin one-third ofherparents'personal

  property acquired by will. This is the type of scenario contemplated in Stop the Beach

  Renourishmentv.FloridaDepartmentofEnvironmentalProtection,560U.S.702,733(2010)as
  ajudicialtaking.See,Stuartv.Ryan,l8-l4z44-civ-Martinez/M aynardOrderDenyingM otionfor
  TemporaryRestrainingOrder(M iddlebrooks,J.)atp.2.
         In Paragraph 9,the M agistrate findsthatPlaintiffisnota fûclassicpro seplaintiff'whose

  pleadingsare entitled to liberalconstruction because çlshe isan attorney with a wide breadth of

  professionalexperience''andremainsççanoY cerofthecourt.''Plaintiffagreeswith theM agistrate

  thatthe tçrecentsuspensionsofher 1aw license''do notimpairherrespectforand desire forthe

  benefitofthe nzle oflaw . ln essence,thisentire case is founded upon a plea forthe application of

  the nzle of1aw grounded in the suprem acy of authority ofthe United States Constitution over

  contrarypronouncem entsotlin thiscase,thestatecourts.
         InParagraph 10.theM agistrateassertedthatPlaintiffbecnm eoneofthetrust'stwotrustees.




                                                 28
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 29 of
                                      125


  In fact,Pamelastuartserved asco-trusteegofthetrustfrom itsoutsetin 1990 and ,upon the death

  ofherfatherin January 1998,appointed herfather'sbestfriend,LewisL.Sm ith,Jr.to serve asco-

  trustee. TheM agistratealsom isunderstoodwhatPlaintiffwasasserting atpage6 ofDE 46. She

  did notastheM agistratesaid,Eidenyhavinganyexperiencewhatsoeverwithprobatelam ''Rather,

  asshe said in DE #46,priorto % sum ing activetrusteedutieswith respecttoherfather'strust on

  or aboutJanuary 15, 1998,shortly before the death of the settlor,Plaintiffhad never before

  adm inistered an estate and,from tim e to time,soughtthe advice of outside counsel,M ichael

  Stafford,Esq.as she carried out her responsibilities as adm inistrator of her father's trust. She

  particularly sought Mr.Stafford's advice in October 1998 tand for the firstyears of trust
  administration)when shewasdetermining whatcompensation shewasduetobepaidastrustee
  underFloridalaw.ShejoinedtheExecutiveCounciloftheRealProperty,ProbateandTrustLaw
  SectionIGCR#PTL''IoftheFloridaBarinthefallof1998,thesameyearherfatherdied.M embership
  on theExecutiveCotmcilrequiredtheattendanceatfourdaym eetingssix timesannually thatwere

  held throughoutthe StateofFlorida. Plaintiffappreciated theexcellentlegaleducation progrnm s

  presented atRPPTL m eetings,many ofwhich assisted herin herserviceastrustee.'o

         In Paragraph 11,the M agistrate said thatthetrustrequired the service ofan independent

  (non-familymemberlco-tnlstee. Actually,thetrustissomewhatambiguousonthatpoint.A copy
  ofthetrustisattached asExhibit6 and appearsm any tim esam ong therecordsofthe state courtsthat



         9 H erservice from 1990 tm tilherfather'sdeath w asptzrely in nnm e only asher father
  m anagedhisown affairsup untila few daysbeforehisdeath on January 18,1998.
          10 Indeed itisincredibly painfultoPlaintiffthatthem any friendsshehad in theRPPTL
  section hadto read aboutthiscasewhich wasdiscussed atthe nnnualupdatem eeting and thather
  reputationhasbeenruinedasaresultofwhatthestatecourtjudgeserroneouslywroteabouther.
                                                 29
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 30 of
                                      125


  considered thiscmse.A rticleTw enty-n rstofthetrustprovidesfortheAppointmentofSuccessor

  Trustees,and AdditionalTnzsteesand Compensation ofTrustees.ltreadsasfollows:

                Vacanciesintrusteeshipsshallbefilledbysuchpersons(includingacomorate
         tnlstee)astheremaining trusteesshall,by an instnlmentin writing,designate tand the
         rem aining trusteesshalldeterm inethecompensation to bepaid to suchperson.

                Nonnally,there shallbe no m ore than two trustees in office at any one tim e.

         Notwithstanding the foregoing,assoon asthetrusteeshavedeterm ined they willexercise

         theirdiscretion underArticleSECOND II,butin anyevent,no laterthanthetimewhen the

         trusteesareholdingtheremaining principaland undistributed incomeundertheprovisions

         ofA rticle FIFTH IZ5atleastone ofthe trustees then in office m ustbe a person w ho is not

         eligibletoreceiveanyincomeorprincipal,eitherpresently orinthefm ure,(otherthanthe
         compensationofatrustee)tmderthetrustandwhosespouse,issue,dependentsandancestors
         arenoteligibleto receive such benetks. To the extentnecessarytoachievetheforegoing

         objective,butonlytothatextent,theremainingtnzsteesshall,byan instrumentinwriting,
         designateaperson(includingacorporatetrustee)toserveasanadditionaltrustee.A person
         is qualified to serve asan additionaltrustee if said person is noteligible to receive any

        benetitsunderthetrust(otherthanthecompensationofatrustee)andsaidperson'sspouse,
        issue,dependents,and ancestorsare noteligible to receive such benefits. A person w ho

        m eetsthe qualificationsofan additionaltrustee m ay be referred to herein asan independent


         11 Thediscretion m entioned in ArticleSecond wasto beexercised whenthesettlorwas
  deem ed incapacitated.
         12 ArticleFIFTH describestheactionsto tnkeplaceupon thedeath ofthe settlorifhis
  spouse survivedhim .

                                                30
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 31 of
                                      125


         trustee. Ifa vacancy occurs and there are two rem aining trusteesin ofsce,one ofwhom is

         an independenttrustee,the vacancy shallnotbe filled.

                   ArticleThirtyFirstofthetnlstsetsforththeauthorityofonetrusteetoactonbehalf

  ofthet'
        rustasfollows:

                   W hilethesettlorisacting asa trustee,the settlorm ay acton behalfofthetrustand

         issueinstructionsfortheplzrchase,sale,transferand/ordelivery ofsecuritiesorotherassets

         to orfrom thetrustaccountasifsaid instructionswereissued by al1ofthetrusteeshereof

         and isauthorizedtoexecuteanydocum entsnecessaryandrequiredtom aintain any account

         on behalfofthetrust.In theeventofthe death ordisabilityofthesettlor,theothertrustees

         may conferupon any othersingletrusteeallofthe aforementioned powersand authority.

  Thus,according to Article Thirty Firstofthe trust,a singletrusteecould be authorized to acton

  behalfofthetrustatanytim efollowingthedeath ofJ.Raym ond Stuart.However,ArticleTwentp

  Firstsaysthatan independenttrusteeshouldbeappointed afterthedeathofthesettlor.TheFlorida

  Statutesprovideinj736.0704,thatthereisnorequirementthatavacancyin atrusteeposition be
  filled. Inpertinentparq j736.0704readsasfollows:
         j736.0704 Vacancyintrusteeship;appointmentofsuccesson-
                   (2)lf0neormorecotrusteesremaininoffice,avacancyinatrusteeshipneedn0tbe
  filled.A vacancyin atrusteeshipmustbefilled ifthetrusthasnoremainingtrustee.j733.3101,
  Florida Stam tes,provides thata personalrepresentative who is lm qualified has a duty to resign

  im m ediately.

         In Paracraph 11,theM agistrate suggeststhatPlaintiffblam ed the choiceofEdward Ryan,

  who washerbrother-in-law,asco-trustee on theadvice ofM ichaelStafford.Thisisnotthe case.

                                                 31
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 32 of
                                      125


  Plaintifftakesfullresponsibility forwhatturned outto bea verybad choice andm erelynoted that

  she consulted outside cotmselatthe time in orderto m ake the decision with the benefitofhis

  judgmentandadvice.Atthetime,therewasnodiscord inthefnmilyoranyreasontotlainkthat
  bitterlitigationwould ensue.So,M r.Stafford'scommentthat,despitethedirectiveofthetrustnot

  toappointfamilym em bersasco-trusteesthat6tnoonewillcomplain''seem edreasonableatthetim e.

  ThePlaintiffatthattime didnotknow anyonein Vero Beach who could beasked to serveasaco-

  tnzsteeotherthanherparents'friendswhowerejustaselderlyasherparents.Shethoughtitwould
  behelpfulto haveanothertrustee who wasavailableto assistin Vero Beach. The choiceofM r.

  Ryan seem ed likeagood ideaatthetim ewhen herfirstchoiceswereunavailable.

         SeveralyearslaterPlaintiffattended acontinuinglegaleducation lecturegiven byJonathan

  Blattmaclm Esq.,a nationallp known expertin trustsand estates who happens to be the son of

  friendsofPlaintiff'sparentswho lived closeby in Garden City,NY when plaintiffand hersisters

  weregrowing up. M r.Blattmaclm who attended thesamehigh schoolasPlaintiffand whom she

  hasknown formanyyears,opinedthatthe absolutelyworstchoiceforaco-trusteeofafnm ilytrust

  is another fnm ily mem ber who is retired. By then itwastoo late. Plaintiffdid consultM r.

  Blatlm achrfrom time to tim e during the course oftrustadm inistration butsadly failed to do so

  before she appointed M r.Ryan.

         The M agistrate com m ented on Plaintifps withdraw als9om the trustin Paragraph 11 asif

  to suggestthattheywereexcessiveorunauthorized.Theywerenot.Notonly them zstdocuments

  perm ittedw ithdraw alsfortrusteefeesand expensesand attom eys'fees,buttheFloridalaw provided

  authority forthosewithdrawalsaswell.

         Proceduraldueprocessrightsderivefrom aproperty interestin which theindividualhasa


                                                32
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 33 of
                                      125


  legitim ate claim .Once acquired,a property interestfallsw ithin the protections ofprocedtlraldue

  process.A property interestm ay becreated by stam te,ordinanceorcontract,asw ellaspoliciesand

  practicesofan institution which supportclaim sofentitlement.M oserv.Barron ChaseSecurities,

  Inc.,783 So.2d231,236(F1a..2001),citingM etropolitanDadeCbzfnf.pv.Sokolowski,439 So.2d
  932,934(F1a.3dDCA 1983). TheFloridaSupremeCourthasrecognizedthat''lplropertyrights
  aream ongthebasicsubstantiverightsexpresslyprotectedbytheFloridaConstitution.''Department

  ofLJw Enforce.v.RealProperty 588So.2d957,964(Fla.1991),quotedinMoserv.BarronChase
  Securities,Inc.,783 So.2d 231,236n 5 (Fla. 2001). TheapplicableFloridapropertylaw with
  respectto the determ ination oftrusteeand legalfeesand expensereim bursementsrequiresthatan

  applicantbeprovided with dueprocessstandardsnecessary in safeguarding such a property right

  including a ''m enningful,1 11,and fair''hearing to the affected individual.See M oserv.Barron

  ChaseSecurities,Inc.,783So.2d231,236(F1a..2001).Plaintiffdidnotreceivedueprocessinthis
  regard. The state trialcourtrelied upon the successortrustee who did notinclude any expense

  reimbursem entsortrustee feesin heraccounting forthe tnlstand decided in its Orderon Final

  Distribution thatitw ould notaw ard Plaintiffany trusteefees,legalfees,orexpensereim btlrsem ents

  forhersixteen yearsofserviceto thetrust.Theexpensesshe wasowedtotaled $325,507.99and a
  creditin thatam ountagainstthe çûl()an''outstanding should have reduced thatnm ount.

          Plaintiff'swithdraw alsfrom thetrustforfeesand expenses in the years 1998 to early 2001

  weredonebased upon the advice ofM ichaelStafford,Esq.and the accountantwho assisted in the

  preparation ofthe estate tax returns forthe trust,G reta Tosi-M iller,CPA . M r.Stafford provided

  adviceinwritingabouthow toapplytheFloridalaw toarriveatappropriatefeesinitiallyin October

  1998.A copyofhisletterwhichisin therecord ofthestatecourtsisattachedasExhibit7. A copy


                                                 33
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 34 of
                                      125


  oftheletterPlaintiffsentto co-trusteeLewisL.Smith,Jr. atthattim eforwarding M r.Stafford's

  letterarld discussing theadviceto takefeesisattached asExhibit8.

         The initialvaluation ofthe grossestate assets forthe estate tax return filed in 1999 was

  $2,766,033.Theestatetnxreturn,which waspreparedbyM r.Stafford,in 1999reflected apersonal

  representative's comm ission of$70,000 and attorneys'feesof$79,000. Both M r.Stafford and
  Plaintiffregarded those am otmts asreasonable underthe Florida statutory schem e. ln thiscase,

  Plaintiffserved aspersonalrepresentative,trustee,and lawyerforthetrust.Copiesofthepagesof

  theestatetax retum reflectingthoseamotmtsisattached asExlzibit9.

         TheFloridaStatutesprovideguidancefortheallowanceoffeesandcommissionstopersonal

  representativesofestatesand tnzstees. The applicable partofthe Probate Code reads as follow s:

         733.617 Com pensation ofpersonalrepresentative.-

         (1)A personalrepresentativeshallbeentitledtoacommissionpayablefrom theestateassets
  withoutcourtorderascompensation forordinary services.The comm ission shallbebmsed on the
  com pensablevalueoftheestate,which isthe inventory value oftheprobateestate assetsand the
  income enrned by theestateduring administration.
         (2)A commission computed on the compensablevalue oftheestate ispresumedto be
  reasonablecom pensation forapersonalrepresentativein formaladm inistration asfollow s:
               (a)Attherateof3percentforthefirst$1million.
               (b)Attherateof2.5percentforallabove$1millionandnotexceeding$5million.
               (c)Attherateof2percentforallabove$5millionandnotexceeding $10million.
               (d)Attherateof1.5percentfora1labove$10million.
         (3)lnadditiontothepreviously describedcommission,apersonalrepresentativeshallbe
  allowed further compensation as is reasonable forany extraordinary services including,butnot
  lim ited to:
                (a)Thesaleofrealorpersonalproperty.
                (b)Theconductoflitigation onbehalfoforagainsttheestate.
                (c)Involvementinproceedingsfortheadjustmentorpaymentofanytaxes.
                (d)Thecanyingon ofthedecedent'sbusiness.
                (e)Dealingw1111protectedhomestead.
                (9 Anyotherspecialserviceswhichmaybenecessaryforthepersonalrepresentative
                to perform .
         (4)Ifthewillprovidesthatapersonalrepresentative'scompensation shallbebased upon

                                               34
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 35 of
                                      125


  specific criteria,otherthan a generalreference to com m issionsallow ed by law orwordsofsim ilar
  impolt including,butnotlim ited to,rates,nm ounts,com missions,or reference to the personal
  representative's regularly published schedule offees in effectatthe decedent's date ofdeath,or
  words of sim ilar im port,then a personal representative shallbe entitled to compensation in
  accordance with that provision. However, except for references in the will to the personal
  representative'sregularly published schedule offeesin effectatthe decedent'sdate ofdeath,or
  wordsofsim ilarimport,ifthere isno written contractwith thedecedentregarding com pensation,
  a personalrepresentative m ay renounce the provisions contained in the willand be entitled to
  compensation underthissection.A personalrepresentativem ayalsorenotmcetherighttoa11orany
  partofthe compensation.

         (5)Ifthe probate estate'scompensable value is$100,000 ormore,and there are two
  representatives,each personalrepresentative isentitled to the fullcomm ission allowed to a sole
  personalrepresentative.lftherearem orethan twopersonalrepresentativesandtheprobateestate's
  com pensablevalueis$100,000 orm ore,thecom pensationtowhich two wouldbeentitled mustbe
  apportioned am ong the personalrepresentatives.The basis for apportionment shallbe one full
  com mission allowedtothepersonalrepresentativewhohaspossession ofandprimaryresponsibility
  for administration of the assets and one full comm ission am ong the remaining personal
  representatives according to the services rendered by each ofthem respectively.If the probate
  estate'scom pensablevalueislessthan $100,000andthereism orethanonepersonalrepresentative,
  then onefullcomm issionm ustbeapportionedam ongthepersonalrepresentativesaccordingto the
  servicesrenderedby each ofthem respectively.
  (6)IfthepersonalrepresentativeisamemberofTheFloridaBarandhasrenderedlegalservicesin
  connectionwith theadm inistrationoftheestate,then inaddition to afeeaspersonalrepresentative,
  therealso shallbeallowed a feeforthelegalservicesrendered.

         TheFloridaTrustCodeisnotasspecificwithrespecttocompensation ofthetrustee.ltreads

  as follow s'
             .

         736.0708 Com pensation oftrtlstee.-

         (1)Ifthetermsofatrustdonotspecifythetrustee'scompensation,atrusteeisentitledto
         compensation thatisreasonabletmderthecircllmstances.
           (2)lfthetermsofatrustspecifythetrustee'scompensation,thetrusteeisentitled to be
         com pensated as specified,butthe courtm ay allow m ore orlesscom pensation if:
                 (a)Thedutiesofthetnzsteearesubstantiallydifferentfrom thosecontemplatedwhen
                 the trustw ascreated;or
                 (b)Thecompensationspecifiedbythetermsofthetrtzstwouldbeunremsonablylow
                 orhigh.
         (3)lfthetrusteehasrenderedotherservicesinconnectionwiththeadministration ofthe
         trust,the trustee shall also be allowed remsonable compensation for the other services
         rendered in addition toreasonable compensation astrustee.
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 36 of
                                      125


         A sPlaintiff recalls,theadvice shereceived w msthattnzsteefeesw ereusually som ew hatless

  than the fees allow ed forpersonalrepresentativesbecause probate w asnotrequired fortrusts. So,

  applying the scale ofj 733.617 to the initialvaluation of the trustassets,the presumptively
  reasonablefeeforaPR would havebeen arotmd $74,150. Inthiscase,Plaintiffspentaround 190
  hotzrson trustadministration dutiesin both 1998 and 1999. ln 1998 herhotzrly rate she charged

  clientsforherlaw practicewas$315.ln 1999itwas$330.W hilethoseratesreflectthehighercosts

  ofwhatwas then a mostly W ashington DC - based law practice,the Courtm ay calculate the

  opportunitycostofspendingmanydaysandmonthsawayfrom herclientsand law practicein order

  to attend to trustadministration. Her activities included research and work with the broker at

  Shearson Lehm an to restructure the investm ent portfolio, handling the adm inistrative duties

  following herfather'sdeath including plnnning thefuneral,arrangingforhiscremation and burial,

  tending to her mother afterthe death,reviewing his files and notifying creditors and various

  governm entalagenciesofthedeath,selectingandappointingthesuccessorco-trustee,assistingher

  motherwithpreparationoftaxfilings,marshalingtheassetsincludinglifeinstlrancepolicypayouts,

  assistinginthecompilationofdataandpreparation oftheestatetax rettum,arrangingforthetransfer

  oftitlesofvehicles,and taking care ofdeferred maintenance on oneofherfather'sresidencesin

  Garden City,N Y .I.
                    n 1999,shehad toundertake som eextraordinarydutiessuchmspreparing aBaker

  Actproceeding for herm otherw ho becnm e psychotic during the Christm as holidays. ln 1998,

  Plaintiffdevoted 39 daysto trustadm inistration and m adeseven round tripsbetween W ashington

  DC andVeroBeachin ordertocany outherdutiesastrustee.Plaintiffincurred$7,150.10oftnlstee

  expensesin 1998.(R.2923)
        ln 1999,shespent44daysinVeroBeachdevotedtotnlstadm inistration,incurred $7,142.15

                                               36
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 37 of
                                      125


  in trustee expensesshe paid outofpocket(R.2937-38), and madeten rotmd tripsbetween
  W ashington DC and Vero Beach.During 1999,Pam ela Stuartwasdiagnosedwith and tmdenvent

  treatm entforinvasivebreastcanceron 63 daysincluding two sttrgeries,six adm inistrationsofAC

  chem otherapy,six weeksofdailyradiation,and oneadm inistration oftaxolchem otherapy.To say

  thatherfulfillmentof her duties astrustee was taxing underthe circum stances while she was

  simultaneouslytryingtocarryonherlaw practice(andherdoctoradvisedhertoavoidstress)isan
  tmderstatem ent.Hersistersprovidednoassistanceduringthisperiod.lndeed,hersisterCatherine,

  aphysician,nevercametovisitherwhilePlaintiffwastmdergoingtreatm entforbreastcanceruntil

  afterthe treatm entwas completed. In 2000,while hertreatmentforbreastcancer continued,

  Plaintiffspent51daysinVeroBeachontrustadministrationactivities,incurred $5,748.34 intrustee

  expenses(R.2945)andmadeten round tripsbetween Vero Beach and W ashingtonDC forthat
  purpose.In 2001,shespent40daysin trustadministrationactivitiesinVero Beach andm adeeight

  roundtripsbutincurred$9,304.92intrusteeexpenses(R.2952-53).FortheCourt'sinformation,
  the traveltime between W ashington and Vero Beach is about 7.5 hoursasstlming no delays or

  glitches.

         Plaintiffwasacting notonly astrusteeforthetrustbutalso wasproviding legalsenicesto

  the trust. The Florida 1aw w ith respectto com pensation ofattorneys fora trustisasfollow s:

         736.1007 Trustee's attorney fees.-

         (1)Ifthetrusteeofarevocabletrustretainsanattorneytorenderlegalservicesinconnection
  with the initialadm inistration ofthe trust,the attorney is entitled to reasonable com pensation for
  thoselegalservices,payablefrom theassetsofthetrust,subjectto s.736.0802410),withoutcourt
  order.The trustee and the attorney m ay agreeto com pensation thatisdetennined in a mnnneror
  amountotherthan the manneroram ountprovided inthissection.Theagreem entisnotbindingon
  aperson who bearsthe impactofthe compensation unlessthatperson isaparty to orotherwise
  consents to be botmd by the agreem ent.The agreement m ay provide that the trustee is not
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 38 of
                                      125


  individually liableforthe attorney feesand costs.

         (2)Unlessotherwiseagreed,compensationbasedonthevalueofthetrustassetsimmediately
  following the settlor'sdeath andtheincome enrned by thetrustduring initialadministration atthe
  rateof75percentofthescheduleprovidedins.733.6171(3)(a)-(h)ispresumedtobereasonable
  totalcom pensation for ordinary services of a1l attom eys em ployed generally to advise a trustee
  concem ingthetrustee'sdutiesin initialh'ustadministration.

         (3)Anattorneywhoisretainedtorenderonlylimitedandspecificallydefinedlegalservices
  shallbecompensatedasprovidedintheretainingagreement.Iftheam otmtormethodofdetermining
  compensation isnotprovided in theagreement,the attorney isentitled to a reasonablefee,taking
  intoaccountthefactorssetforthin subsection(6).
         (4)Ordinaryservicesoftheattorneyinaninitialtrustadministrationincludelegaladviceand
  representation concerningthetrustee'sdutiesrelatingto:
                (a)Review ofthe trustinstrumentand each amendmentforlegalsufficiencyand
                intep retation.
                (b)Implementationofsubstitutionofthesuccessortnzstee.
                (c)Personswhomustorshouldbeservedwithrequirednoticesandthemethodand
                tim ing ofsuch service.
                (d)Theobligationofasuccessortorequireaformertnzsteetoprovideanaccounting.
                (e)Thetrustee'sdutytoprotect,instlre,andmanagetrustassetsandthetrustee's
                liability relatingto theseduties.
                (9 Thetrustee'sdutyregardinginvestmentsimposedbytheprudentinvestornzle.
                (g)Thetnzstee'sobligationtoinform andaccounttobeneficiariesandthemethodof
                satisfaction ofsuch obligations,the liability ofthe tnzstand trustee to the settlor's
                creditors,and the advisability ornecessity forprobateproceedingsto barcreditors.
                (h)Contributionsduetothepersonalrepresentativeofthesettlor'sestateforpayment
                ofexpensesofadm inistration and obligationsofthesettlor'sestate.
                (i)ldentifyingtaxreturnsrequiredtobetiledbythetrustee,thetnzstee'sliabilityfor
                paym entoftaxes,and the due date ofreturns.
                ()Filinganontaxableaffidavit,ifnotfiledbyapersonalrepresentative.
                (k)Orderofpaymentofexpensesofaflministrationofthetrustandorderandpriority
                ofabatem entoftrustdistributions.
                (l)Distributionofincomeorprincipalto beneficimiesorfundingoffurthertnlsts
                provided in the govem ing instnzm ent.
                (m)Preparation ofanylegaldocumentsrequiredtoeffectdistribution.
                (n) Fiduciary duties, avoidance of self-dealing,conflicts of interest, duty of
                im partiality,and obligationsto benetk iaries.
                (o)lfthereisaeontlictofinterestbetweenatrusteewhoisabeneficiaryand other
                beneficiariesofthetrust,adviceto thetnzstee on lim itationsofcertain authorityof
                the trustee regarding discretionary distributionsorexercise ofcertain powersand
                altem ativesforappointm entofan independenttrusteeand appropriateprocedures.

                                                 38
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 39 of
                                      125


                (p)Procedtzresforthetrustee'sdischargefrom liabilityforadministrationofthetrust
                .

                on term ination orresignation.

        (5)lnaddition totheattorney'sfeesforordinaryservices,theattorneyforthetrusteeshall
  be allowed furtherreasonable com pensation for any extraordinary service.W hatconstimtes an
  extraordinary service m ay vary depending on m any factors, including the size of the trust.
  Extraordinary servicesm ay include,butarenotlim ited to:

               (a)lnvolvementinatrustcontest,trustconstruction,aproceedingfordetermination
               ofbeneficiaries,a contested claim ,elective share proceedings,apportionm entof
               esGtetaxes,orotheradversaryproceedingsorlitigation by oragainstthetrust.
                (b)Representation ofthe trustee in an auditorany proceeding foradjustment,
                determ ination,orcollection ofany taxes.
               (c)Taxadviceonpostmortem taxplanning,including,butnotlimitedto,disclaimer,
               renunciation of fiduciary com mission, altem ate valuation date, allocation of
                administrativeexpensesbetween tax retllrns,theQTIP orreverseQTIP election,
               allocation ofGST exemption,qualification forlnternalRevenue Code ss.303 and
               6166privileges,deductionoflastillnessexpenses,distributionplanning,assetbasis
               considerations,throwback rules,handling incom e or deductions in respect of a
               decedent,valuation discounts,specialuse and othervaluation,handling employee
               benefitorretirementproceeds,promptassessm entrequest,orrequestforreleasefrom
               personalliability forpaym entoftax.
               (d)Review ofan estatetax return and preparation orreview ofothertax returns
               required to befiled by thetrustee.
               (e)Preparationofdecedent'sfederalestatetaxreturn.lfthisreturnispreparedbythe
               attorney,afee ofone-halfof1percentup to avalue of$10 m illion and one-fourth
               of 1 percenton the value in excess of $10 m illion,ofthe grossestate as finally
               determ ined for federal estate tax purposes, is presum ed to be reasonable
               com pensation forthe attorney forthisservice.Thesefeesshallinclude servicesfor
               routineauditofthereblrn,notbeyond theexnm ining agentlevel,ifrequired.
                (9 Purchase, sale,lease,or encumbrance of real property by the trustee or
               involvem entin zoning,land use,environm ental,orothersim ilarmatters.
               (g)Legaladviceregarding carryingon ofdecedent'sbusinessorconductingother
               com mercialactivity bythetnlstee.
                (h) Legal advice regarding claims for damage to the environment or related
               procedures.
               (i)Legaladviceregarding homestead statusoftnlstrealproperty orproceedings
               involving the status.
               (j)lnvolvementin fiduciary,employee,orattorneycompensationdisputes.
               (k) Considerations of specialvaluation of trustassets,including discounts for
               blockage,minority interests,lack ofmarketability,and environm entalliability.

        Them ostcom prehensiveFlorida casethatgivesguidanceon reasonable compensation for


                                                 39
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 40 of
                                      125


  atrusteeisWestCoastHospitalAssoc.v.FloridaNationalSJak,100So.2d807,811(F1a.1958)
  where the courtstated thatthe follow ing factors detennine a reasonable fee:

         Thefollowingfactorsm aybeintluentialinenablingthecourttoreach aconclusion astothe
         appropriateam ountofpaywhich shouldbe granted thetrusteein agivencase:Thenmount
         ofcapitaland incom ereceivedanddisbursedbythetrustee;thewagesorsalarycustom arily
         granted to agentsorservants forperfonning like work in the com mtmity;the successor
         failureoftheadministration ofthetrustee;anyunusualskillorexperiencewhich thetrustee
         in question m ayhavebroughttohiswork;thefidelityordisloyaltydisplayedbythetrustee;
         the am ountofrisk and responsibility assllm ed;thetim e consum ed in canying outthe tnzst;
         the custom in the community asto allowancesto trusteesby settlors orcourtsand asto
         chargesexactedbytrustcompaniesand banks;thecharacterofthework doneinthecotzrse
         ofadministration,whetherroutineorinvolvingskillandjudgment;anyestimatewhichthe
         trusteehasgivenofthevalueofhisownservices;paymentsmadebythecestuistothetrustee
         and intended to beappliedtoward hiscom pensation.

  InRobertRauschenbergFound.v.Grutman,19850.3d685(F1a.2dDCA 2016),theSecondDistrict
  CourtofAppealsfound thattheappropriatemethod ofdetermining areasonable tnlstee'sfeewas

  to apply the WestCoastfactors ratherthan a lodestarform ula.

         M s.Stuartperform ed substantialservicesforthe Truston many daysotherthan thosein

  which shewasperform ing onsiteservices. Forexnmple,in 1998,sheperfonnedTrustbusinesson

  151daysoutsideofthosewhen shewasinVeroBeachorGarden City. Shealsoperformed services

  fortheM arion StuartRevocableTrustand nevertook afee from thattrust.

         Plaintifftooktrusteefeesof$30,000in 1998,$75,000in 1999,$60,000in2000,and$10,000
  in 2001. She paid taxes on those fees. However,the state trialcourtfound thatthe feesthat

  Plaintiffpaid herselfupon the adviceofcounseland an accountantw ere ttloans''and included those

  amounts,aswellastheexpensereimbursementsshewaspaidduringthoseyears,inthejudgment
  am ountthetrialcourtawardedto Plaintiffssisters.lnfact,thestatetrialcourtawardedPlaintiffno

  feesata1lforhersixteen yearsofserdceto the tnlst. Theconceptofaproperty rightistheright



                                                40
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 41 of
                                      125


   to eam money forthe expenditure ofone'stim eandtalents. Forthe fourteen yem'
                                                                              sthatPlaintiff

   served astrustee during theyearsofherlife from age 48to age65 when she should havebeen ather

   peak earningyearsand savingmoneyforretirem ent, shereceived nothingbutastainedreputation,

   aruined careerand afutureofpoverty. W hilethere issomeauthorityforwithholdingtrusteefees

   for breaches of fiduciary responsibilities, there is no authority for withholding expense

   reimbursements. Indeed,theapplicableFlorida1aw REQUIRESthetnzsttorepaythetrusteefor
   reasonableexpensesincurredinthecourseofservingastrusteewithalienagainstthetrusttosecure

  repayment.ThestatetrialcourtrewrotetheFlorida1aw inthatregardasexecutedajudicialtaking
   ofPlaintiff'sestablishedproperty rights.TheestablishedFlorida1aw inthetrustcodewith respect

  torepaymentofexpensesis:

          j736.0709Reimbtlrsementofexpenses.-
         (1)A trusteeisentitledtobereimbursedoutofthetrustproperty,withinterestasappropriate,
  forremsonableexpensesthatwereproperly incurred in the administration ofthetrust.

         (2)An advancebythetrusteeofmoney fortheprotection ofthetrustgivesriseto alien
  againsttrtzstproperty to secure reim btlrsem entwith reasonable interest.

         GinaRall,the successortrustee retained atthebehestofcounselforCatherineRyan and

  Deborah Stuartincluded in heraccotmtingan amotmtof$10,251.08 to be credited to Cathy Ryan

  forexpensespaid fortheVero Beach hom estead and provided alist. H ow ever,M s.Rallrefused

  to creditany oftheexpensespaid by Pam elaSttzartwhiletnzstee despite thebackup consisting of

  originalreceiptsprovided to counseland electroniccopiesofthose receiptsprovided to M s. Rall.

  M s.Rallwasrequiredto treata11benetk iary claim salikebutshedid not.

         In addition,the state trialcourtfailed to creditPlaintiff with correctionsto M s. R all's


                                                 41
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 42 of
                                      125


  accounting forw hich Pam ela Stuartprovided evidence in the form ofreceipts.

         ln paral aphs 12 and 13,theM agistrate discussesthe acquisition by PlaintiffofherFlorida

  homestead.Attachedarethedocumentsthatshesubmiûedwithhermotionforrelieffromjudgment
  thatshow thatsheacquired thatresidenceentirelywith herown fundsinitiallyandthen refinanced

  itin 2006 in ordertoraiseftmdstopaylegalfeesforalim ited liability company thatwaslitigating

  againstthe sellerw ho sold ita com m ercialtow nhouse in a fraudulentm anner. Thatdebtincurred

  by the StuartBuilding LLC had to berepaid atclosing ofthesaleofitsonly assetand waspaid to

  W ilshireasshownin Exhibit10.(R.3031).
         Plaintiffpurchased thetownhousein January 2000 afterherm otherhadbeen involuntarily

  hospitalized underthe BakerA ctwhen Plaintiffconcluded thatshe w ould need to spend m ore tim e

  in Floridatnking care ofhermotherandtnzstadm inistration. Shealso considered theplzrchase to

  beforapermanenthomeforher.BecausePlaintiffwasbusywithtrustadm inistrationduties,taking

  careofherelderlym other,herclientsandherownneeds,shedidnotassiduouslyattendtopreparing

  the filings necessary to establish officially herhom estead claim s in Florida. This has been a

  consistentfailing ofPlaintiffwho alwaysputstheneedsofothersbeforeherown. Sheregistered

  to votein 2004 and served faithfully asavolunteervoterprotection attorney. She abandoned her

  homesteadexemptioninD.C.ShejoinedtheJohn'sIslandCommunityServiceLeaguewhichraises
  m oney to supportnon-profitagencies in Indian R iverCounty thatserve the needsofchildren and

  fam ilies. She served faithfully on the ExecutiveCouncilofthe RealProperty,Probate and Trust

  Law Section oftheFloridaBarfortenyears.Sheestablished herown law offke in Vero Beach in

  2004 afteritbecame apparentthatprospective clientsdid nottake herseliously tmlessshehad a

  stand alone office. She had to abandon that oftk e in 2017 after the Florida Suprem e Court


                                               42
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 43 of
                                      125


   suspended herlaw licensein thestate. Plaintiffadmitsthatshedid notfileforhomestead statusin

   the Circuit Courtuntil 2014. She also adm its that she continued to travel back and forth to

   W ashington DC forbusinessreasonswhereshewaswellknown in thelegalcom munity. Butshe

  purchasedherburialplotinthelndianRiverShoresTown Cemetery(whichrequiresresidencein
  thetown inordertobeburiedthere)andshejoinedtheCommunityChurchofVeroBeachwhere
  herfatherestablishedtheM issionsprogram . Shefinally officiallybecam eam emberaftershehad

  attended thatchurch regularlywith herparentsand sincetheirdeathssince 1987.

          So,Plaintiffpleadsguilty forbeing bad atpaperwork butherheartand mind werein the

  rightplaceandthatwmsin Florida.lndeed,shehasnotabandonedherplantoliveprimarilyinVero

  Beach and she hasnotsold herbttrialplotback to the Town oflndian RiverShores. Shepleads

  guiltytobeingm iserableinW ashington DC inthecurrentpoliticalclim ateandthecurrentweather.

  On January 9,2019,she suffered the indignity ofhaving herapplication forassistance from the DC

  Homesaversprogram denied(thisisaprogram thatoffersassistancetoelderlyhomeownerswho
  havesufferedatemporaryhardship inordertoallow them to stayintheirhomes).Notonlydoes
  Floridanotwantto claim herasthepennanentresidentshethoughtshewas,buttheD.C.Housing

  FinanceAgency deniedherapplication forassistanceon thegroundsthatherprim aryresidence is

  notin the DistrictofColum bia.See Exhibit11,attached. So,thanksto the Florida state courtsthat

  erroneously denied she w as dom iciled in Florida,she m ay be hom eless.

         Plaintiffdid take loansfrom the trustbeginning in 2001 to pay partofthe canying costsof

  thebuilding owned by the SttzartBuilding,LLC.TheLLC wmsestablished in2001andptlrchased

  thebuilding in July 2001. Thebuildingwasnamed forherfatherwho served ashead oftheSteel

  Division oftheW arProduction Board in W œshington,DC during W orld W ar11). Attached as

                                                 43
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 44 of
                                      125


   Exlzibit12 isapictureofJ.RaymondStuart(toprow,leR)attendingthesecondannualbanquetof
   the SteelProducts W arehouse A ssociation held in Pittsbtlrgh,Pa.on Decem ber 1,1944. Exhibit

   13is thestationerysheusedwhen shehadher1aw officein theStuartBuildingpriortothetimeshe

   established herVero Beach oftk e.

          Plaintiffnotonly had to borrow from the tnzstto pay the carrying costsofthe building after

   sheunexpectedlylearnedthatshecouldnotrenovatethebuildingbecauseshelackedguaranteedrear

  accessto apublic street,shealso had to liquidateherIRAsand pension accotmtsto do so. W hen

  the J.Raymond StuartBuilding wassold in Decem ber2009,the LLC had to repay the debtto

  PlaintifffortherefinancingshehadsectzredtoraisefundstopaythelawyersfortheLLC tandthat
  includedthe$150,000m ortgagenmotmtthathadbeen alienagainstherFloddahom ethatwasused

  forpartofthedown paymenton theStuartBuilding in 2001).Shedid notrepayherlRAsand
  pensionaccountssheliquidated(theycollectivelycontainedabout$450,000priortothiscatastrophe)
  and used therem aining fundsshehad leftfrom thepaymentforthebuildingto repay asubstantial

  portion ofthe loansshe took from the tnzst,$705,000. She did reimbtlrse the trustwith these

  nm ountsbutputthem in a new trustaccountata differentbrokerage institution,Charles Schw ab,

  becausebythattimePlaintiffandEdwardRyan werenotin agreementabouthiscontinued service

  to the trustand he had refused to resign from the Sm ith Barney accounts asrequested by Plaintiff

  and herm otherwhen they ûçfired''him as trustee in July 2009. lndeed,M arion Stuartw aspresent

  and assisting in theestablishm entoftheCharlesSchwab accountsandopenedup oneforherselfat

  the sam e tim e. Exhibit14 show sthe accotm topening and the depositsatCharles Schw ab.

         1.
          n Paragraph 15,theM agistratediscussestheaccountingobligationthatPlaintiffwasunable

  to accom plish aftera few years. From 1998 to 2002,Plaintiffhad provided nnnualaccotmtings


                                                 44
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 45 of
                                      125


   review ed by G retaTosi-M iller,C PA ,to herm otherasrequired by the term softhetnzst.Beginning

   in 2003,the law thatpreceded theFlorida tnzstcode w aschanged so thatan annualaccounting had

  tobeprovided notonly tothesurvivingspousebutalsotoa11qualifiedbeneficiarieswhichincluded

  thoseholdingremainderinterestssuchasPlaintiffssisters.Plaintiffrecallsdiscussingherproblem

  with theaccountantforthetrust,GretaTosi-M iller,butthe discussion wmsm ostly concem ed with

  whattodo abouttheannualtaxretum sthathadtheretoforebeen filedwiththeIRS.M s.Tosi-M iller

  advisedthatbecauseoftheexpensesofthetrtzstannuallyfortrtlsteefees(sheassumedthattheywere
  beingaccruedandpaid)andthepaymentstoM arionStuartofalloftheincomeasrequiredthatno
  taxeswould everbeowed becausethetrustwasnotevergoing tom akeaprofit.Plaintiffdoesnot

  recalldiscussingthesituation with hersistersbutshedid discussitwith M r.Ryanwhoconsistently

  failed to understand the accotmting principlesinvolved.

          ln deciding to forego nnnualaccountings,Plaintiffhad no intention to hide anything from

  hersistersorMr.Ryan orhermother.Indeed,alloftheincomeandexpensesofthetrust(except
  forthe expenses she incurred personally astrustee)were itemized on themonthly statements
  preparedbySmithBarney(thesuccessorininterestto Shearson Lehman)thathadbeengoingto
  Edward and CatherineRyan sinceJuly2000 and wenttoDeborah St'uartbeginning in M arch 2007.

   Unfortunately,despitePlaintiff srequestinaseparatehandw ritten noteto CharlesSchwab'sbroker

  toarrangeforstatementsforthenew accountstobesenttohersisters,itdidnotdoso (itwasnot
  anaccountantwhomadethatmistakeastheMagistratereportedatpage11).
         InParalaph16,theM agistratemadethesamemistakeasthestatetrialcourtjudgeinstating
  thatPlaintifftook outareversem ortgageonherhom eonthesnm edaythatshesenthersistersaplan

  oftrustadministration.lnstead,thePlanofTrustAdm inistrationwaspreparedinJuly2012.A copy


                                                45
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 46 of
                                      125


   ofitis attached as Exhibit 15.

          1 2013,when Plaintiffw ashaving financialproblem sdueto undergoingnum eroussurgeries

   from 2010 to 2014,she took out a reverse mortgage on her D.C.home. One year after she

   authoredthePlan ofTrustAdm inistration,Ju1y26,2013,PamelaStuartexecutedal-
                                                                            lom eEquity

  Conversion Deed ofTnlst(reverse mortgage)on herhome located at5115 Yuma StreetNW ,
  W ashington,D.C.,which securesto theLendertherepaymentofthedebt evidenced by theNote,

  withinterestataratesubjecttoadjustmentuptoamaximum principalamountof$938,250.00.The
  w ay this type ofm ortgage w orks,the hom eow nerdoesnotm ake pam entsagainstthe debtw hich

  accruesmonthlyandincreasesduetotheinterestappliedbaseduponanadjustableinterestrate.The
  actualamolmt ofthe m ortgage lien as of July 31,2013 when the mortgage was funded was

  $320,173.57-nottheamountthatwasstatedbytheM agiskate($938,250)whichthestatetrialcourt
  also used erroneously in his Orderon FinalDistribution. That$938,250 nm ountisactually the
  cappedamotmtthatisthehighestthattheprincipaloftheloancangotooverthelifetim eoftheloan

  as shown in Exhibit 16. The current nmountoutstanding on the loan as ofJanuary 2019 is

  $543,909.12. Thismortgagewasnottaken outwiththeoption to receivethefu11$938,250 asthe

  trialjudgeerroneouslyassumedandpromptedhiscommentthatPlaintiffwastryingtofullyshield
  her D C residence from creditors. R ather,this m ortgage was taken outat a tim e w hen Plaintiff

  lacked the necessaty fundsto pay herrealestate taxesin DC and w astm ableto securea loan to pay

  them any other w ay. This period oftinancialdiftk ulty forPlaintiff follow ed the period during

  w hich Plaintiffspentnearly a1lofhertim e in 2011 and 2012 eitherin surgery orrecovering from it

  and caring fortrtzstadm inistration requirem entsofherm other. Asaresult,herability to earn an

  incomeplumm eted. Afterthe St'uartBuilding LLC sold thebuilding in Decem ber2009,Plaintiff

                                                46
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 47 of
                                      125


  thoughtshewouldnothaveto borrow from thetrusteveragain.lnstead,begirmingin 201lshehad

  to bon'
        ow again to assistin hersupport.Such loansw ere perm itted by thetrtzstin Articles 15 and

  23andFloridalaw,j736.0816(19),FloridaSotutes. W heneverPlaintiffborrowedfrom thetnzst
  againstherrightto an inheritance and herrightto trustee feesand expensereim bursem ents,she w as

  borrowingin thegoodfaith beliefthatsuch borrowingwasauthorizedbythetrustand Floridalaw.

         The closing instnzctionsforthereversem ortgagedated July 26,2013 included thepayoff

  oftheloanm adebyEagleBankinconnection withtheStuartBuildingacquisitionthatwasnotpaid

  offatclosinginDecem ber2009andwasretainedto approxim atetheoriginalm ortgagethatPlaintiff

  hadon herFloddahomesteadpriortothe2006refinancing.See,page2ofExhibit16. InPlaintiffs

  mindtheretentionoftheobligationtopaythatloanmeantthatshewasinthesnmefinancialposition

  with respectto herdebtforthe Florida home plzrchase as she had been when sheptlrchased the

  property originally. The W ellsFargo m ortgage payoffwas a1lthatrem ained from the original

  mortgagethatshetookoutin 1994toacquiretheDC residence.TheM agistrate(andthestatetrial
  court)wereincoaectintheirstatementthatPlaintiffreceived$938,250from thereversemortgage
  (thatisthenmountthatthedoctzmentsindicateisthehighestpossiblenmotmttowhichthemortgage
  outstandingmightrise).Instead,theamountofthereversemortgageloanatthetimeofclosingwas
  $320,173.57.

         ln Paragraph 17 ofthe M agistrate'sreport,she suggeststhatthe com plaintin the trustcase

  soughtrepaym entofûtanalleged$3,407,783.90 inloansoutstanding.''Thatiserroneous.Infactthe
  complaintdid notallegeany am ountin any specificitythatwasoutstanding. Theam otmtcited by

  theM agistrateisthe fantmsynum bercrafted bythesuccessortrustee and acceptedby the statetrial

  courtasthe amountofthe outstanding loan owed by Plaintiff. The successortrustee gotto that


                                                47
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 48 of
                                      125


   ntlm ber by failing to credit any of Plaintiffs claim s for trustee expense reim btlrsements

   ($325,507.99),failingtocreditPlaintifrswithdrawalsduringyears1998-2001fortrusteefeesand
   expensereimbursements($181,899.99throughJu1y11,2001,thedateofpurchaseoftheJ.Raymond
   StuartBuildingbytheStuartBuilding,LLC),failingtocorrecterroneouschargescontainedinthe
   successor trustee's accotmting for which corrective evidence (receipts,etc.) was provided
   ($308,289.18)13. Inaddition,thenumberwasinflatedbythestatetrialcourt'sdecisionnottocredit
   Plaintiffwith any trusteefeesfor16 yearsofserviceand hisdecision to apply a6% rateofinterest

   to the outstanding çtloans''overthe sixteen yearperiod. Also,the nllmberw asinflated by the fact

   thatone-third oftheam ounthadto becredited toPmnela Stuartin any case.

          Pam elaStuartbelievedthattheloansshetook wereauthorizedbythetrustdocum entandby

   Floridalaw. TheFloridaTrustCode,j736.0816(19)permitsthetrusteesto
          M akeloansoutoftrtzstproperty,including,butnotlim itedto,loanstoabeneticiaryonterm s
          andconditionsthatarefairandreasonableunderthecircum stances,andthetrusteehasalien
          on future distributions forrepaym entofthose loans.

  Pam elaStuat'tsectlred theloansagainsthert'ighttoreceivean inheritance,herrightstotrusteefees

   andexpensereim bursem ents.Shealsoprovided apromissorynotecoveringloansshetookthatwas

  retroactiveto 2001whenshebegantakingwithdrawalsthatwereloans.Thestatetrialcourtdidnot

  regard thatnote as adequate security butthe N ew Y ork Appellate D ivision thatreview ed the case

  found itto be adequate security.

         The JRS Tnzstinstmmentprovidedthetnzsteets)with broad powersto managethetrust


          13 Thatnllmberincludesthe $200,000repaym entin Decem ber2009 thatwasdirected to
  M arion Stuart'saccolmtwhichhad been depleted. Had thatnotgoneto M arion Stuart's
  account,thetnzstwould havehadto pay itoutin reimbursementsto M arion Stuartforexpenses
  sheincurred.

                                                48
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 49 of
                                      125


  property forthe benefitofthe decedent,hisspouse,and the three daughtersand provided authority

  forM s.St'uartas trustee,in addition to the authority provided by the Florida TrustCode,to m ake

  loansto herselfas a beneticiary.

  A.     Article SECOND provided thatduring the settler'slifetim e,in theeventofhisincapacity,

         ttthe othertrustee shall,in their discretion,from tim e to tim e ...apply aIlor any part

         of the net incom e and/or principaltow ard the support,care and m aintenance of the

         settler,and the settler's spouse and the settler'sissuein such am ountoram ounts and

         in such mannerasthey maydetermine....(takingintoaccounttheothermeansofthe
         settler,thesettler'sspouseandthesettler'sissue).
  B.     ArticleTHIRD provided thatintheeventofan alteration,am endm entorrevocation ofthe

         Trtzst,the settler's w illshould be exnm ined to determ ine w hatchanges,ifany,should be

         m ade in the settler'swillin lightofsuch alteration,nm endment,orrevocation.

  InlightofArticleThirdoftheJRS Tnzst,PamelaB.Stuarqwhileactingastrustee,wasjustifiedin
  believing in good faith thattheJR S Trtzstand the LastW illand Testam entshould beregarded asan

  integrated estateplan.

         A rticle ELEV EN TH gave the trustees authorization to co-m ingle the trustproperty of the

         separate trustsexceptforthe m aritaldeduction trust.

  D.     ArticleFIFTEENTH providedthatthetrustees,subjecttothedirectionstodistributeincome
         and principal in A rticle Seventh and the m arital deduction trust in A rticle Fifth,w ere

         authorized intheiruncontrolled discretion tousetheincomeandprincipalofeach separate

         trustanddistributable sharef'
                                     rom tim eto tim e:

                1.     Toptzrchaseandtoretainasinvestmentsany securitiesorotherproperty,real

                                                49
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 50 of
                                      125


                          orpersonal,belongingtotheestateofthesettlerorothertrustsestablishedby

                          the settler.

                          To make loansto the settler'sexecutorsoradministratorson such termsas

                          thetrustees deem advisable.

  E.    ArticleEIGHTEENTH providedthatin extension andnotinlimitation ofthepowersgiven

        them bylaw (which the settlerincom oratedby reference)thetrusteeshad thefollowing
        pow ersin each case to be exercised from tim e to tim e in the discretion ofthe trustees

        and w ithoutorder or Iicense ofthe court:

        1.     Toretainindefinitelyanyinvestm entsandtoinvestandreinvestinstocks,sharesand

               obligationsofcorporations...withoutgiving noticeto any beneficiary,orany
               otherkind ofpersonalorrealproperty,notwithstandingthefactthatany oraIIof

               the investm ents m ade or retained are ofa character or size w hich butfor this

               express authority w ould notbe considered proper for trustees.

               To make loanswith adequateinterestand adequate security.

               To ...m akecontractsconcerning realorpersonalproperty forsuch considerations

               and upon such term s as to credit or otherwise as the trustees m ay determ ine,

               which leasesand contactsmay extend beyond theterm ofanytrust... To execute

               . . .   transfers,leasesand otherinstnzm entsofany kind.

        4.     To ...depositcash in a checking or savings accotmt in bank,in the nam e ofthe

               trusteesor in the nam e ofone ofthe trustees.

        6.     Toim proveordevelop realestate...to partition and tojoin with co-owners
               and others in dealing w ith realestate in any w ay.

                                                 50
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 51 of
                                      125


        9.     To pay asincom e ...proceedsfrom the sale ofrealestate,although such realestate

               m ay have been wholly orpartly unproductive;to chargeto incom eorprincipalorto

               apportion betw een them . . attorneys' fees, insurance prem ium s,repairs or

               improvements,taxes ...depreciation charges and trustees'com pensations;and

               generally to determ inea11questionsasbetween income and principaland to credit

               orchargeto incom eorprincipalorto apportion betweenthem anyreceiptorgain and

               any charge,disbursementorlossasdeemed advisablein thecircum stancesofeach

               case asitarises,notw ithstanding any statute or rule for distinguisEing incom e

               from principalor any determ ination ofthe courts.

        Article TW EN TIETH provided thatno bond shallbe required ofanytrustee.

  G.    M icle TW ENTY-SECOND provided thatttAnyone may rely upon any statem entoffact

        certified by anyone who appears from the originaldocum entor a certified copy to be a

        trustee thereunder.

  H.    ArticleTW EN TY-THIRD providedthatanyliabilitythatm ustbesatisfied outofproperty

        held in theTrustmaybeobtainedby borrowing,andpledging ormortgaging trustproperty

        to secm ethesum borrowed,orby sellingtrustproperty,orboth methods.

  1.    A rticle TW EN TY -FIFTH provided thatexceptasotherwise provided,the trusteesw ere to

        actbytmanimousvotein ordertoactonanymatteraffectingthetrustunlessavacancyinthe

        oftk e oftrustee existed.

        M icle TW EN TY -SEV EN TH provided thatno one dealing w ith the trustees need inquire

        concem ingthevalidityofanythingtheypurporttodo,orneed seeto theapplication ofany

        m oney paid oranyproperty transferredto orupon theorderofthetnzstees.
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 52 of
                                      125


  K.     A rticle TW EN TY -EIG H TH provided thateach trusteew as to be responsible only for

         his,her,or its acts or om issions in bad faith.

         A rticle TW EN TY -N W TH gave pow er to a tnzstee to delegate all or any pow ers and

         discretiontoaco-tnlsteebyaninstrum entinwritingforaperiod ofoneyearorlessand such

         delegation could berenewed.

  M.     ArticleTHIRTIETH authorizedthetrusteeto establish and maintain am argin accotmt.

  N.     Article THIRTY -FIRST provided thatafterthe death ofthe settlerthatthe other trustees

         w ere perm itted to confer upon any other single trusteealIofthe pow ersand authority

         setforth in the trust.

  0.     ArticleTHIRTY-SECOND providedthatthe Tnzstwasto beanon-probatetnzstand shall

         notbesubjecttothejurisdictionoftheprobatecourt.
  Accordingly,thestatecourtshouldhavefotmd thattheTrustinstrum enttogetherwith J.Raymond

  Stuart'sLastW illandTestamentandFla.Stat.j736.0816(19)providedPamelaB.Stuartastrustee
  and asexecutorwith authority to borrow from theTrustand to m akedistributionsto beneficimies

  from tim etotim ein advanceofthedistribution contemplated by Article SEVENTH oftheTrust.

  Thesecurityprovidedfortheloanswasnotonlythepromissorynoteentered intobyM s.Stuartand

  the JR S Trustw hich ispartofthe state courtrecord butalso M s.Stuart'srightto inheritonethird

  ofthe trustmssetsrem aining following adm inistration and herentitlem entto com pensation by the

  JR S Trustas a tnzstee and as an attorney for the Trust. The only aspectof the loans thatw as

  problematicwasthattheywereapplied,asM s.Sttzartdescribed,followingtheirdepositinherbank

  accotmts,to paythe expensesofThe StuartBuilding,LLC which wasa lim ited liability com pany

  in which she held an interestand some ofherpersonalexpenses. TheFloridaTrustCode does


                                                52
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 53 of
                                      125


  perm itloansfrom tnzstassetsforsuch purposes and the trustprovided authority forinvestm entsin

  realestateofwhateverkind. Fla.Stat.j736.0814(2)4/)givesdiscretiontothetrusteesto make
  loansto atrusteewhoisabeneficiaryforthattrustee'shealth,education,maintenmweand support.

         The failure to listPlaintiffsFlorida homestead and herone-third interestin herfather's

  hom estead and herparents'personalproperty as specialdamagesin violation ofFlorida Rule of

  CivilProcedtlre 1.120(g)madethesubsequentorderconcerningthosepropertiesvoidforlack of
  subjectmatterjuzisdictionunderlong-standingFloridapropertyandprocedtlrelaw.Thedefenseof
  lackofsubjectmatterjurisdictionmayberaised atanytime- evenafteratrialon themeritshas
  beenconcludedunderapplicableFloridalaw.Fla.R.Civ.P.1.140(h)(2).CityofM iramarv.DCA
  Homes,Inc.,385So.2d 152,153(Fla.4tbDCA 1980),citingBollingerv.Higgenbotham,70So.2d

  911(Fla.1954).A failureofsubjectmatterjurisdictiontnlmpsresjudicataandallothertimeliness
  requirem entssaidtheFloridaSupremeCourtin thevenerablecaseofLovettv.fovett,112 So.768,

  776 (Fla.l927)thatisstillgood law.Underfovett,even whenacourtundoubtedlyhassubject
  matterjurisdictionandjurisdictionoverthepersonsinvolved,itdoesnothaveûjurisdictionofthe
  subject-matterandtheparties''unlessthepleadingshaveproperlyltinvoked''thecourt'spower.A
  Florida state courtm ay notenteran orderoutside ofthe scopeofthe pleadings. Garcia v.Stewart,

  906 So.2d 11l7,1122 (Fla.4thDCA 2005)4Cortina v.Cortina,98 SO.2d 334,337 (F1a.1957);
  Aldridgev.PeakProp.(:
                      tCas.Ins.Corp.,873So.2d499,501(Fla.2dD.C.A.2004);Carrolltfr
  Assocs.,P.A.v.Galindo,864So.2d24,28(Fla.3dD.C.A.2003);InstitutoPatriotico YDocente
  SanCarlosv.CubanAm.Nat'1Found.,667So.2d490,492 (F1a.3dD.C.A.1996).
         ln Garcia v.Stewart,906 So.2d at1122,the4thDCA said:

                In general,there aretwo aspectstoacottrt'ssubjectmatterjurisdiction.Thefirst

                                               53
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 54 of
                                      125


               concept''concernsthepowerofthetrialcourttodealwiththeclassofcasestowhich
               a particularcasebelongs.''Paulucciv.Gen.Dynam ics Corp.,842 So.2d 797,801n.
               3(Fla.2003)(citationomitted).Thesecondaspectrequiresthatacoufsjtuisdiction
               be lawfully invoked by the filing ofa properpleading.SeeFla.Power drfightv.
               CanalAuth.,423 So.2d 421,423 (F1a.5th DCA 1982).Asthesupremecourthas
               explained:

               (Bleforethispotentialjurisdictionofthesubject-matter- thispowertohearand
               detennine- canbeexercised,itmustbelawfullyinvokedandcalledintoaction;the
               partiesandthesubject-matteroftheparticularcasemustbebroughtbeforethecourt
               insuchawaythatitacquiresthejurisdictionandthepowertoact.Theremustbea
               rightin dispute betw een tw o or m ore parties;a proceeding com m enced tm der the
               properrulesoflaw ;process m ustbe served on the oppositeparty orparties in order
               thattheymayhavean opportunityto beheard ...Thejurisdiction andpowerofa
               courtrem ain atresttm tilcalled into action by som e suitor;itcnnnotby itsow n action
               institute a proceeding sua sponte.The action ofa courtm ustbe called into exercise
               by pleading and process,prescribed orrecognized by law,procured orobtained by
               som esuitorby filinga declaration,com plaint,petition,cross-bill,orin som eform
               requestingtheexerciseofthepowerofthecourt.lfacourtshouldrenderajudgment
               inacmsewhereithadjurisdictionoftheparties,uponamatterentirelyoutsideofthe
               issuesmade,itwould,ofnecessity,be arbitrary and unjustasbeing outsidethe
               jurisdictionofthesubject-matteroftheparticularcase,andsuchjudgmentwouldbe
               voidandwould notwithstnndacollateralattack,forupon suchm atterapresumption
               w ould arise thattheparties had had no opportunity to be heard.

  fovettv.Lovett,93Fla.611,112So.768,775-76(1927)(emphasisadded);seeLockwoodv.Pierce,
  730 So.2d 1281,1283(Fla.4thDCA 1999);InreEstateofHatcher,439So.2d977,980(Fla.3d
  DCA 1983).
        ln theorythestatetrialcourtmayhavehadsubjectmatterjurisdiction overtheproperties
  becausetheywerewithintheterritorialjurisdictionofthecourt.However,thelawyersforCatherine
  RyanandDeborahStuartfailedtofileapleadingsufficienttoinvokethejurisdictionofthecourtto
  adjudicatetheirrightstothespecialdnmagesofdefendant'shomestead,thedefendant'sone-third
  interestinherfather'shomestead(whichthestatecourtruledwasnotan assetbelongingtotheJ.
  RaymondStuartTrustalthoughtitledinthenameofthetrtzst),ordefendant'sone-thirdinterestin


                                                54
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 55 of
                                      125


  herparents'personalpropertywhichwasneveranassetoftheJ.Raymond Stuarttrust. See,Exhibit

  3 (thewills); FloridaRuleofCivilProcedure 1.120(g).Indeed,the statecourtneveraccorded
  Pnm elaStuartaproperlynoticedhearingonherrightsinthosepropertiesbutratherbaseditsOctober

  21,2016 ruling on matters discussed in hearings held,as the state courtacknowledged,to

  determ inedtherighttotnzsteefeesandexpensereimbursem entsoronm attersoutsidetheevidentiary

  recordinthecase.Sincethestatecourtlackedsubjectmatterjurisdictionoverthosepropertiesand
  m attersnotraisedasspecialdnm ages,itsOctober21,2016orderdistributingthem orrulingonthem

  wasvoid ab initio. However,asnoted,neitherthestatetrialcourtortheFourth DistrictCourtof

  A ppealsfollow ed the applicable 1aw on thatpoint.

                In this case,the com plaint did notproperly invoke the state court's pow er over

  PamelaStuart'sdomiciliarystatus,herrighttovote,herhom esteadpropertyorherinterestachieved

  by death inherfather'shom esteadandherparents'personalpropertyastheywerenotspecifically

  mentionedinplaintiffs'complaint.Therequirementofsubjectmatterjurisdictionisneverwaivable,
                                                                                          '
  judgmentsrenderedwithoutsubjectmatterjurisdictionarevoidabinitio,andmaybesuccessfully
  attacked atany tim e pursuantto Rule 1.540 ofthe Florida Rules of CivilProcedure. H ow ever,

  PamelaStuartpresentedtheseargumentstothestatecourtinmotionsforrelieffrom judgmentand
  to the Fourth DistrictCourtofAppealsin case no.41718-2388,butthe trialcourtdenied them and

  the state CourtofAppealsinvoked aproceduraldevicethatisthe state courtequivalentofa cover-

  up.ltdenied Plaintiff sappealin aperctlrinm affirm ancew ithoutopinion thatisnotappealableto

  the Florida Suprem e C ourt. Plaintiff m oved for reheadng en banc and for an opinion and that

  m otion wasdenied aswell.

         Parazraph18-noobjectiontothedescriptionoftheorderotherthanitwasenteredonMarch

                                                55
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 56 of
                                      125


  4th, notM arch 14,2014.

         lnParagraph 19,theM agistratenotestheobjectiontotheauthorityofaFloridasGtecourt
  overa property in W ashington DC. Florida adheresto the localaction rulewhich dictatesthat

  when realpropertyisin controversy,''
                                     jurisdictionalauthorityexistsovertheproperty only inthe
  circuit where the land is sitllnted.''Ruth v. Dep't of Legal Ayairs, 684 So.2d 181, 185
  (Fla.1996)(W henthepropertythatisthesubjectmatterofthecontroversyisrealandthepartiesare
  seeking to actdirectlyon theproperty orthetitlethereto,jtlrisdictionalauthorityexistsoverthe
  property only in the circuitwheretheland issituated.) Thus,an in rem suit,in which thereal
  propertyistheprim arydisputeandthepartiesareseekingto actdirectlyon theproperty orthetitle,

  m ay only be entertained in the circuit where the property is located.1d. Hammond v.Dsy

  Developers,LLC,951So.2d985 (Fla.3dDCA 2007).
                 The successor trustee did not act w ith im partiality between all beneficiaries as

  required. Plaintiff described previously thatshe credited Catherine Ryan with the expenses she

  claim ed she paid to m aintain m y father'shom estead butdid notcreditPam ela Stuartw ith any ofthe

  expensesshepaidpersonallytoperform herdutiesastrusteeoversixteenyearsofservice.Thestate

  trialcourtacceptedthesuccessortrustee'stestim onywlzich wasdem onstrablyfalsethatfortheyears

   1998 through 2001thatPamela St'uarthad taken loansfrom the trustwhen in factshewithdrew

  trustee fees and expense reim bursem ents upon the advice of outside counselto the trust. The

  successortrustee testified falsely thatshe drew the conclusion thatal1withdrawals were loans

  becausenoFonn 1099'swerefiledforthepaymentoftnzsteefeeswhen the 1RS requiresthetiling

  ofFonn 1099'sonlyforbusinesses,notfortrusts.Seem           .irs.gov/pub/irs-pdf/iloggm sc.pdf. By
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 57 of
                                      125


   accepting the opinion of a w itnessnotqualified as an expertl4and accepted as such,the state trial

   courtfailedto rely upon com petentsubstantialevidence in violation ofthesettled law ofFloridaand

   the$175,000oftrusteefeespaidto PnmelaStuartduringthatperiodonwhichshepaidtaxesshould

   nothavebeenaddedtothejudgmentamountcreditedtoCatherineRyanandDeborah Stuart.The
   state trialcourtalso failed to creditover$20,000 in expense reimbursem entsthatwere paid to

   PnmelaSt'uartduringthatperiod.Todosoamotmtedtoajudicialtaking.
                  Thestatecourttrialjudgereliedupontestimonyofthesuccessortrusteewhowasnot
   offered oracceptedbytheCourtasan expertand whoofferedtheaccountingsshedidasabusiness

   record ofherfirm ratherthan theaccotmting ofthe J.Raym ond Stuarttrusts,and who served as

   successor trustee w ithout treating the interests of defendant as beneficiary equally to those of

   CatherineRyanandDeborah Stuart,contraryto j736.0803(dutyofimpartiality).Thesuccessor
   trustee did noteven review the over 500 electronictransm issions oforiginalreceiptsforPam ela

   Stuart'strustee expensesthatwere provided in paperform to counselforDr.Ryan and Deborah

   Stuart. Asaresult,thestatecourtordered thateach and everyreimbtzrsem entfortrtzsteeexpenses

   thatwasa lien againstthetrustand forwhich Pnm ela Stuartwasentitled to bereimbursed under

   settledFloridalaw,j736.0709 FloridaStatutes,notbecredited againsttheloan madeto Pamela
   St'
     uartfrom the trust. Pam ela Stuartprovided to cotm selforRyan/stuartand the successortrustee

  justwhatthe IRS requiresfor doctlmenting expenses. See IRS Publication 463,section 5.
   Summariesofthetrustexpenses(theoriginalreceiptswereprovidedto Ryan/stuart'scotmselon


         14 Itisinteresting thatcounselforCatherineRyan and Deborah Stuartneveroffered the
  successortrusteeasan expertand introduced heraccountingnotastheaccotmting ofthe J.
  Raym ond Sttzarttnzstorestatebutratherasabusinessrecord ofherprofessional51714which was
  notapartyorotherwiseinvolved in the case.
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 58 of
                                      125


  January22,2016)wereintroducedinevidencepursuanttotheFloridaEvidenceCodethatpermits
  theintroductionofsummaryexhibits,j90.956FloridaStamtes,andshowedatotalof$325,507.99
  (R.2910-3027).TheseexpenseswereincurredandpaidbyPamelaStuartoveraperiodof16years
  inthereasonable and settled expectationpursuantto Florida law thatshewould be reimblzrsedby

  the Trtzst for expenses she incurred on its behalf.The Florida law not only entitles her to be

  reimblzrsed with interestbutalso makes such a reimbursem enta priority obligation ofthe Trust

  aheadofpayingdistributionstobeneficiariesandprovidesthatthetrusteehasalien againstthetrust

  to sectlre reimbtlrsementwith reasonable interest.Fla.Stat.j 736.0709. By failing to credit
  defendantwith thecostsofthereim bursableexpensesofheradm inistration ofthetrustasrequired

  bysettledFloridalaw,thestatetrialcourtexecutedanunconstitutionaljudicialtaking.SeeStop the
  BeachRenourishmentv.FloridaDepartmentofEnvironmentalprotection,560U.S.702,713-715
   (2010).
         In addition,the state trialcourtallowed the successor trustee to testify to herpersonal

  opinionsin violation ofthesettled evidentiarylaw ofFloridawhichrequiresthecourttoacceptthe

  opinionsonly ofa witnesswho meetstherequirementsofan expert.j 90.702 Florida statutes.
  Houghtonv.Bon4 680So.2d514,521(F1a.1StDCA 1996)(fai1ureofexperttoprovidecompetent
  substantialevidence).The successortrustee testified falsely thatthe courtshould imposea 6%
  interestrateonPamelaStuart'soutstandingloansasshecalculatedthem (anopinionnotpermitted
  ofnon-expertwitnesses)because,shesaid,PamelaStuartwasinvolvedintheprocurementofa6%
  mortgageon hersisterDeborah'sresidence in the fallof l997 when thatmortgage wasprocured

  solely by J.Raym ond Stuartwhile he was alive. Pam ela Stuartsupplied the trialcourtwith

  docum entation showingnotonlythatherfatherwassolelyresponsibleforthem ortgagebutthatthe


                                               58
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 59 of
                                      125


  interestrate provided in the m ortgage docum entation wasneveragreed to by the form er trustee to

  be applied to loans from the trust.See,Exhibit 17. They w ere included am ong the records ofthe

  statecourtproceeding. PamelaStuarthadacontractualagreem entwith thetrustwithrespectto an

  interestratetobeapplied to herloansin apromissorynotebutthestatetrialcourtrefused to apply

  it. Exhibit18.Instead,thecourtaccepted thepersonalopinion ofthesuccessortnzsteethatitwas

  ttfair''to imposea 6% interestrate ontheloansPam ela Stuarttook from thetrustbecause,said the

  successortrustee,Pam elaStuartwasresponsibleforprocuringDeborah Stuart's6% m ortgageloan

  w hen in factshe w asnot. The 6% ratethatthe state trialcourtapplied to the çûloans''going back to

  1998wasnotonlyappliedto withdrawalsthatPam ela St'uarthad taken astnzsteefeesand expense

  reim bursem ents and paid tu es on that were now being reclassified as loans,the 6% rate w as

  dem onstrably grossly in excessofprevailing interestratesovertheperiod oftim esince she began

  takingloansin2001andthuswasajudicialtakinginviolationofsettledFloridapropertylaw.
         ln Paragraphs20.21.and 22,theM agistratediscussestheeventsleadinguptoJudgeCox's

  January3,2016orderapprovingtheaccountingsprovidedbythesuccessortrusteeandthebasesfor

  objectionsto it.CounselforRyan/st'
                                   uartfailedtofiletheaccotmting fortheyears1998to2014
  priorto thehearing which w asnoticed forN ovem ber23,2015 asa hearing on theplaintiffs'm otion

  to approveaccounting. Thenoticedid notprovide any indication thatPam ela Stuart'srealproperty,

  herrightto an interestin herfather'shom estead orherparents'propertywasatissueorherrightto

  unfettered useandbenetitofherresidenceswasatissue.Thenoticeisattached asExhibit19.The

  hearingconsisted ofa36 m inute non-evidentiaryhearing during w hichnow itnessesorevidencew as

  presented.Therewasmerelyargumentofcounsel.Thejudgeadmittedthatshehadnotseenorread
  theaccounting butruled thatshe would approveitanyway. Shem ade defam atory rem arksabout


                                                 59
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 60 of
                                      125


  Pnm ela Stuart'sexplanationsforwhy she wasnotyetfnished with accounting forsixteen years

  worthoftrusteeexpensesandherrequestfortnzsteefees.ThejudgefotmdM s.Smart'sexplanation
  thatshehad beentakingcareofafziend who wasdyingofcancerf'
                                                          rom Jtme2015to January2015

  alongwithtryingtokeepup her1aw practiceandfinish thesixteen years'worth ofaccountingtobe

   Etpreposterous''excusesfornotfinishing the accounting fortrustee expensesand thatshehad the

   wrongpriorities.TheCourtshould notethattheM arch 4,2014 orderbyJudgeCox placednotime

  tableon production oftheaccotmting butitdid prohibitPlaintifffrom engaging in any discovery

  tmtila fullaccounting was completed and provided to the beneficiaries. Since Pamela Stuart

   opposedtheaccotmting and filedam otion forreconsideration ofthecourt'sJanuary 3,2016order

  approving the accounting thatwasdenied onFebruary 9,2016,she did notgetachancetorequest

   discoverytmtilafterthat.Herrequestsweredeniedandamotiontocompelwasdeniedbythecourt.

          ln anyevent,towardthecloseofthe36minutehearingonNovember23,2015,thejudge
   approvedtheaccountingwithoutreviewing it,againsttheearnestentreatiesofPnmelaStuartthatit

   wasinaccurate,withoutholdinganevidentiaryhearing,and then issuedherdefamatoryorderwhich

  placed restrictionson thetransferofPamelaStuart'spropertiesin Floridaand DC withoutbenefh

  ofanylegalbasiswithoutwaitingforthetranscriptofthehearing.JudgeCox'sorderofJanuary3,

  2016 isattached asExhibit20 along with a transcriptofthe N ovem ber23,2015 hearing thatispart

  oftherecord ofthe state courtproceeding. Judge Cox transm itted herJanuary 3,2016 orderto the

  FloridaBarwhich then resurrected Edward Ryan'scom plaintsubmitted in 2014.15

                The United States Constitution and the Billof ltightsrightly place considerable



          15 plaintiffbelievesthatwhatJudgeCox didwasnotonlyunconstitutionalbutwasin
  violation ofCanon 3 ofthe FloridaCode ofJudicialConduct.

                                               60
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 61 of
                                      125


   evidenceontheproperty rightsthattheFoundersview edto befundam ental.Jnm esM adison,w riting

   forthe N ationalGazette on M arch 29,1792 said:

                  Governm entis instituted to protectproperty ofevery sort;asw ellthatw hich liesin
                  the variousrightsofindividuals,asthatwhich theterm particularly expresses.This
                  beingthe end ofgovernment,thataloneisajustgovernment,which impartially
                  securesto every m aa w hateverishisow n.

          JAM ES M ADISON:W RITINGS,ed.Jack N.Rakove@ ew York:Library ofAmerica,
   1999),515-517.Hewentontoexplainthatottrrighttopropertyisasuntouchableasourfreedom
   ofspeech,press,religion and conscience.In fact,heviewed the conceptofproperty asfundnm ental,

   pertainingtom uch morethanm erelyottrmaterialpossessions.lnthenarrow sense,M adison said,

   $tA m an'sland,orm erchandize,orm oney iscalled hisproperty.''Butin aw idersense,tçA m an has

   aproperty in hisopinionsand the freecom munication ofthem ...in hisreligiousbeliefs ...in the

   safetyandlibertyofhisperson ...inthefreeuseofhisfacultiesandfreechoiceoftheobjectson
   whichtoemploythem.''Hethen concluded::t(A1samanissaidtohavearighttohisproperty,he
   m ay be equally said to haveaproperty in hisrights.''

                 The fotm ders thoughtproperty rights w ere so im portantthatthey w ere included in

   theSecond,Third(no quarteringofsoldiersinhomeswithoutconsentoftheowner),Fourth (The
   rightofthepeopleto besectzrein theirpersons,houses,papers,and effects,againstlmreasonable

   searchesandseiztlres,shallnotbeviolated),Fifth(Nopersonshall...bedeprivedoflife,liberty,
   orproperty,w ithoutdue process oflaw ;norshallprivateproperty be taken forpublic use,w ithout

   justcompensation),Seventh(preservingrighttojurytrialforsuitsatcommon1aw withavaluein
   controversyofatleast$20),Eighth (noexcessivebailorexcessivefines),Ninth (tmenumerated
   rightsretainedbythepeople),andTenth(powersnotdelegatedretainedbythestatesorthepeople)
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 62 of
                                      125


   Amendmentsratifiedin 1791.Theam endm entswerewrittenbyJmnesM adison and intluencedby

   V irginiaD eclaration ofRights,w ritten by GeorgeM ason,the M agna Carta,the English Petition of

   Right,theEnglish BillofRights,andtheM assachusettsBodyofLiberties. AftertheCivilW ar,the

   Fourteenth Am endm entwasadded to the Constitution which specified that,4:No Stateshallmake

   orenforceany law whichshallabridgetheprivilegesorimm tmitiesofcitizensoftheUnited States;

   norshallany Statedeprive anyperson oflife,liberty,orproperty,withoutdueprocessoflaw;nor

   denytoanypersonwithin itsjurisdictiontheequalprotectionofthelaws.''
          Even Florida law requiresdue processin the form ofa hearing before restrictionsm ay be

   imposed upon propertyrights. The Fifth Amendm entprohibitsthegovernm entfrom depriving a

   person oflife,liberty,or property withoutdue process oflaw. ln orderto ascertain whether

   governm entalaction affecting aperson violatesthisprohibition,twoinquiriesaremade:first,alife,

   liberty,orproperty interestwithin the m eaning oftheclausem ustbeidentified;and,second,the

   degreeofprocessdueto theperson beforehe can bedeprived ofthatinterestmustbeascertained.

   Board of Regentsv.Roth,408U.S.564,92 S.Ct.2701,33 L.Ed.2d 548 (1972),SOIJTH FLA.
   GROWERSASSN V.US DEPT.OFAGR.,554F.Supp.633,636-637(S.D.Fla.1982)(Fai1m eto
   provideadequateprotectionwhenpropertyisplacedinjeopardybygovernmentalactioncanamotmt
   to an unconstim tional ''taking''of property by destroying it or by exposing it to the risk of

   destruction.(citations omittedl.It is this threatening of the Plaintiffs'property right by the
   govemmentalactionthatentitlesPlaintiffstodueprocess.)
         For m ore than a century the cenkal m eaning of procedural due process has been clear:

   ''Partieswhoserightsaretobeaffededareentitledtobeheard,andinorderthattheymayenjoythat
   right,theymustfirstbenotified.''Baldwinv.Hale,1W all.223,68U.S.233,17L.Ed.531(1863),

                                                62
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 63 of
                                      125


   Fuentesv.Shevin,407U.S.67,80,92S.Ct.1983 1994,32L.Ed.2d556(1972);RayLeinConst,
   lnc.v.Wainwright,346So.2d 1029(F1a.1977). Itisequallyfundamentalthattherighttonotice
   and an opportunitytobeheard ''mustbegranted atameaningfultim eand in am eaningfulm nnner.''

  Armstrongv.M anzo,380U.S.545,552,85S.Ct.11871191,14L.Ed.2d62(1965)TheUnitedStates
   Supreme Courthasconsistently held thataperson isentitled to some sortofproceduralprotection

   beforebeing deprived ofaproperty interest.M athewsv.Eldridge,424 U.S.319,96 S.Ct.893,47

   L.Ed.2d18(1976).Theconstitutionalrighttobeheardisabasicaspectofthedutyofgovernment
   to follow a fairprocessofdecisionm aking when itactsto deprive aperson ofhispossessions.The

   purposeofthisrequirem entisnotonlytoenstlreabstractfairplaytotheindividual.ltspurpose,m ore

   particularly,is to protecthis use and possession ofproperty from arbitrary encroachm ent....For

   when aperson hasan opportunity to speak up in hisown defense,and when thegovernm entm ust

   listen to whathe hasto say,substantively unfairand simply mistaken deprivationsofproperty

   interestscan be prevented. Ithaslong been recognized that''faim esscan rarely beobtained by

   secret,one-sideddeterminationoffactsdecisiverights....Andnobetlerinstrum enthasbeendevised

   forarrivingattrtlthth% togiveapersoninjeopardyofseriouslossnoticeofthecaseagainsthim
   and opportunity to meetit.''JointAnti-FascistRefugee Committee v.M cGrath,341U.S.123,
   170-172,71S.Ct.624,647-49,95L.Ed.817...(Frankfurter,l.,concurring).lftherighttonoticeand
   a hearing is to serve its fullpurpose,then,it is clearthat itm ustbe granted at a tim e when the

   deprivation can stillbeprevented.Fuentesv.Shevin,407 U.S.at80-81,92 S.Ct.at1994-95.

          N otonly wasthere no notice in the com plaintor in the notice ofhearing forN ovem ber23,

   2015thatPamelaStuart'spropeo rightswereatrisk,butshewasnevergiven ahearingonthisissue
  throughoutthe state courtlitigation. CounselfortheRyaIA/ShIM litigantsmadethebold assertion


                                                 63
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 64 of
                                      125


   attheNovem ber23,2015 hearing thatPnm ela Stuart'sFlorida residenceshould be deeded to the

   trustw ithoutany legalorevidentiary basisw hatsoever. In fact,the ftm dsto acquire itcam e from

   Pam ela Sttzartinitially and then,afteritwasmortgaged to raise fundsforthe LLC thatowned a

   com mercialtownhouse in W ashington thatneeded fundsto pay attorneyslitigating on itsbehalf,

   whenthebuildingwassoldtheLLC repaidthatdebtwhich retiredtherefinancedm ortgageentirely.

   AtbestcounselforRyan/stuartrepresentedthatthefundstopay offtherefinanced mortgagecame

   from Elmoneythatshewasgoingtorepayherloanswith.''(Transcript,R.3936).lnfactthosefunds
   belongedtotheLLC which had toretire itsdebtsbeforegoingoutofbusiness.N oproofwasever

   offeredorexperttestim onyshowingthatfundsfrom thetnzstwereusedtoacquire,improveorrepair

  thatresidenceatanytimeinthestatecourtproceeding.Yet,thesubsequenttrialjudge,whorefused
  to revisittheaccounting'saccuracy,ruled itwasEéappropriate''inthejudge'sopinion thatitbe
  distributedtoPnmelaStuart'ssisters.Thiswmshardlydueprocess.Thatjudgeheldtwoevidentiary
  hemingsinresponseto JudgeCox'sJanuary3,2016orderwhich requiredahearing within 45days

  toaddressPamelaStuart'sclaim sforreim bursementofexpensesandtrusteefees.Noticewasgiven

  ofthesehearingsby thejudgeand they areattached asExhibit21.Nowherein thenoticesare
  mentionedPamelaStuart'sFloridaresidenceorherpropeo rightsinherfather'shom esteadthatshe
  inherited by operation oflaw m entioned orherrightsto ashareofherparents'personalpropertythat

  sheacquired by will.Thenoticesalso failto m ention thatPnm ela Stuart'sdom icile,herrightto

  homesteadprotectionofherpermanentresidenceinFloridaorherrighttovotewillbeadjudicated.
          The constitutionalrightto be heard isa basic aspectofthe duty ofgovernm entto follow a

  fairprocessofdecision m aking when itactsto depriveaperson ofhispossessions.Thepurposeof

  this requirementis notonly to ensure abstract fair play to the individual.1ts pum ose,m ore


                                                 64
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 65 of
                                      125


   particularly,isto protecthisuseandpossession ofproperty from arbitraryencroachment.SOUTH

   FLA.GROW ERSASSN v.USDEPT.OFAGR.,554F.Supp.633(S.D.F1a.,1982).TheFuentes
   Courtstated unequivocally thatan opportunity for a henring isrequired priorto the taking ofA ny

   propertyright.Fuentesv.Shevin,407U.S.67,92 S.Ct.1983,32 L.Ed.2d 556 (1972),cited in
   Phillèsv.Guin(yrHunt,Inc,344So.2d568(Fla.1977).TheFuentesCourt,indenouncingreplevin
   statutes from Florida and Pelmsylvania,nnnotmced the broad rule that,exceptin extraordinary

   situations,adefendantmusthavenoticeand opporttmity forahearing beforehem aybedeprivedof

   anysignincantpropertyinterest.Fbcn/e.çallowedpostponementoftherequirednoticeandhearing

   onlyundertheseconditions:(1)thedeprivationmustbedirectlynecessarytosecureanimportant
   govemmentalorgeneralpublicinterest;(2)promptactionmustbeimperative;(3)thestatemust
   strictly controlitsexercise oflegitim ateforce.The Courtnoted thatsuch circllm stancesw erehighly

   unusual.Fuentes,supra,at90,92 S.Ct.1983.

          In Paragraph 23,theM agistrate notedthatJudgeK anarektook overthecase9om Judge Cox

   and denied Pamela Stuart'smotion to determ ine hom estead statusofherfather'shomestead on

   Februaly 9,2016. She filed the m otion after leam ing thatFlorida law provided thathom estead

   propertyheldinatrustisnotsubjecttoprobateordispositionbythetrusteebutpassesbyoperation
   oflaw atthe death ofthehom eow nerto the surviving heirsw ith alife estatein the surviving spouse.

   j732.401(1),FloridaStatutes. DespitebeingapprisedoftheFloridalaw,thejudgertzledthattitle
   to theproperty wasin the trustand thetnzstwasnota party to the action so them otion w as denied.

   PlaintiffPam ela St'uartsubsequently filed amotion forleavetotileathirdparty complaintagainst

   thetrustasthejudgehad suggested andEdwardRyan,formerco-trustee.Thejudgedeniedthat
   motionafterabriefhearingon M arch3,2016withoutexplanation.Plaintiffalsohadfiled amotion


                                                  65
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 66 of
                                      125


   todismissthecomplaintforfailingtojoinEdwardRyanasanecessmy party.Thatwasdeniedon
   M arch 9,2016 w ithoutexplanation.She also filed a m otion to com peldiscovery through a debene

   esse deposition ofthe opposing parties. Thatw msdenied on M arch 3,2016. In fact,Pam ela Sttzart

   received no discovery in thecasewhatsoeverbecauseJudgeCox'sM arch 4,2014orderprohibited

   furtherdiscoveryafterorderingPamelaStuarttoproducealltrustrecordstocotmselforRyan/stuart.

   OnApril12,2016,PamelaStuartm ovedtoquiettitletoherfather'shomesteadandforpartitionand

   to namethetrustin athird party com plaint.Thetrialcourtdeniedthatmotion withoutexplanation

   on Jtme 7,2016. ln itsOrderon FinalDistribution,thejudgeconceded thatPamela Stuart's
   positionthatherfather'shomesteadat101South CatalinaCourtwasnotanassetofthetrtzstbuthad

   descendedbyoperation oflaw tothethreesisters,pcrstirpes,atthemom entofJ.Raymond Stuart's

   deathonJanuary 18,1998(atimewellbeforeanyconductcomplained ofinthecase)andthatthe
   homestead propertywasprotected againstforced saleortransfereven in thehandsoftheheirs,but

   neverthelessthetrialcourtsaid,lûGiven these circumstances (thatPamela Stuartwasseeking
   homestead protection forherinterestin herfather'shomestead and there wasa largeoutstanding

   loanwhichwasnotoffsetbytnzsteeexpensereimbtlrsementsortnzsteefees),thecourttindsthatit
   isentirelyappropriateto imposeanequitablelien againstPam ela Stuart'sinterestin the 101South

   CatalinaCourthomesteadresidencesothattheher(sic)interestinthevalueofthispropertycanbe
   used to reduce the obligation she owes under the tm secured note.'' O rder on Final Plan of

   D istribution at21-22.

          By so ruling,the state cotlrteffectively changed Florida law w hich requires an evidentiary

   basisshowing som ewrongdoingassociated with theacqtlisition ofthepropertyinterestto bem ade

   subjecttoanequitablelien.In sodoing,thejudgecontravenedPlaintiff'sclearlyestablishedright

                                                  66
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 67 of
                                      125


  toahomestead exem ptionforherone-third interestin herfather'shom esteadthatwasnotacquired

  withanywrongdoingonherpart.Thet'
                                 rialcourtalsoruledthattt-
                                                         l-heSuccessorTrusteeshalldivide

  thepersonal(property)only amongtheplaintiffsCatherineS.Ryan andDeborahA.Stuart,given
  thatthedefendanthasalreadyreceivedalmosttheentireTnzstcorpus...''(Orderatp.26). Thisis
  the type ofscenazio contemplated in Stop the Beach Renourishmentv.Florida Departmentof
  EnvironmentalProtection,560U.S.702,733(2010)asajudicialtaking.See,Stuartv.Ryan,18-
   l4z44-civ-M artinez/M aynard Order Denying M otion for Tem porary Restraining Order

  (M iddlebrooks,J.)atp.2.
         In Paragraphs24 and 25,theM agistraterecotmtsthatJudgeKanarekissued thenlling after

  holding a hearing.In facttwo hearingswere held thatwere supposed to be directed atPam ela

  Stuart'srequestfor credits againstheroutstanding loansfortrustexpense reimbursem entsand

  trusteefees. Thejudgerecotmtedhisview ofthehistoryofthecasewhichinmanyrespectswas
  inaccurate.

         lna11probability,thejudge'sview ofPamelaStuarqaformerfederalprosecutorwhohad
  been appointed by then ChiefJudge ThomasHogan ofthe US DistrictCourtforthe Districtof

  Columbiato thatcourt'sGrievance Committee,wasshaped by Judge Cox'sorder,following a36

  m inute non-evidentiary hearing during w hich she took no testim ony and received no evidence.

  JudgeCox'sopinion said,tTheDefendant'scredibili/ isquestionableatbest''andaccusedPamela
   Stuartofengagingin delaying tacticsratherthantrying diligently to assem bleandaccotmtwith the

  originaldocumentation- receiptscovering 16yearsofwork- forthetrusteeexpenses.JudgeCox

  ftzrtherwenton to accuse Pam ela Stuartofproviding ççpreposterous excuses''and engaging in

  çldeceitf'
           ulconduct.'' JudgeCox'sactions,afterathirtysix minutenon-evidentiary hearing,called


                                                67
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 68 of
                                      125


   into question hercom pliancew ith Canon3 oftheFloridaSuprem e Court'sCodeofJudicialConduct

   whichrequires,in pertinentpart:

          (4)Ajudgeshallbepatient,dignified,andcourteoustolitigants,jlzrors,witnesses,lawyers,
          and otherswith whom thejudge dealsin an officialcapacity,and shallrequire similar
          conductoflawyers,andofstaff,courtofficials,andotherssubjecttothejudge'sdirectionand
          control.
          (5)Ajudgeshallperform judicialdutieswithoutbiasorprejudice.Ajudgeshallnot,inthe
          perfonmanceofjudicialduties,bywordsorconductmanifestbiasorprejudice....
          JudgeKanarek took overthecasef'
                                        rom JudgeCox andactedasifhehadtakenJudgeCox's

   personalopinion ofPamelaSttzart,whom shedidnotknow,tobethegospeltnzth.JudgeKanarek,

   in overtwoyearsofpresidingovertwocasesinvolvingPamelaStuazt neverissuedawritten ruling

   in herfavor.

          Thus,Judge Kanarek's view of the history of the case in lzis Order on FinalPlan of

   Distribution,wasthatPnm elaStuartexecutedadiabolicalschem ewhichshemusthavecraftedwith

   malice to stealfundsfrom the trustthatwasto benefitherelderly motherand,afterhermother's

   death,hersistersandherself.Thiswascompletenonsensebutitobviouslyinfected every aspectof

   JudgeKanarek'shandling ofthe case. Pam ela Stuart'scharacterhad been regarded highly in her

   careerasanAssistantUnitedStatesAttorneyandpractitioner.ShehadbeenappointedbythenChief

   Judge ThomasHogan to the Grievance Comm ittee ofthe U S DistrictCourtforthe Districtof

   Colum bia.l6 Instead ofaccepting Pam elaStuart'sexplanation forwhy sheappointed herbrother

   in 1aw as co-trustee when herparents'f'
                                         riends declined the appointm entdue te age and other

   com m itm ents,Judge K anarek viewed itas nefarious - setting the stage forttfurtherabusesofher



            16 SincetheM agistratem entioned theNew York court'sview ofPam elaStuart'scareer,
   thectm iculum vitaethatPam ela Stuartsubm itted to theNew York courtisattached asEx.
   to illustratethatshewmsnotgenerally known asengaging in deviousorunprofessionalconduct.

                                                68
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 69 of
                                      125


   authorityastrustee.''Theappointm entofM r.Ryanasco-trusteeoccurredoverayearbeforePamela

   Stuartformed alim itedliabilil company thatptzrchased acommercialtownhousefora1aw office

   that,becausethesellerliedtoher,couldnotgetthenecessarypennitstoberenovatedandrentedout.

   Itwasthatsetofcircum stancesthatsetthestageforPnm ela Stuart'sdecision totakeloansagainst

   herinheritance,herrightto trustee reim bursementsand trusteefeeswhich shediscussed with her

   fam ily and reviewedthetrustdocumentsand Florida1aw to makesttresuch loanswerepennitted.

          Judge Kanarek also fotmd erroneously (based upon theerroneoustestimony ofthenon-
   impartialsuccessortrustee)thatPamelaSttzartbegantakingloansinApril1998,whenshewrotea
   checktoreimburseherselfforsuchtrusteeexpensesasobtainingproperphotographsforherfather's

   obituary andt'
                ravelto and from Vero Beach to work ontaxreturnsforthetrustandhermother. He,

   alongw iththesuccessortrustee,viewedeverywithdrawalshowntransparentlyontheSmithBm ey

   monthly statem ents aspaid to Pam ela Stuartasa loan whetherornotthe funds withdrawn were

   utilized fortrtzstpurposes.

          JudgeKanarekviewedtheprom issorynotewhichpam elaStuartpreparedtocovertheperiod

   from 2001 through the end of trustadministration to be ineffectual. Since the outset of her

   withdrawalsforpurposesofpayingthecanyingcostsofthecomm ercialtownhouses,PamelaStuart

   intended to repay the loans and the prom issory note memorialized thatintention. A New York

   Courtdescribed itasEtA prom issorynotepreparedbytherespondentproperlysecured repaymentof

   theloans.''IntheMatterofpamelaBruceStuart,152A.D.3d68@ ew York,2dAppellateDivision,
   2017).A copyofthepromissorynoteisattachedasExhibit18. ltwaspreparedin2009whenthe
   strifewith Edward Ryan reached itsnadirand aherM s.Stuartreviewed aFlorida court'sopinion

   thatcounseled preparation ofprom issory notesin family trustsitllntionslikethat. Pnm ela Stuart


                                                69
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 70 of
                                      125


   would repaywhatsheowesbutforthefactthathercareerand thushersotzrceofincomehasbeen

   destroyed bythesuspensionofher1aw licenses.In ordertosavehersolerem ainingresidenceinDC,

   shehasbeen forced to requestgovernmentassistance which so farhasbeen denied.

          The M agistrate's stlmm ary of Judge Kanarek's view of the facts of the case needs

   claritk ation. Pam ela Stuartappointed Edward Ryan asco-trusteein 2000 and he and Catherine

   Ryan began receiving monthly tnzstbrokerageaccotmtstatem entsin July 2000. Each and every

   withdrawalm adebyPam ela Stuartwasdetailed onthosebrokeragestatementswhichM r.Ryandid

   notbegintocom plainaboutuntilafterheretired. M r.Ryan didnottakeanactiveroleinm anaging

   thetrustassetsand neverlifted a fingerto assistM arion Stuartin m anaging herhousehold orthe

   nursingoperationthatsupportedherveryexistencebeginningin2006.ContrarytotheM agistrate's

   suggestion, Pam ela Sblnrt maintained original receipts for each and every trustee and trust

   expenditurethatshemadeoverthesixteen yearssheserved astrusteeandm anyofthem weremade

   utilizing herpersonalcreditcards.Sothetask ofcom pilingtheseexpensesinto summ aryform was

   aform idableone thattook thebetterpartoftwo yearsofherûifree''tim eafterresigningastrustee

   inM arch2014. Pnm elaStuarthadcom piledtheexpensesinthefirstseveralyearsofhertrusteeship

   andprovidedannualaccotmtingsunderthesupervisionofGretaTosi-Miller,CPA (now retired)and
   provided them to herm otherasrequired by the trustarzd fled tax rettm asfrom 1998 to 2001 w ith

   theIRS. ContrarytotheM agistrate'sconclusion,PamelaStuartdid declarehertrusteefeesinher

   personaltaxreturnpreparation from 1998onward andprovided thebackup to M s.Tosi-M iller,but

   thetrusteefeeswerenotaccountedforseparatelyontherebirnsfiledbutwereincludedinheroverall

   incometabulation.Thesuccessortrusteefound thatshedid notdo thisbutclaim ed itwasbecause

   PnmelaStuartdidnotfileForm 1099'sforthosefees. A Form 1099isrequired forbusinesses,not


                                                 70
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 71 of
                                      125


   trusts,by the IR S.

          Begilm ing in 2002,how ever,Pam elaStuartwasengaged in anon-stop effortto convincethe

   surroundingneighborsofthecom mercialtownhousetograntherrearaccessoverwhattheyregarded

   asaprivatealley sothatshecouldobtainrenovationperm itsfrom theDC Government. Thateffort

   whichblossomedintolitigationagainstthesellerofthetom zhousein2004(itcontinueduntil2014)
   andadeclaratoryjudgmentactionagainstthesurrolmdingneighborsin2007,wastime-consuming
   andcostly(thisiswhatrequiredPamelaStuarttorefinanceherFloridaresidencein2006topaythe
   lawyersfortheLLC thatowned thebuilding sothatthey wouldtakethecaseto trial). Shejust
   couldnotcompleteal1ofhertrustresponsibilitiesandcareforhermotherandherclientsatthesame

   time.So,sheprioritizedhermother,herclients,andtheongoinglitigationandrationalizedthatthe

   trustaccountingscould bedoneatalatertime.BlG M ISTAKE.

          TheMagistrate'ssllmmaz.
                                yconcludedthatthejudgefoundnoevidencethatthePlaintiffever
   repaidthetrustforanyofherloans.Thatisanerroneousconclusion. PamelaStuartrepaid$11,000

   on October 11,2005,an amountthatwasnotcreditedby the successortrusteebecauseitwaspaid

   tothetrustviaaSm ith Barney localofficein Bethesda,M arylandtothecreditsheltertrustaccount

   andw asnototherwise identified asapaym entfrom Pnm ela Stuart.N otably,thisrepaym entoccurred

   w ithin a w eek of a portfolio review w ith the brokers atlended by Catherine and Edw ard Ryan by

   telephone.

          Pnm ela Stuartalso repaid the tnzstafterthe StuartBuilding LLC sold itsasseton Decem ber

   9,2009. TheLLC paid$200,000toM arion Stuartatclosingviawiretransfer.M arionStuart'strtzst

   had been depleted in m id-2009 and the J.Raymond Stuarttrustwasobligated to pay 100% ofher

   maintenanceandsupportatthatjuncmre.So,the$200,000paymentineffectwasarepaymentof

                                                  71
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 72 of
                                      125


  the trust. Laterthatyear,Pamela Stual'
                                       trepaid $505,000 to trtzstaccountsestablished atCharles
  Schw ab Co.in thenam e ofthe trust. Copiesofthe docum ents establishing those accountsin A pril

  2010 areattached in Exhibit14 .Depositsof$505,000 werem ade.See,Exhibit14. Shedid not
  putthem oneyintheSm ith BarneytnzstaccotmtsbecauseEdwardRyan had refusedto resign from

  thoseaccountswhen hewasterminated astrusteeand hehad blocked requested transfersto M rs.

   Stuart.Pam elaStuartsoughttoappointanew co-trustee,LynnLarkin,averoBeachlawyerwhowas

   aformerClA agent.M r.Ryan'sdefamatoryremarksaboutPamelaStuartinem ailsdiscouragedher

   from servingand soPmnelaStuart,relyinguponArticle31Stofthetrust,soldieredon withouttrying

   toappointanew co-trusteethereafter.M r.Ryan continued hisobstructivebehaviorincluding after

   M arion Sttzartpassedaway.Bythattim eSmithBnrneyrequired authorization from bothM r.Ryan

   andpamelaStuartforanywithdrawals.M r.Ryanblockedpam entsfrom Sm ithB- eythatPamela

   Stuartrequested forftmeralexpenses.

         TheM agistrate correctly mentioned thatasofthe tim e ofherm other'sdeath thatPam ela

   Stuart'shourlyrateasan attorneyforherDC areabased clientswas$675. Thatwasaratethatwas

   reasonableandjustifiedbythechargesofattorneysin thatareawithwhich M s.Stuartcompared
   herselfandwasvalidatedbyaconstlltant,JonathanGroner,Esq.,whoinvestigatedthatissueforher.

   A copyofhisopinion(withoutattachments)isattachedasExhibit22.
         TheM agistratecom mentedthatludgeKanarekfoundthatPamelaStuartshieldedhermoney

   injudgment-proofassets:HerJohn's lsland Drive property overwhich she claimshomestead
   protection andthereversemortgageon her5115YumaStreetpropertyin W ashington D.C. W hile

   the M agistratecorrectly sum marized JudgeKanarek'sview,hisconclusion asto Pam ela Sttlart's

   actionswas erroneous. The factsarethatPamela Stuartpurchased herFlorida hom e in January


                                                72
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 73 of
                                      125


   2000,while Lewis L.Sm ith,Jr.was still co-trustee of the trust,after her mother had been

   hospitalizedundertheBakerActattheCenterforBehavioralHealth in VeroBeach and M s.St'
                                                                                     uart

   concludedthatsheneeded to spend moretim etaking careofherm other'ssituation in Vero Beach.

   ltwasa perm anentresidence,however,and m etthequalificationstmdertheFloridaConstitution,

   ArticleX,j4forahomesteadproperty.By Septem ber2004,PamelaSt'uarthadconcludedthatshe
   waslegally qualified to votein Florida and theSupervisorofElectionsagreed and registered her.

   From thatpointon,herFloridaresidencewasherhom estead in factifnotin nam e. Overtheyears

   she gave up herhom estead tax exem ption on herDC residence and claim ed a homestead tax

   exemptioninFloridaforwhich shewasdeemedqualified.(R.3046).ShetiledaDeclaration of
   Domicile,Exhibit23(R.2869-70).ShefiledaNoticeofHomestead.Exhibit24(R.3181-3183).
    Thus,theFloridaresidencewasqualified forthehomesteadexemption ofArticle 10,j4ofthe
   FloridaConstim tionandnoneoftheexceptionslistedin theFloridaConstitution applied,butJudge

   Kanarek,in anefforttoavoidtheconsequencesoftheFloridaConstitution,withoutbenefitofnotice

   orhearing,ruledincorrectlythatPamelaStuartwasnotdom iciledinFlorida.Thisrulingestablished

   anew legalstandardfordom icilefoundnowherein theFloridastatutesorConstitution-thatalong-

   tim e residentw ho show ed no evidence ofabandonm entofher perm anentresidence could notbe

   dom iciled in Florida because she had a federally guaranteed reverse m ortgage on an unrelated

   property outside ofFlorida.

          ThereversemortgageonPlaintiffsDC home,contrarytoJudgeKanarek'sbelief wasnot
   shieldedfrom creditorsbythereversemortgage.Thereversemortgageamountwouldtakepriority

   in any collection action butitwasnotthe figure of$938,250 thatJudge Kanarek thoughtitwas.
   However,DistrictofColum bia law,which Pnm ela Stuarthad no role in creating,does provide
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 74 of
                                      125


   homesteadprotectionfrom creditorsjustasFlodda'sConstitutiondoesbutitisfarmoreexpansive
   becauseitisaffordedtoresidentswhoaredomiciledelsewherebutwhoeanzthemajorityoftheir
   livelihoodinDC (suchasmembersofCongress).j15-501(a)(14)D.C.Codeexemptsfrom claims
   ofcreditorsGtthedebtor'saggregateinterestinrealpropertyused astheresidenceofthedebtor''and

   appliesto aresidence ofthedebtor,even ifdom iciled elsewhere. Asthestatute says,itappliesto

   theresidenceofadebtorithouseholderresidingintheDistrictofColtlm bia,orofaperson whoenrns

   the majorportion ofhislivelihood in the DistrictofColumbia,being thehead ofa family or
   householder,regardless ofhisplace ofresidence''and m akes itçtfree and exemptfrom distraint,

   attachm ent,levy,or seizure and sale on execution or decree of any courtin the District of

   Columbia.'' So,PamelaStuarqbyvirtueofearningthemajorityofherlivelihoodinW ashington,
   D.C.,would havehadcreditorprotection ofherD.C.residencedespitebeingdomiciled in Florida.

   However,thatwasneveram otivation foranythingthatshedid with respecttoherFloridaand DC

   residences.

          JudgeKanarek did regardPlaintiff'sDeclarationofDom iciletobeanattem pttocircum vent

   theorderofJudgeCox datedJanuary3,2016placingrestraintsonPlaintiff'sownershiprightstoher

   FloridaandDC residencesforwhichJudgeCoxhadnolegalorevidentiarybasis.Plaintiffregarded

   herD eclaration ofD om icile to bem erely astatem entofwhatthefactualcircum stancesofherstatus

   had been since 2004 - wellbefore Judge Cox took itupon herself to interfere with Plaintiffs

   propertyrightin contravention ofthe4thand 5* Amendmentsto theUS Constitution.

          ln Paragraph 26,theM agistrate iscorrectthatJudge Kanarek decided notto apply credits

   requested by Plaintiffto the outstanding loan am otmts thatthe successor trustee had identified

   (erroneously). Asnoted above,JudgeKanarek refusedtocreditanytrusteeexpensesincurredby
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 75 of
                                      125


  Plaintiffoversixteenyearsofservicedespitetherequirementsofj736.0709,FloridaStatutes,that
  madecreditsforthoseexpensesm andatorywithinterest.JudgeKanarek'srulinginthisrespectwas

  notonly legally enoneous butcontrary to public policy. W ould any family m em berreading of

  Plaintiff'sexperiencebeforetheFloridacourtstakeon aroleasantmpaid trusteeforsixteen years

  with theprospectthata1lexpensesoftravel,housing,m ealsand m aintenanceofthetrustproperty

  paid in theexpectation ofreimbtlrsem entwould bedenied? ltalso waserroneouswhen theJudge

  claim ed thatPnmela Stuarthadnotsupplied substantiation fortheexpensessheincurred.Pursuant

  toJudgeCox'sorder,Ms.StuartsentALL oftheoriginalreceiptsin alargebox (aboutthreefeet
  by two feet)to cotmselforRyan/stuartthatwasdelivered by the deadlinesetby JudgeCox of
  January 22,2016. She delivered electroniccopiesofa11ofthosereceiptsto the successortrustee

  who refused to look at them claiming itwas a waste of her time. Pnm ela Stuartintroduced

  stzmmariesofthereceiptsinevidenceaspermittedbyj90.956oftheFloridaEvidenceCode.(R.
  2909-3027),
         Judge Kanarek'snzling denying feecom pensation hassome basisin Floridacase 1aw but,

  likethecase1aw thatappliestoequitableliensagainsthom esteads,therem ustbe som eshowingof

  m'
   ongdoing orbreachesoftnzstassociated withthefeesenrned.Asnotedabove,forthefirstyears

  of trust adm inistration, Pam ela Stuart w as paid trustee fees upon advice of counsel and the

  accountant. Those fees and reim bursem ents were properly earned but not credited by Judge

  Kanarek.AfterPlaintiffstartedtakingloansin2001againstherinheritance,herrighttotrusteefees

  and expense reim bursements, she failed to formally credit herself with fee paym ents and

  characterizedthewithdrawalsasloans.Thatwasahugeerrorbutconsistentwithherthoughtatthe

  tim ethatthe situation would sortitselfoutaftershearranged fortheLLC to sellitsbuilding and
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 76 of
                                      125


  could reimbursethetrustforanything abovewhatshewasdueto bepaid.

         Plaintiffnotesin thiseontextthatthe LLC did notnet$1.95 million from the sale ofthe

  buildingasJudgeKanarekthought(OrderonFinalDistributionatp.14).lnsteadthenetproceeds
  afterpaymentofthedebtsoftheLLC andthepam enttoM arionStuartwasmorelike$985,137.06

  asshom zonthesettlementstatementforthatsale. (R.3031).
         Toawardherzerofees,JudgeKanarek hadtoignorethemeticuloustimesheetspreparedby

  Plaintiffshowingherworkontrtzstadministration(R.3056-3177). Herworkconsumedthousands
  ofholzrsandweeksand monthsofhertim ewhich interferedwith herabilitytoearnincom einother

  ptlrsuits.YetPlaintiffreadilyacknowledged,shefailedtofilerequiredaccountings(relyingonher
  sisters'accesstobrokeragedoctlm entsandherfrequentcommunicationswiththem msshown in R.

  3056-3177toestablishthattheywerewell-infonnedofthestatusofthetrustanditsadministration).
  Herthoughtsin thatregardwerenotunreasonable.A districtcourtfotmd in Figelv.WellsFargo

  Bank N A.,no.10-cv-60737COHN/SELZERIS.D.FI.M ar.9,2011)(Exhibitz4)wherethetrustee
  hadslednoaccotmtingsforyearsthatclaim ants'accesstobrokeragestatem entsshowingtrustassets

  and withdrawalsbarred theirclaims.Plaintiffalso readily acknowledged herborrowing from the

  trustwhich shereasonably believed wasauthorized by the trustand by Florida law as discussed

  previously.Y et,Judge K anarek thoughtherabusesofthetnzstw ere ttm ultipleand flagrant''and w as

  ableto rely on adecisionofthe SecondDistrictCourtofAppealsofFlorida, Ortmann v.Bell,100

  So.3d38(Fla.2d DCA 2012)citing a1961opinionofthatcourtthathasneverbeen citedbythe
  Fourth DistrictCourtofAppealswhichhasjurisdictionoverIndianRiverCounty.So,itisfairto
  say thatJudge Kanarek'sopinion thatPlaintiffshould be denied allfeesforhersixteen yearsof

  service asa trustee had a bare m odicum oflegalsupportbutwas som ething akin to an abuse of
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 77 of
                                      125


   discretion. H is claim thatPlaintiffdid notsubm itcom pdentsubstantialevidence supporting her

   claim forreim bursementofexpensesmandated by 1aw wasplainly in error.

          InParazraphz8,theM agistrateturnedtoJudgeKanarek'srejectionoftheapplicableFlorida
   law concerningthedescentofhomesteadtitledinatrustpursuanttoj732.401(1),FloridaStatutes,
   and hisdecision thatitwasEtappropriate''to award Plaintiff'sinterestin herfather'shomestead to

   hersisters. Plaintiffhasdiscussedpreviouslyhow US Suprem eCourtand Florida Suprem eCourt

   precedent did not supportJudge Kanarek's finding that Plaintiffs conduct m et the standard

   announced by thosecourtsforlûreprehensibility.''

          TheM agistratenotedthatJudgeKanarek found Eçclearlyand tmequivocally''thatPlaintiff's

   homewasandremainsinW ashington,D.C.To doso,thejudgehadtoignorea1loftheevidence
   thattheFloridaSGtutesregardsasindicativeofhomesteadstatus:j196,015,FloridaStatutes,
           196.015 Perm anentresidency;factlInldeterm ination byproperty appraisen-

          Intention to establish a pennanentresidence in this state isa factualdetermination to be

   m ade,in thefirstinstance,by theproperty appraiser.Although any onefactorisnotconclusiveof

   theestablishmentornonesàblishmentofperm anentresidence,thefollowingarerelevantfactorsthat

   may be considered bytheproperty appraiserin making hisorherdeterm ination asto theintentof

   a person claim ing a hom estead exem ption to establish a perm anentresidence in this state:

          (1)A formaldeclarationofdomicilebytheapplicantrecordedinthepublicrecordsofthe
   county in w hich the exem ption isbeing sought.

          (2)Evidenceofthelocation wheretheapplicant'sdependentchildren areregistered for
   school.

          (3)Theplaceofemploymentoftheapplicant.
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 78 of
                                      125


          (4)Thepreviouspermanentresidencybytheapplicantin astateotherthan Floridaorin
   anothercountry andthedatenon-Floridaresidencywasterminated.

          (5)Proofofvoterregistration inthisstatewith thevoterinformation card addressofthe
   applicant,orotheroffk ialcorrespondencefrom thesupervisorofelectionsprovidingproofofvoter

   registration,matchingtheaddressofthephysicallocation wheretheexemption isbeing sought.

          (6)A validFloridadriverlicenseissuedunders.322.18oravalidFloridaidentificationcard
   issued unders.322.051andevidenceofrelinquishm entofdriverlicensesfrom any otherstates.

          (7)lssuanceofaFloridalicensetagonanymotorvehicleownedbytheapplicant.
          (8)Theaddressaslistedonfederalincometaxretum sfiledbytheapplicant.
          (9)Thelocationwheretheapplicant'sbankstatementsandcheckingaccountsareregistered.
          (10)Proofofpaymentforutilitiesatthepropertyforwhichpermanentxesidencyisbeing
   claim ed.

          Asthetim eofthehearingsinthecasein lndianRiverCounty,PamelaSt'
                                                                       uarthadownedher

   personalresidence in Florida since January 2000 and had resided there (along with periodic
   residence in herhomein DC)sincethattimeand had indicatedno intention ofabandoning her
   hom estead. Shewassinglewith no children.Shetestified she had been amem beroftheFlorida

   Barsince 1994,had served on theExecutiveCounciloftheFlorida Bar'sRealProperty,Probate and

   TnzstLaw Section since 1998 and had a law office in V ero Beach which she had m aintained since

   2006. Shealsohad an oftk ein DC and wasçtofcotmsel''to asm alllaw tirm in New York City.

   Sheindicatedthatshedid notintend to term inate herresidency in D C buttocontinuegoing back and

   forth asherbusinessandpersonalneedsdictated indefinitely.Shehad ahom esteadtax exemption

  inFloridabutnotinD .C.Shehadbeenregisteredtovotein Indian RiverCotmty sinceSeptem ber


                                                78
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 79 of
                                      125


  2004 and had volunteered asa voterprotection attorney in lndian RiverCotmty foreach federal

  election cycle since then. She had a Florida driver'slicense and her carw astitled in Florida. She

  testified thatshehad used herDC addresson tax rettmzsin thepast.She hasnotdone so in m any

  years.Shetestisedthatshemaintained bankaccountsatNorthez'
                                                          n TrustinVeroBeachandatEagle

  Bank ofM aryland. Shehad paid utilitiesto theCity ofVero Beach utilitiessinceJanuary 2000.

         Pam elaStuarthadtakenthestepsprescribedintheFloridaSGtutesformanifestingdomicile

  in Florida. Judge Kanarek discounted herDeclarationofDomicilebecauseatthetime shefiled it

  sheusedaDC licenseforidentitk ation.She stillusesthatDC licenseforidentification som etimes

  butitisnotcurrentlyin forceandwasnotatthetim eofthehearing.Asnotedpreviously,Plaintiff

  filedherDeclaration ofDom icileto confirm factsalreadyin existence,notto violatean orderofthe

  court(whichwasunsupportedbyanylegalbasis)thatshenottransferherownershiprightstoher
  hom e in Florida forthe pendency ofthe proceeding. The Florida 1aw with respectto how one

  m anifestsFloridadom icileclearlyanticipatesthatsomeFloridiansdomiciledinFloridahaveanother

  residenceelsewhere'
                    .

         222.17M r ifestingand evidencing dom icile in Florida.

  (1)Anypersonwhoshallhaveestablishedadomicileinthisstatemaymanifestandevidencethe
  sam e by filing in the office ofthe clerk ofthe circuitcourtforthe county in which the said person

  shallreside,a sworn statem entshowing thatheorsheresidesin and maintainsaplaceofabodein

  thatcounty which heorsherecognizesand intendsto m aintain ashisorherpermanenthom e.

  (2)AnypersonwhoshallhaveestablishedadomicileintheSuteofFlodda,butwhoshallmaintain
  anotherplaceorplacesofabodein someotherstateorstates,may manifestand evidencehisorher

  dom icile in thisstate by fling in the office oftheclerk ofthe circuitcourtforthe county in which
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 80 of
                                      125


   he or she resides,a sw om statem entthathis orherplace of abode in Florida constitutes hisorher

   predom inantand principalhom e,and thathe or she intendsto continue itperm anently assuch.

   (3)Such swoz.
               n statementshallcontain,inaddition totheforegoing,adeclaration thattheperson
   m akingthesameis,atthetim eofmaking such statement,abonafideresidentofthestate,andshall

   setforth therein hisorherplaceofresidencewithin thestate,thecity,county and statewherein he

   orsheform erlyresided,andtheplaceorplaces,ifany,wherehe orshem aintainsanotherorother

   placeorplacesofabode.

          Theconceptofdom icilein Floridacenterson them entalstatusoftheresident.Doesheor

   sheintendtomakeFlolidaaperm anentresidence? A durationalresidencyrequirementfordom icile

   isunconstitutionalunderbothFloridaprecedentsandUS SupremeCourtprecedents.Ostendolfv.
   Turner,426So.2d539(F1a.1982),citingsparkmanv.Stateexrel.Scott,58So.2d431(Fla.1952);
   LVngle v.Forbes,81 So.2d 214,215-16 (Fla.lgssltcontinuous residency notrequired for
   permanentresidency).Dunnv.Blumstein,405 U.S.330 (1972). Inantmintentionalwayof
   demonstrating intentto rem ain in Florida,on Septem ber4,2007 Plaintiffplzrchased aburialplot

   nextto the finalresting placeofherfatherin the Town oflndianRiverShoresCem etery.Exhibigt

   25(R.3036). Therulesofthetownpermitonly residentsofthetown tobeburiedthere.Judge
   Kanarek notedthatPlaintiffhadadm ittedcalendarsthathethoughtshowedherperiodsofresidency

   in Florida since 1998. They did not.They w ereintroduced to illustratethedaysshespentin Florida

   working on trustadm inistrationm attersforpurposesofdem onstrating herentitlem entto trusteefees

   (thetopicthatwassupposedtobetheissueatthehearings). (R.2891-2907).
          JudgeKanarek fotmd thatPlaintiffsDC residencewasheriçprincipal''placeofresidence.

   ln part,he relied upon evidence found nowherein thetrialrecord butwhich the Judge musthave

                                                 80
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 81 of
                                      125


  researched him selfon theinternetforwhich placePlaintiffused asherofficialbaraddressforthe

  fivejurisdictionswhereshewmsadmittedtothebar. On page 23 ofhisOrderon FinalPlan of
  Distribution,henoted thatPlaintifflisted herDC addresswith theFloridaBar. Because thiswas

  neveran issue in the case and had notbeen raised in the complaintoratanypointin any hearing,

  PlaintiffdidnothavetheopportunitytoadvisethejudgethatsheusedherDC addressbecauseshe
  believed thatm em bersofthe Florida Barwho were adm itted from outofstate could notuse a

  Florida addressuntilthey had com pleted the Basic Skillsrequirementofthe M CLE rulesofthe

  FloridaBar.Subsequentto thehearingsin thiscase,Plaintifffoundoutthatshewasin errorin that

  belief Shethenchangedheroftk ialFloridaBaraddresstoVeroBeachbuthadtogivethatup when

  herhom ewasseized by thecourt.

        Judge Kanarek also noted thatPlaintiffhad entered into a reverse m ortgage on herDC

  residencein July2013.BecauseofthefederalguaranteesforaHom eEquityConversion M ortgage,

  theregulationsimplementingtheNationalHousingActrequirethatahom eownerenteringintosuch

  amortgage occupy itasa ttprincipleresidence''meaning thatthehom eowneroccupiesitgenerally

  atleast183daysnnnually.17 AstheFloridastatuteon declarationofdom icilenotes,itisperfectly

  acceptableto bedomiciled in Floridaand havearesidencein anotherplace. Plaintifffollowedthe

  exnm ple ofherparents in thisregard. ButJudge K anarek said otherwise.

         A m osttroublingaspectoftlzispartofthecaseisthatJudge Kanareknotonlywentoutside

  therecord forlûevidence''tosupporthisview thatPlaintiffwasnotdomiciledin Florida,heactually

  inventedevidence.TheJudgesaidatpage25ofhisOrderonFinalDistribution,%ûAlthoughshesays



         17 Thisrequirem ent,setforth in 24 C.F.R.Section 206.3,isintendedto make thistypeof
  mortgage(whichislimitedtohomeownersage62 orolder)unavailabletoinvestors.
                                              81
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 82 of
                                      125


  thatsheintended tom akethisherhom etheevidenceshowsclearlyandunequivocallythatherhom e

  wasandremainsin W ashington,D.C.'' PlaintiffNEVER SAID duringtheentirety ofthecasethat

   sheintended to m akeFloridaherhom e in the future.Rather,sheassertedm any tim estmderoath

  thatshe considered Floridaherpermanentresidence. UnderFloridalaw,aNoticeofHomestead

   (Exhibit24) is supposed to be a notice to potentialcreditors thata particularresidence isa
   permanenthomestead and exemptfrom creditors'levies. Shefiled theNoticeofHomestead with

   theCircuitCourtandalso inthecasefilessoJudgeKanarek knew aboutitwhenheruledotherwise.

   (R 3181-3183)
          TheapplicableFloridalaw,j222.01,FloridaStatutes,readsasfollows:
          222.01Designation ofhomestead by ownerbeforelevy.-

   (1)W heneveranynaturalpersonresidinginthisstatedesirestoavailhimselforherselfofthebenetit
   oftheprovisionsoftheconstitution and lawsexempting propertyasahom esteadfrom forced sale

   underanyprocessoflaw,heorshemaymakeastatem ent,inwriting,containingadescription ofthe

   realproperty,m obile hom e,or m odular hom e claim ed to be exem ptand declaring that the real

   property,m obilehom e,orm odularhom eisthehom esteadofthepartyin whosebehalfsuch claim

   isbeingm ade.Such statem entshallbesignedby theperson making itand shallberecorded in the

   circuitcourt.

          So,Pnm elaStuarqwhohadneverbeen advised inthecomplaintoranynoticeofhearingthat

   herdom iciliary status,herrightto vote,herownership ofherpermanentresidenceinFlorida,orher

   rightto a one-third share of her father'shom estead alzd herparents'personalpropertyshad those

   rightstaken from herin violation ofestablished US and Floridalaw in violation oftheFourth and

   Fifth Amendmentsto the US Constitution and the applicable Florida 1aw setforth above. The


                                                82
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 83 of
                                      125


  FloridaDivisionofElectionsinitsguidelinesforvotingin Floridadeineslegalresidenceasfollows;

         Legalresidence-perm anent.Legalresidencyisnotdefined in law .However,overtheyears,
         the courtsand theFlorida Departm entofStatem ivision ofElections'haveconstnzed legal
         residency to bewhere aperson m entally intendsto makehisorherpennanentresidence.l
         Evidenceofsuchintentcancom efrom item soractivitiessuch msobtainingaFloridadriver's
         licensez,payingtaxreceipts,payingbillsforresidency(light,water,garbageservice)and
         receiving m ailataddress,claim ing the property as homestead,3 declaring the county as
         domicile,and doing other activities indicative or normally associated with home life.
         Therefore,legalresidenceisaconvergenceofintentand fact.Onceresidency isestablished
         forvoting purposes,itispresllm ptively valid orcurrenttm tilevidence show sotherwise.
         SeeOp.Atty Gen.Fla.055-216 (August26s1955).A businessaddressisnottypicallya
         satisfactory legalresidentialaddress butifthe person resides there despite the zoning
         ordinance,theaddresscould becometheperson'slegalresidentialaddress.4

  Plaintiff did everything that her parents had done before her to establish Florida residency and

  domicile.Shebecameactivein civillifeinFlorida,madefriends,andjoinedherchurch inVero
  Beach.Sheserved clientsin legalmattersthere. Al1thathasbeentaken away from herby astate

  courtthatdid notgrantherthe due process of law to which she was entitled. Because itwas

  m anifestly in contravention of the applicable Florida property law , this am otm ted to an

  unconstitutionaljudicialtakinginviolationofthe5'hAmendment.Stop theBeachRenourishment
  v.FloridaDepartmentofEnvironmentalProtection,560U.S.702(2010).
         Paragraph 29: Plaintiffhasexplained previouslythatherinterestin herfather'shom estead

  wms acquired innocently in that she inherited itby descent and operation oflaw w hen he died on

  January 18,1998. Assuch herhom estead interestin thatpropertywasnotlegally supposedto be

  subjecttoanequitablelienbecauseshehadneverbeenunjustlyemichedbyherownership ofthat
  property interest. See Palm Beach Savings (f:foan Assn.,F.S.A.v.Fishbein, 619 So.2d 267,

  270-71(Fla.1993).Plaintiffnotesthatsherefusedtoexecuteaquitclaim deedtoherinterestinher
  father's residence. In violation ofFlorida 1aw which gives a trustee no authority over such a



                                                83
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 84 of
                                      125


  homestead,thesuccessortrusteeexecutedat'tnzstee'sdeed''andgavethepropertytoCatherineRyan

  and Deborah St-uart. The deed noted thatno title search had been undertaken to do that. The

  successortrusteefiledaçûcertificateoftrust''which implied,contrarytoapplicableFloridalaw,that

  shehad authority to transfertitle to the residence to Catherine Ryan and Deborah Stuart. These

  item sareattached asExhibit26. On January20,2018,Deborah Stuartexecuted aquitclaim deed

  ofher interestin J.Raym ond Stuart's hom estead to Catherine Ryan. Catherine Ryan and her

  husband,Edward Ryan,haveoccupied thatresidencealmuallyfrom aboutNovem bertoAprilever

  sinceM arion Stuartpassed away in 2012.

         In Paragraph 30,the M agistrate recounts Plaintifrs effortsto stay enforcem entofthe liens

  whilethematterwmson appeal.She wasunabletopostabond.

         ln Parauraph 3l,the M agistrateaccurately recountsPlaintiffsNoticeofappeal.

         In Paragraph 32,the M agistratedesclibesherview ofthe federallawsuitnow before this

  Court. ln fact,this lawsuitis founded upon a complaintunder 42 U.S.C.j 1983 and the
  DeclaratoryJudgmentAct,28U.S.C.j2201,todeclarePlaintiffsrightstoherpropertiesandcivil
  rightsassllm marized above in lightofthe seiztzre ofthosepropertiesin violation oftheTakings

  ClauseoftheFifthAm endmentto theConstitution. ltissom ewhatanalogousto ahabeascorpus

  case under in a non-crim inalcontext.

         The writofhabeascorpusisoneofwhatarecalledthe ''extraordinmy'''''comm on law ''5or

  ''prerogativewrits'',whichwerehistoricallyissuedbytheEnglishcourtsinthennmeofthemonarch

  to controlinferiorcourtsand public authoritiesw ithin thekingdom .The m ostcom m on ofthe other

  such prerogativewritsarequo warranto,prohibito,mandamus,procedendo,and certiorari.They

  areavailabletoafederalcourtundertheAl1W ritsAct,28U.S.C.j1651.UndertheAl1W ritsAct,

                                                84
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 85 of
                                      125


  thiscourtmayissue''a11writsnecessaryorappropriateinaidofrits)jurisdictionrslandagreeable
  to theusagesandprinciplesoflam ''28U.S.C.j 1651(a).OhioA.#/;//1 Randolphlnstitution v.
  farose,No.l8-4258,(6th Cir.January 18,2019). lm portantly,asthe Supreme Courthasheld,
  ''gtqhepowerconferredbytheA11W ritsActextends,tmderappropriatecircllmstances,topersons
  who,thoughnotpartiestotheoriginalactionorengagedinwrongdoing,areinapositiontofrustrate

  theimplementationofacourtorderortheproperadministrationofjustice...andencompasseseven
  thosewhohavenottakenanyaffirmativeactiontohinderjustice.''UnitedStatesv.New York Tel.
  Co.,434U.S.l59,174,98S.Ct.364,372(1977).(holdingdistrictcourthadauthoritytoordera
  companytoprovidetechnicalassistance).Thedueprocessforsuchpetitionsisnotsimplycivilor
  crim inal,because they incorporate the presumption of non-authority.The oftk ialwho is the

  respondentm ustprovehisauthorityto do ornotdo something.Failing this,thecourtmustdecide

  forthepetitioner,whomaybeanyperson,notjustaninterestedparty.
         Uponreflection,Plaintiffsubm itsthatthisCottrtm aybetheonlyplacethatPlaintiffcanget

  afairhearingandthatsheisentitledtotheexerciseofjurisdictionofthisCourttoprovideitunder
  theSupremacy Clauseofthe US Constimtion.ArticleVI,Paragraph 2 oftheU.S.Constitution is

  commonly refenrd to as the Suprem acy Clause. Itestablishesthatthe federalconstitution,and

  federallaw generally,take precedence over state law s,and even state constitutions. ltprohibits

  statesfrom interferingwith thefederalgovernm ent'
                                                  sexerciseofitsconstitutionalpowers,and f'
                                                                                          rom

  assllm ing any functionsthatare exclusively entrusted tothefederalgovernm ent.The so-called State

  JudgesclauseoftheSupremacyClauseprovidesthat,tt-
                                                 l-hisConstitution,andthelawsoftheUnited

  Stateswhichshallbemadeinpursuancethereof;anda11treatiesmade,orwhichshallbemade,under

  theauthorityoftheUnitedSutes,shallbethesupremelaw oftheland;andthejudgesineverystate

                                                 85
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 86 of
                                      125


   shall be bound thereby,anything in the Constitution or laws of any State to the contraly

   notwithstanding.'' That suggests that state courts are bound and required not to engage in

   tmconstitutionaltakingsorseiztlresofprivateproperty in violation ofthe 4thand 5thAm endments

   to the Constitution and thatthisCourthasthe powerto review and state Plaintiffsrights with

   respectto state courtactionsthatviolate the US Constitution. The centrality ofthe coneeptof

   privatepropertyrightstotheFotmdersisexpressed intheSupremacyClausewhich,insection 3of

   ArticleV1,assttredcreditorsthattheirrightswouldberespectedunderthenew Constitutionjustas
   they had undertheArticlesofConfederation.

           Ordinarily,the federalcourts willdeferto state courts'interpretation ofproperty rights

   which historically has been the province of state law. However,the suprem acy of the U.S.

   Constimtion perm its such review in the rare case when state courts simply departfrom well-

   establishedprinciplesastobewithoutsubstantialbasis.BroadRiver PowerCov.Stateofsouth
   CarolinaDaniel,281U.S.537,543,50S.Ct.401,74L.Ed.1023(1930).Inthiscase,theactions
   of the state courts present that extrem ely rare instance when state actions Eçso departs from

   established principlesasto bewithoutsubstantialbasis,orpresentsanygrotmd fortheprotection,

   tmderthe Constimtion,ofrightsorimmtmitieswhich thestatecourthasfotmd tobenonexistent.''

   1d. The Courtin Stop the Beach Renourishmentv.Florida Departmentof Environmental
   Protection,560 U.S.702,725 (2010)noted thatttTo enstlrethatthere isno çievasion''ofour
   authority to review federalquestions,we insistthatthe nonfederalground ofdecision have tûfair

   suppolt''Stop theBeachRenourishment,Inc.v.Fla.Dep'tofEnvtl.Prot,130S.Ct.2592,177L.
   Ed.2d 184,560U.S.702(2010).TheCourtwentonto say,tçlfajudicialdecision,asopposedto
   anactoftheexecutiveorthelegislature,eliminatesanestablishedpropertyright,thejudgmentcould

                                                 86
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 87 of
                                      125


  besetaside asadeprivation ofproperty withoutdueprocessoflaw .The Due ProcessClause,in both

  itssubstantiveandproceduralaspects,isacentrallimitation upon theexerciseofjudicialpower.
  And this Courthas long recognized thatproperty regulations can be invalidated tmder the Due

  ProcessClause.'' 560 U .S.at735.

         The Courtin Stop the Beach postulated how such acasemightarise in exactly thecontext

  presented here:tûthepartym ay fleasepr ate lawsuit--caseB- arguing thatataking occurred in

  lightofthechangeinpropertylaw m adebyCaseA .Afterall,untilthestatecourtin CaseA changes

  the law,theparty willnotknow ifhisorherproperty rightswillhave been elim inated. So res

  judicataprobablywouldnotbarthepartyfrom litigatingthetakingsissueinCaseB.''Ié,560U.S.
  at740. HerePlaintiffisasserting thatthere wmsno ttfairand substantialbasis''forthenllingsof

  Judge Kanarek and latertheFourth DistrictCourtofAppealswhich relied erroneously on Judge

  Kanarek'sfindings.SeeBroadRiverPowerCov.StateofsouthCarolinaDaniel,281U.S.at540.
         The Suprem acy Clausesuggeststhatthe usualdeference accorded to state courtdecisions

  undertheRooker-Feldman doctrinewouldnotbeappropriatewhereachallengesuchasthisonewas

  broughtalleging thatthere was no lûfairand substantialbasis''forthe state courts'rulingsunder

  establishedstatelaw andthatthetakingofPlaintiffspropertywithoutsubjectmatterjurisdiction
  constim tesegregiously wrong governm entalaction thatis tm constitutional

         TheFifth Am endm ent'smandatethatprivateproperty shallnotbetaken forpublicuse

  withoutjust compensation applies to the states and their political subdivisions through the
  FourteenthAmendment.SeeChicago,Burlington& QuincyR.R.Co.v.Chicago,166U.S.226,239,
  17 S.Ct.581,41 L.Ed.979 (1897).This protection is not restricted to physicalinvasions,
  occupations,orrem ovalsofproperty;in some cases,overly assiduousgovernm entregulation can


                                                87
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 88 of
                                      125


  createanunconstitutionaltaking.A takingofprivatepropertybyagovernmentalauthorityfrom one

  privatepartyto giveittoanotherprivatepartymaybeanunconstitutionaltaking.Kelov.City of
  New London, 545 U.S.469,125 S.Ct.2655,162 L.Ed.2d 439 (2005).18 Whetheraparticular
  restriction implicates the Takings Clause is context-sensitive and hinges on the specific

  circum stances.SeePenn Cent.Transp.Co.v.New YorkCffy,438U .S.104,124,98S.Ct.2646,57

  L.Ed.2d631(1978);Unitedstatesv.CentralFz/rco MiningCo.,357U.S.155,168,78S.Ct.1097,
  2L.Ed.2d 1228(1958).lnmountingsuch inquiries,courtsmustweighespeciallythecharacterof
  the governm entaction,itseconom ic impacton the plaintiff,and the degree to which itinterferes

  withtheplaintiffsreasonable,investm ent-backedexpectations.HoultonCitizens'coalitionv.Town

  ofHoulton,175F.3d 178,190 (1stCir.1999).
         In Paragraph 33,theM agistraterecountsthehistoryoftheprofessionallicensesuspensions

  suffered by Plaintiffas a resultof the com plaintfiled with the Florida Barby Edward Ryan.

  Plaintiffdisputes footnote 5 wherein the M agistrate notes thatDefendants added thatPlaintiff

  pleaded guilty to chargesthatastrusteesheengaged in apattern ofmisconductin violation ofthe

  Rulesregulating the Florida Bar. Plaintiffm ostcertainly did NOT plead guilty to such a thing.

  Rather,attheinsistenceofBarCounsel,sheagreed(mistakenly)totheinclusionofasentencethat
  read ms follow s:ttl-
                      lonorable Judge PaulB.Kanarek both found thatrespondent

  breached herdduciary dutiesby failing to provide the required nnnualaccountings and loaning

  herselfsubstantialm oniesfrom thetrustanddeniedrespondent'srequestforpaymentoftrusteefees

  and repaym entoftrustexpensesadvanced by respondent.'' Plaintiffentered into a ttconditional


          18 plaintiffnotesthattheFloridalegislaturereacted to theKelo decision by passing a
  statute,73.014,Florida Statutes,thatprohibitstheexerciseofem inentdomain in circllm stances
  likethosepresentedin theKelo case.

                                               88
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 89 of
                                      125


  guiltypleaforaconsentjudgment.''Shedidnotpleadguiltytoengaginginapatlernofmisconduct
  in violation ofthe RulesRegulating the Florida Bar.Rather,she agreed thatshe failed to com plete

  certain dutiesassociated with trtzstadministration because shewasoverwhelmedwith otherduties

  and engaged in borrowingfrom herfather'strust thatwmspermitted by theterm softhetnzstand

  Floridalaw thatwasdeemed excessive.ltisimportantthattheCourttmderstand thatPlaintiffdid

  nothaveany m aliciousintentin doing whatshedid and reasonably buterroneously believed that

  whatshedid waspermissible underthecircllmstances.

         InParagraph34,theM agistratequestionswhy thePlaintiffdidnotaccountforherçireverse

  m ortgage incom e.'' The reason isthatthere wasno reverse m ortgage incom e. The M agistrate w as

  underthesam eerroneousimpression asJudgeKanarekthatPlaintiffreceivedalargesllm ofm oney

  when she entered into a reversem ortgage. Thatwasnotthe case. The circum stance thatprom pted

  hertodo thatwasherinability to payrealestatetaxesthatweredueto bepaid on herresidencein

  W ashington. A tthe tim e ofthe closing on the reverse m ortgage,Plaintiffreceived approxim ately

  $100,000 in cash thathad to beapplied to pastduerealpropertytaxesin Florida,pastdueannual

  duesandassessm entsfortheresidentialcommunitywhere shelived in Florida,and variousfeesof

  doctors(sheunderwentfootandspinesurgeryinthefallof2013)andexpensesassociatedwiththose
  surgicalprocedtlres.

         In Paragraph35,theM agistratediscussestheFourthDistzictCourtofAppeals'opinion.The

  M agistrate seem sto have m isunderstood theappellate court'sdecision w hich gotboth thefactsand

  thelaw wrong.TheAppellatecourtwascorrectindecidingthatequitablelienscouldnotbeapplied

  tohomesteadpropertyforanyreasonsnotpartofthenamedexceptionsin Article 10,j4ofthe
  Florida Constitution. Itthen said thatPlaintiffdid notqualify forhom estead protection on her


                                                 89
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 90 of
                                      125


   father'shom estead because she could nothavem orethan onehom estead.Thisdecision wasclearly

   erroneous as the Florida statutes and Constitution recognize that a person m ay have only one

   personalhom estead butthatan interestin a parent'shom estead m ay be acquired by inheritance or

   descentand beprotected from forced sale to creditors. See,ArticleX,j 4(a)and (b),Florida
   Constitution,andj732.40141),FloridaStatutes,whichreadsasfollows:
          732.401Descentofhom estead.-

   (1)Ifnotdevisedasauthorizedbylaw andtheconstitution,thehomesteadshalldescendinthesnme
   m nnner as otherintestate property;butifthe decedentis survived by a spouse and one orm ore

   descendants,the surviving spouseshalltakealifeestatein thehom estead,with avestedremainder

  to the descendantsin being atthe tim e ofthe decedent's death perstirpes.

          The appellatecourtsaid Plaintiffdid notqualifyforhomestead protection becauseshewas

  nota permanentresidentofFlorida and referred to the partofJudge Kanarek'sorderwhere he

  inventedastatem entbyPlaintiffthatappearsnowhereintherecord onappealbecausesheneversaid

  itand also made the sam em istakeasJudge Kanarek in saying thatPlaintifftestified shespentan

  averageof59daysin thestateannuallywhich wasnottnleeither.Theappellatecourtsaid,tûW hile

  shetestified thatshe ''intended'
                                 'to m akeherpermanentresidence in Florida atsome pointin the

  future,she also testified thatshe spentan average ofonly lifty-nine daysin the state each yearfrom

  1998through2013.'5Stuartv.Ryan,232So.3d418(Fla.41DCA 2017).Theappellatecourtfound
  thatPlaintiff,whohad a personallypurchased residentin the state fornearly 18yearspriorto the

  appellatedecision and show ed no evidenceofabandoning it,w asnotapennanentresidentofFlorida

  entitledtothehomestead exem ption. Theappellatecourtnotedthereversem ortgageonPlaintiffs

  outofstate residence and thus appeared to nnnotmce a new rule of1aw thatto be a permanent


                                                 90
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 91 of
                                      125


   residentofFloridaonem ustnothaveareversem ortgageon an entirely unrelatedproperty in another

   state. The appellate courtalso ignored applicable U S Suprem e Courtand Florida Suprem e Court

   precedentthatmadeit unconstitutionaltmdertheequalprotection clauseforadurationalresidency

   requirementto beim posed forpurposesofdetermining domicileorresidency forvoting purposes.

   Dunnv.Blumstein,405U.S.330(1972)(one-yer residencyrequlementforvotingtmconstitutional
   as violative of the equalprotection clause of the fourteenth nmendm ent ofthe United States

   Constitution because itwasnotnecessaryto f'urtheracompelling state interest.),Ostendorf v.
   Turner,426So.2d539 (Fla.1982)4:1W ithregardtotheconstimtionalityofhomesteadresidency
   requirements,thisCourt,inSparkman v.State,58 So.2d431(Fla.1952),struck down aone-year
   durationalresidency requirem ent.ntt-fhereason forthe equalprotection clause wasto asstlrethat

   therewouldbenosecondclasscitizens.).Seealso,FloridaStateBoardofDentistryv.M ick,361
   So.2d414(Fla.1978)(Floridacouldnotapplyattcontinuousresidency''anddomicilerequirement
   foralicensetom acticedentistryin thestate). ln lightoftheplainlytlawedruling,Plaintiffwas
   astonished when the Flodda Suprem e Courtdenied certiorari. lndeed,itlooked to her like a

   COVCO P.

          In Paraaraphs36throuzh 39,theM agistratedescribestheinitiation and conductofthelien

   fored osm e casein brief.H ow ever,itw asstillongoingatthetim ethattheinstantfederalad ion w as

   filed exceptforthe factthatCatherine Ryan atld Deborah Stuartw ere nam ed as cross-plaintiffsby

   the TennisTownhousesCondominium A ssociation,Inc.in itscomplaint. Plaintiffnotesthatshe

   hasa perfectrightto assertthe ultra viresaction by theTennisTownhousesasa defense to the case

   undertheapplicable Florida law which regardsDeclrationsofCondom inillm and by-lawsofthe

   asociationascovenantsnmningwiththelandsothatPlaintiftlasatmitowner,hadarighttoinsist
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 92 of
                                      125


  on fulfillm entoftheconditionsprecedentto acollection lawsuit.ln theabsenceofauthorityofthe

  plaintiffinthatcasetobringtheclaim,thecircuitcourtlackedsubjectmatterjurisdictionoverit.
   Thecasewasongoingin thatthecourthadorderedthesaleofPlaintiffshom esteadresidencewhich

   wasscheduledforJune27,2018.TheFinalJudgmentofForeclostlrewasentered onM ay24,2018

   after Pamela Stuartwasnotm ade a party to the case tmtilApril27,2018 and was denied the

   opporttmitytopresentanyevideneeattheûthealinf'heldonthemotionsforsllmmaryjudgmentliled
   bytheCondoAssociationandthecross-plaintiffs.Plaintiffsubsequentlyfiledobjectionstothesale
   andherobjectionsweresllmmarilyrejected.Shefilednoticesofappealfrom theFinalJudgment
   ofForeclosureandtheorderconfirm ingthesaleandthatappealispendingbeforetheFourthDistrict

   CourtofAppeals.TheM agistratewasin enorwhen sheindicatedthatJudgeKanarekdeemed the

   HOA'scure ofthe defectto be sufficient. Rather Judge Kanarek refused to hold a hearing as

   requiredon Plaintiffsm otion to strikeanaffidavitbythePresidentofthehom eowner'sassociation

   thatstated falsely thatthedefectivefailure ofthe Board ofDirectorsto affirm atively approve the

   lawsuitandmakeafindingthatitwasinthebestinterestsoftheassociationtofileithadbeenctlred.

   To thisday theTennisTownhousesBoard ofDirectorshasnotm adethe required finding and its

  m inutesdonotretlectthatitevervotedto approvethecollection action.TheJudgealso summ adly

   deniedplaintiff'sm otionsforsanctionsagainsttheattorney forthe TennisTow nhousesw ho appears

  tohavesubonwdperjuryinthatrespectandobstructedjusticebyinstructingtheagentsoftheTermis
  Townhousesnotto providePlaintiffwith affidavitssherequested concerning thecom pliancewith

  therequirementofBoard ofDirectorsapproval.

          Inparagraph 40,theM agistratedescribesinbriefthefederalconstitutionalclaim sraised in

  thislawsuitand thatthejudicialtakingsclaim wasincludedinapetitionforcertiorarito theUS
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 93 of
                                      125


   Suprem e Courtin the Trustcase. Thatpetition due to the Suprem e Court'srule ofprocedure had

   tobefiledbyJuly9,2018,justafterthehighcourtretiredforitssllmmerrecess.Thepetitionwas
   denied on the firstM onday in Octoberwhen theCourtresllm ed itswork. Thus,Plaintiffsuspects

   thathercasedid notgetm uch scrutiny orconsideration beyond thatofoneofthepoollaw clerks.

   Itwasoneofhtmdredsofdenialsofcertpetitionslisted on aboutsixty pagesoftheCourt'sdocket

   entriesforthatday. A sHerman Schwartz,a professorof1aw atAm erican University who is a

   seasoned observerofthehighcourt,rem arked recently,lgtheSuprem eCourthasconsistentlyreduced

   thenllmberofcasesitactuallyconsidersin aterm toabout75.Thus,theideathattheUS Supreme

   Courtistheultim atesourceofappellatereview andcorrectionforConstitutionalviolationstolerated

   atthe state courtlevelisw holly illusory.

          ln Paralaph 41,the M agistrate recounts the consideration of PlaintiY s motion for a

   tem porary restraining orderthatwascourteously and expeditiously decided the day itwas filed

   becausethesale ofPlaintiffshom ewasscheduled forthefollowingday. Plaintiffdisagreed with

   the conclusion ofthe opinion thatthe Florida circuitcourtdid notchange the law in a way that

   contravenedPlaintiffsclearlyestablished righttoahomesteadexemption.Becauseoftheinability

   topresentarplmentonthispoint,PlaintiffwasunabletoadviseJudgeM iddlebrooksthatthecircuit

   court invented evidence in the case w ith which to concludt elw neously that Plaintiff w as not

   dom iciled in Florida and established a new rule of1aw contrary to the established Floridaprecedent

   thata durationalresidency requirementexistsfordom icile.

          AstheEleventhCircuitsaidinCottonv.Jackson,216F.3d 1328(11thCir.2000),<<Itisthe


          19 Herm an schwartz,rem arksto LegalAffairsGroup,TheCosmosClub,W ashington,
   D .C.,D ecem ber 19,2018.
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 94 of
                                      125


   state's failure to provide adequate procedures to remedy the otherwise procedurally flawed
   deprivationofaprotectedinterestthatgivesriseto afederalproceduraldueprocessclaim .''lnthis
   casePlaintiffhad an interestin herown personalresidenceprotectedbyFloridastatutesand the

   Florida Constitution as described abovethatwastaken from her. Plaintiffcan dem onstrate and

  hasdemonstratedthatthestatetrialcoudexercisedjurisdictionoverherprope/iesi atwerenever
   nam edinhersisters'complaintata11,letaloneidentifiedasspecialdamagesasrequiredbyFlorida

   RuleofCivilProcedure1.12o(g),thatthestatetrialcourtplacedrestrictionsonherownership and
   useofherpropeo interestsV i outalegalbasisforsuch restrictions,andthatultimatelythecourt
   imposed equitablelienson propertieswithoutany evidencethatPlaintiffsinterestin them was

   acquiredwrongfullyorthatshewasunjustlyenriched otherthanthatsheborrowed excessively
   from herfather'strust.Therewasnoexperttestim onytracing anyofherborrowedftm dstothose
   properties.Heracquisitionofherown perm anentresidencein Floridaandtheonessheinhedted
   byoperation oflaw andbyherparents'willswerewhollyunrelated toanyclaim inthecomplaint.

   Shedemonstrated bytheopinionsofthetrialjudgeandtheFourth DistrictCourtofAppealsthat
   thosedueprocessviolationswerenotremedied andtheFloridaSuprem eCourtdeclined to exercise

  jurisdictiontocorrectthosedefectivedecisions.So,Plaintiffmadetherequiredshowingthatthe
   statecotlrtsystem,including theopportunity toappeal,wasineffectiveastotheTrustcase.

         lnthatcolmection,PlaintiffaddsthatshefiledamotionforrelieffromjudgmentonJtme9,
  2018intheTrustcasehighlightingthecourt'slackofsubjectmatterjurisdictionandassertingthat
  thejudgmentwasconsequentlyvoid.Thetrialcourtdeniedthemotion asuntimelyeven though
  FloridaRuleofCivilProcedure1.540(b)(4)saysthatavoidjudgmentmaybechallengedatanytime.
  TheCourtofAppealsaftirmed in a percurinm decision withoutopinion in caseno.41718-2388.

  Plaintifffiledamotionforrehearingen bancand foran opinionwhichwasdenied. Plaintiffisnow



                                              94
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 95 of
                                      125


   beyond astonished atthe inadequacy ofthe Florida state courtsforremediesto proceduraland

   Constitutionaldeprivations she hassuffered.

          ln Paragraphs42 and 43.45 and 46,theM agistratereportsthatPlaintiff ssisterswerethe

   highestbiddersattheforeclostzre sale ofherhom e on June27,2018. Thatwasbecause the trial

   courtawardedthem abid creditwhich scared offotherbidders.A localappraiser,PeterArmfeld,

   appraised thevalueofPlaintiffshomeat$560,000butthesisterswereawardedabid creditofover

   $ 2 m illion. They ended up paying $71,100 forthe hom e wllich was lessthan one-third ofthe

   $225,000thatPlaintiffpaid foritwhen sheboughtitin January2000.Plaintiffchallenged thesale

   asirregularandthesalepriceasshockinglyinadequatebutJudgeKanarek denied herm otion.The

   clerk issued a certificate oftitle to Catherine Ryan and D eborah Stuartand Plaintiffwas forced to

   evacuate herhom e on July 23,2018. She donated the contents ofthehom e to the Johnslsland

   Com m unity Service League to supportits program which assists fam ilies and children in lndian

   RiverCotmty. Plaintiffhad served on the Service League'sphilantllropy comm ittee in the past.

   W hileshehadm adearrangem entsto sellsom eofthefurnishingsthroughaconsignm entshop should

   she be forced to move,she could notarrange for transportation ofthe item s in the tim e frnm e

   presented bythecircumstances.

          W hile the M agistrate notes thatatthe tim e the sisters had taken no steps to collecttheir

  judgment,theythenproceededtomoveforadeficiencyjudgmentwhichwmsgranted.Theyhave
   now filed a foreign judgmentaction in DC SuperiorCourtin which they seek to collectthat
  judgment. Apparentlytheywereawarefrom PlaintifrspriorreportsthatherresidenceinDC is
   subjecttoforeclostlrebythereversemortgagecompanyandtheyhopetocollectwhateverisleftso
  thatPlaintiffwillbe lefthom eless.Asnoted above,DistrictofColtlmbialaw protectsPlaintiffs
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 96 of
                                      125


   equity interestin herDC residenceeven ifshe isnotdomiciled there.

          1.n Paragraph 44,the M agistrate recounts Plaintiffs unsuccessfulattempt to obtain US

   Suprem e Courtreview ofthe Trustcase.

          InParagraph 47,theM agistrateaccuratelyrecitesPlaintiffsclaimswith respecttoproperty

   rights.Shedid notm ention the Plaintiffsclaim forlossofdomicile,lossofherrightto vote,and

   impairmentofherrighttotravel(movefrom statetostate)asaprivilegeandimmunityguaranteed
   bythe14thAmendment.SeeShapirov.Thompson,394US 618(1969). lnaddition,ifPlaintiffis
   permittedto am end hercomplaintto assertclaim stmdertheA1lW ritsActandthe4thAm endm ent

   forseizureofherpropertyinterestsinan unreasonableand legallyunfounded manner,thoseclaim s

   would also be beforethe Court. Count111,based upon diversity ofcitizenship between Plaintiff

   (whoisnow aresidentofDC),CatherineRyan(aresidentofNew Jersey)andDeborahSt'uart(who
   isaresidentofW ashingtonState)assertsundertheDeclaratoryJudgmentActaclaim toquiettitle
   to Plaintiffs father's hom estead thatwas fraudulently deeded by a iltrustee's deed''to Plaintiff s

   sisterswhenthetrusteelackedlegalauthoritytoactwithrespecttothatpropertylmdertheapplicable

   Florida precedentsrecotm ted above.

          InParagraph 48,theM agistraterecountstheissuesraisedinCount1ofthefederalcomplaint.

   The stun totalofthe claim sisthattherew msno adequaterem edy in the statecourtsand Plaintiffw as

   denied due processof1aw by courtsthatfabricated evidence and mixed up the factsofthe case.

  Plaintiffnotes,asanaside,thatshehaspracticedlaw infivedifferentjurisdictionsforover45years
  andhasneverseenanythinglikethisjudicialconduct.Forthatreason,sheassertsthatadeparture
   from theusualRooker-Feldman deferenceandpreclusion avoidanceiswarrantedasm orefully set

  forth below .


                                                  96
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 97 of
                                      125


          In Paracraph 49,theM agistrate accurately recountsPlaintiff'sclaim sasshedescribesthem .

          In Paragraph 50,the M agistrate erred in saying t:...,butshe contendsthatno evidence

   supportsthestatecourt'simposition ofthoseequitableliensagainsthen''In truth and in fact,the

   claim is that there was no evidence in the state courtproceeding thattied Plaintiffs alleged

   misconduct(failure to file accotmtingsand excessive borrowing from the trtzst)to Plaintiffs
   acquisitionofherpermanentresidenceinFlorida(acquiredwithPlaintiffspersonalfundsin2000,
   m ortgaged to supportthe purchase of the StuartBuilding LLC'S sole property assetin 2001,

   refinanced by Plaintiffto raise fundsforlegalfeesfortheLLC in 2006,and repaid by theLLC in

   2009whenitpaidofftherefinancingasrequiredwhenitsassetwassold).W ithrespecttoPlaintiffs
   interestinherfather'shom esteadandherparents'personalproperty,sheacquiredherinterestinher

   father'shom estead by operation of1aw in 1998 w hen herfatherdied - notthrough any m isconduct

   onherpal't. Thesamewastruewith respectto Plaintiffsinterestin herparents'personalproperty

   thatwasgovernedbyherparents'willsandwasneverpartofthetrust.Plaintiffacquiredherinterest

   inherparents'furnishingsandhermother'sjewelryandrecipeswhollyapartfrom anymisconduct
   onherpartallegedinthecomplaint.Despitethestatetrialcourt'slackofsubjectmatterjurisdiction
   overtheseproperties,itimposed equitablelienswhollyunsupported byapplicableFloridaproperty

   law and engineered theirtransferto Plaintiff ssistersin antm constitutionalm nnner.ln addition,the

   state trialcourt,in finding thatPlaintiffengaged in ççreprehensible conduct''so asto theoretically

   supportan eqlziu ble lien,m ade the finding that w as not in conform ity w ith the applicable U S

   Suprem e Courtprecedentin StateFarm M utualA uto InsuranceAssociation v.Campbell,538 U .S.

   408,419(2003)andFloridaSupremeCourtprecedentinschoeft'
                                                        v.R.J ReynoldsTobaccoCo.,232
   So.3d294,306-307(F1a.2017).ItisnotclearthatFloridalaw wouldsupportafindingthatabreach
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 98 of
                                      125


   oftrustcould be ttreprehensible''conductsuftkientto allow an equitablelien to beplaced against

   ahomestead property.IA any event,the Floridalaw isclearthatonly theexceptionsto hom estead

   protection againstforced salelisted in theFlorida Constimtion m ay beapplied and thatcourtsare

   required to apply the protection againstforced sale liberally to protectthehome ofthe homestead

   ow ner. Thatw asnothonored in thiscase.

          In Parappph 51,theM agistrate acctlrately summ arizesPlaintiffscomplaintswithoutthe

   legalanalysisprovided earlier.

          In Paragraph 52,theM agistratesum m arizesherview ofCotmt11ofPlaintiff'scomplaint.

          InParagraph 53,theM agistrateprovidesheranalysisofCountII1which Plaintiffdisagrees

   with. Cotmt1IIis based upon diversity and attacks the enoneous transfer oftitle to Plaintifps

   father'shom estead and herparents'personalproperty,neitherofwhich wasproperly within the

   subjectmatterofthecomplaintin thetrustcasebecauseneitheroneofthem wereassetsofher
   father'strust. ltdoesnotprovide them eans forredressofthecom plaintsin CountsIand 11but

   stnndson itsown. Plaintiffseeksadeclaration ofherone-third ownership ofthosepropertiesand

   then an orderfortheirsale and distribution oftheproceedsofsaleaccordingly.

                                          D ISCU SSIO N

          ln Paragraph 54,the M agistrateprovidesabriefintroduction to herconclusion thatthe case

   m erits dism issalbmsed upon several doctrines that ordinadly w ould favor dism issalunderthese

   circum stances.

          ln Paramuph 55,the M agistrate citesthe doctrinesofabstention and preclusion because of

  thefactthatthestatecourtlitigation purportedto decidelegalrightsand obligations.W ith respect

  to abstention,the Suprem e CourtoftheU.S.hassaid thatabstention 9om theexerciseoffederal


                                                 98
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 99 of
                                      125


   jurisdictionistheexception,notthentle.''Thedoctrineofabstention,underwhichaDistrictCourt
   maydeclinetoexerciseorpostponetheexerciseofitsjurisdiction,isanextraordinaryandnarrow
   exceptiontothedutyofaDistrictCourttoadjudicateacontroversyproperlybeforeit.Abdication
   ofthe obligation to decide cases can bejustified underthis doctrine only in the exceptional
   circlzm stanceswhere the orderto the partiesto repairto the state courtwould clearly serve an

   importantcotmtervailing interest.''Colorado River WaterConservation Districtv.United States,

   4/cfnv.Unitedstates,424U.S.800,813,96S.Ct.1236,47L.Ed.2d483(1976),quotingCounty of
   a



   Alleghenyv.FrankM ashuda Co.,360U.S.185,188-189,79S.Ct.1060 1063,3L.Ed.2d 1163,1166

   (1959). TheCotlrt'sdecisionshaveconfined theapplication oftheabstentiondoctrine to three
   generalcategoriesofcases:(1)casespresentingafederalconstitutionalissuewhichmightbemooted
   orpresented in adifferentposttlreby a state courtdetermination ofpertinentstate law .Colorado

   River,424 U.S.at814.Thiscategory clearly doesnotfittheinstantcasebeforethisCourtbecause

   the Trtzst case hms no further proceedings before it in which a Constitutionalissue might be

   determinedbaseduponastatecourtdetermination.(2)Abstentionisalsoappropriatewherethere
   havebeenpresenteddifficultquestionsofstatelaw bearingonpolicyproblem sofsubstantialpublic

   im portw hose im portance transcends the result in the case then at bar. Colorado River W ater

   Conservation D istrictv.United StatesAkin v.United States,424 U .S.at814. Thiscategory does

   nottsttheinstantcaseeitherbecausethereareno publicpolicyproblem sofsubstantialpublicim port

   atissueotherthanthestatecourthavingignoredtheconstraintsonitssubjectmatterjurisdiction,
   m anufactured evidence,and ignored applicable Suprem e Courtprecedentsf'
                                                                          rom both the Suprem e

   CourtoftheU.S.andtheSuprem eCotzrtofFlorida.Becausethestatecourtactionswereso bizarre,

   therecan(hopefully)benoworrythatactionbytlziscourtwoulddisruptastateefforttoestablish

                                                99
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 100 of
                                      125


   acoherentstatepolicywith respectto amatterofsubstantialpublicconcem , (3)Abstention is
   appropriate where, absent bad faith, harassm ent, or a patently invalid state statm e, federal

   jurisdictionhasbeeninvokedforthepurposeofrestrainingstatecriminalproceedings. Colorado
   RiverWaterConservationD istrictv.UnitedstatesAkinv.Unitedstates,424U .S.at816.Thisthird

   category doesnotapplytothiscasebecauseitisnotconcerned w ith a state crim inalproceeding.The

   CourtinColoradoRiverobservedthatthelowerfederalcourtsarecreattlresofCongress,whichm ay

   limittheirjurisdiction asitsees fit.See U.S.Const.art.111,j 1.Once Congresshasgranted
   jurisdiction,however,federalcourtshavea ''virtually tmtlagging obligation ...to exercisethe
   jtlrisdictiongiventhem.''ColoradoRiver,424U.S,at817,quotedinSierra v.CityofHallandale
   Beach,No.18-10740(11thCir.September27,2018). So,thiscasedoesnotmeettheexceedingly
   rate criteria forapplication ofthe abstention doctrine.,

          The preclusion doctrine encompassesprinciplesare em bodied in the related ''preclusion'
                                                                                                '

   doctrinesofresjudicata and collateralestoppel,which the courtshave developed in orderto
   conservejudicialresotlrces,relievepartiesofthe costand vexation ofmultiplelawsuits,avoid
   inconsistentjudgmentsandpreventforum shopping. Underthejudicially-developeddoctrineof
   collateralestoppel,onceacourthasdecidedan issueoffactor1aw necessarytoitsjudgment,that
   decision isconclusive in a subsequentsuitbased on a differentcause ofaction involving a party to

   thepriorlitigation. Unitedstatesv.M endoza,464U.S.154,104S.Ct.568,78L.Ed.2d379(1984).
   Plaintiffagrees with the conceptofpreclusion in those caseswhere the parties in the previous

   litigation have had a fulland fairopportunity to litigate the issues. A sthe Suprem e Courtsaid in

   U S.v.M endoza,tûiln such cases,no significanthnrm flowsfrom enforcingarulethataffordsa
   litigantonlyonefu11andfairopportunitytolitigateanissue,and(that)thereisnosoundreasonfor

                                                  100
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 101 of
                                      125


   burdening the courts w ith repetitive litigation-'' 1d.,464 U .S.at 159.

          The instantcase before thisCourtdoesnotpresentthe situation where there wasa fulland

   fair opportunity to litigate the issues. Because the properties that w ere ultim ately taken from

   Plaintiff(asthelateJusticeArthurGoldbergwouldsay,lûwewuzrobbed'')weretakenwhenthetrial
   coM hadnotacquiredjM sdictionoverthosepropertiesbyaproperlypleadedcomplaintorevidence
   supportingtheirrem ovalfrom Plaintiffduetosom em isconductmssociatedwiththeproperties,the

   preclusionbaseduponcollateralestoppelorresjudicatadoesnotapply. Plaintiffdidnothavethe
   opportunity to forum shop becausesheexpected thatshe w ould geta fulland fairhearingbeforethe

   statecourts.Asshegotdeeperinto thelitigation itbecnmeapparentthattherew asadecision made

   earlyoninthecasebythefirstjudgetodecideamotionthatPlaintiffwasabad,deceitful,conniving
   personwhoschemedtom 'estherparents'wealthfrom hersistersandthesecondjudgejustfollowed
   thatlead. ltignored the factthatthe J.Raymond Stuarttrustdid notown Plaintiffs personal

   residence orhave anything to do with it. The courtignored the applicable 1aw thatJ.Raymond

   Stuart'shom estead mayhavebeen titled in thenameofhistnzstbutthatafterhisdeath thetnlstno

   longerowned itand thetrusteelacked authorityto deed itto Plaintiffssisters.Plaintiffnevergot

   the Constitutionally required notice and opport
                                                 unity to be heard with respectto these property

   interestsandwasprejudicedbythelackofcompetentsubstmntialevidencethatwasusedbyJudge
   K anarek as a fotm dation for his rulings. The doctrine of laches w as notapplied. See C'
                                                                                           Or-VJ   v.

   Sanders,155So.3d 1259(F1a.4thDCA 2015). Thiswasnofullandfairlitigationasrequiredby
   the collateralestoppeland resjudicata doctrines ofpreclusion. ln this case,the state court
   proceedingsandproceduralguaranteeswerefundnm entallyinadequatetovindicatePlaintiffsrights.

   SeeAlvarezv.FloridaAttorney General,679F.3d 1257(11thCir.2012).

                                                   101
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 102 of
                                      125


          In Paraaraphs56 and 57,theM agistrateraisestheRooker-Feldman doctrineasyetanother

   reason this Court should abstain from giving Plaintiff the fulland fair hearing to which her

   invocation of her Constitutionalrights entitle her.The Rooker-Feldman doctrine derives from

   Rookerv.Fidelity TrustCo.,263 U.S.413,44 S.Ct.149,68 L.Ed.362 (1923),andDistrictof
   ColumbiaCourtofAppealsv.Feldman,460U.S.462,103S.Ct.1303,75L.Ed.2d206(1983).The
   doctrineisajurisdictionalrulethatprecludesthelowerfederalcourtsfrom reviewingstatecourt
   judgments.Nicholsonv.Shafe,558F.3d 1266,1270 (11thCir.2009).Federaldistrictcourtslack
   jurisdiction toadjudicatethevalidityofastatecourtorder.Thurman v.JudicialCorr.Senw,Inc.
        17-14450,(11th Cir.January 10,2019). This is because :1(28 U.S.C.) j 1257, as long
   interpreted,vestsauthoritytoreview astatecourtjudgmentsolelyinthgeSupremejCourt''Exxon
   M obilCorp.v.SaudiBasic Indus.Corp.,544 U.S.280,292,125 S.Ct.1517,161L.Ed.2d 454

   (2005).Thefederaldistrictcourts,meanwhile,havebeengivenoriginal,notappellateyjurisdiction.
   Sec,e-g.,28 U.S.C.jj1331,1332.
          The Supreme Courtrecently has cautioned thatttltjhe Rooker-Feldman doctrine ...is
   continedtocasesofthekindfrom whichthedoctrineacquireditsname:casesbroughtbystate-court

   loserscomplainingofinjuriescaused by state-courtjudgmentsrenderedbeforethedistrictcourt
   proceedingscomm encedandinvitingdistrictcourtreview andrejectionofthosejudgments.''fl.at284,
   l25S.Ct.1517;.
                çeealsoLancev.Dennis,546U.S.459,464,126S.Ct.1198,l63L.Ed.2d 1059(2006)(per
   curiam)(notingthet%narrowness''oftheRooker-Feldmanrulel.TheEleventhCircuithassinceexplained
   thattheRooker-Feldmandoctrineoperatesasabartofederalcourtjurisdictionwheretheissuebeforethe
   federalcourtwastçinextricably intertwined''withthestatecourtjudgmentsothat(1)thesuccessofthe
   federalclaimwouldEçeffectivelynullify''thestatecourtjudgment,orthattzlthefederalclaim wouldsucceed
   &tonly to theextentthatthestatecourtwrongly decided the issues.''Casalev.Tillman,558 F.3d 1258,1260

                                                  102
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 103 of
                                      125


   (11thCir.2009)(percuriam).
           Theinstantcasedoesnotneatly fitw ithin theconfinesoftheverynarrow Rooker-Feldmandoctrine.

    AstheSupremeCourtsaidinDist.Attorney'
                                        sOs cefortheThirdludicialDist.v.Osborne,557U.S.52,
   77,129S Ct2308,174L.Ed.2d38(zooglthereinafterGGosborne'),EINO Stateshall...depriveany
   personoflife,liberty,orproperty,withoutdueprocessoflaw.''U.S.Const.,Amdt.14,j1'
                                                                                 ,accord
   A m dt.5.This Clause im poses procedlzral lim itations on a State's pow er to tnke aw ay protected

   entitlements. In such cases,itm ay be fairly inquiredwhetherclaim within thefrnm ework ofthe

   State'sprocedtzresforprovidingdueprocessandobtainingreliefEloffendssomeprincipleofjustice
   so rooted in the traditions and conscience ofotzr people as to be ranked as fundnm ental,''or

   çftransgresses any recognized principle of fundam enu lfairness in operation.''1d.,557 at 69. In

   Osborne,theCourtsaidthatfederalcourtsm ay upsetpost-convidionreliefproceduresprovidedby

   astate ifthey areçlfundnmentally inadequateto vindicatethesubstantiverightsinvolved.''Unlike

   theunluckyM r.Osbornewho wasdenied accessto thenewlyimproved version ofDNA testingin

   partbecausehehadnevertriedto accessitthrough theavailableAlmskastateprocedtlres,Plaintiff

   inthiscasedoggedlypursued whatshehopedwasanadequatesoteremedyforhersituationbutthe

   stateappellate courtsshutherout,effectively,by notfaithfully reviewing and applying the actual

   evidence in the case and by ignoring orfailing to apply state statutes and case precedents. Unlike

   in M r.O sborne's ease,Plaintiff can show that she tried the state courts,found them facially and

   factually inadequateto supply herw ith the dueprocessto which shew as entitled and can show that

   itwasarbitrarily denied. Sec,Osborne,557 U .S.at72.

          lnParacraph57,theM agistratesaidthedoctrineapplieswhen(1)thefederalplaintiffwas

   a partyto the state courtcase,(2)thestate courtmadeam adverse rtlling thatwasa finaland

                                                 l03
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 104 of
                                      125


   conclusivejudgmentonthemerits;(3)thefederalcourtplaintiffhad areasonableopporttmityto
   raiseherfederalclaim in thestatecourtproceeding;and(4)thestatecourtactuallydidadjudicate
   thefederalclaim initsadverserulingorthefederalclaim wasinextricablyintertwinedwiththestate

   court'sjudgment. ''A federalclaim isinextricably intertwinedwithastatecourtjudgmentifthe
   federalclaim succeedsonly to theextentthatthe statecourtwronglydecidedtheissuesbefore it.''

   Parkerv.Potter,368Fed,Appx.945(11tbCir.2000),citingSiegelv.Lepore,234F.3d1163,1172
   (11thCir.2000).A claim is''inextricablyintertwined''ifitwould''effectivelynullify''thestatecourt
   judgmentorifit''succeedsonlytotheextentthatthestatecourtwronglydecidedtheissues.''Casale
   v.Tillman,558F.3d 1258,1260(11thCir.2009)(percuriam),citedin Echeverry v.WellsFargo
   Bank,N A.(S.D.F1a.,2017),558F.3dat1260(quotingGoodmanexrel.Goodmanv.Sipos,259
   F.3d 1327,1332(11thCir.2001:,
          The Rooker-Feldman doctrine is confined to cases ofthe kind from which the doctrine

   acquireditsname:casesbroughtbystate-courtloserscomplainingofinjtlriescausedbystate-court
   judgmentsrendered beforethe distlictcourtproceedingscommenced and inviting districtcourt
   review andrejection ofthosejudgments.ExxonMobilCorp.v.SaudiBasicIndustriesCorp.,544
   U.S.280,284 (2005).Rooker-Feldmandoesnototherwiseoverrideorsupplantpreclusiondoctrine
   oraugm entthe circum scribed doctdnesthatallow federalcourts to stay ordism issproceedingsin

   deference to state-courtactions Id. In the instantcase,the application ofthis proceduralbar is at

   best unclear because,as a practical m atter,the state courtcases that Plaintiff criticizes had not

   concluded atthetim ethatPlaintifffiledherfederalcase.W hattheM agistratecallstheçt-l-rustCase''

   discussed in Count 1 ofthe federal complaint was not concluded atthe tim e thatthe federal

   complaintwasfiled tltme26,2018)becauseapetition forawritofcertiorariwasfiledwith the

                                                 104
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 105 of
                                      125


   Supreme Courtofthe United Stateson July 9,2018 aftertheFlolida Supreme Courtdeclined to

   acceptjtzrisdictiononApril9,2018andamotionforrelieffromjudgmentfiledJune9,2018onthe
   groundsoflackofsubjectmatterjurisdictionwaspendingbeforethestatetrialcourt.
           TheUS Suprem eCourtsubsequently included Plaintiff'spetition am ongthethousandsof

   casesforwhich certiorariwasdenied on October1,2018. M uch likehercompatriotson the ûtcert

   denied''list,Plaintiffassum esthatherclaim sdidnotresonatewiththenewly-mintedSuprem eCourt

   clerk w ho review ed them and recom m ended thattçcert''be denied. These days,only about75 cases

   nnnually win the lottery ofUS Supreme Courtreviem zo A sutecourtcaseisnottf nal''tmtilthe

   Suprem e Courtissues its decision.

           Similarly,whatthe M agistratecallsthe ltien Foreclosurecase''in Count11ofthefederal

   com plainthad notconcluded atthetim eoffiling ofthefederalcom plaint.W hiletheFinalJudgm ent

   ofForeclosurewasentered on M ay 24,2018,itwaschallenged thereafterand ison appealatthis

   tim e.ln fact,simultaneously with the filing ofherfederalcomplaint,Plaintifffiled am otion fora

   temporary restraining orderwith thiscourtinanefforttohalttheforeclosuresalescheduledforthe

   followingday.Thatforeclosuresalewentforwardutilizinganirregularprocedure(abidcreditabout
   fourtimesthevalueofthepropertybeingsold)andwaschallenged.Thoseissuesarealsoonappeal
   to theFourth DistrictCourtofA ppealsatthistim e in cases4D 18-1904 and 4D l8-2500 w hich have

   been com bined. So,as ofthetim e ofthe filing ofthe federalcom plaint,Plaintiff'scase did notfit

   theprofile forapplication oftheRooker-Feldm an doctrinebecauseherstatecourtcaseshad notbeen

   finallyadjudicated.


            Plaintiffseem sto behaving sim ilarluck enteringthedaily lottery to win $10ticketsto
   seetheBroadway show tûl-
                          lam ilton,''buttheconsequencesarenotassevere.

                                                 105
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 106 of
                                      125


           Cotmt111,aclaim basedupon diversityjurisdiction,arisesbecausetheFloridacourtsthat
   aw arded ow nership of Plaintiff s interest in her father's hom estead and in her parents'personal

   property lackedsubjectmatterjurisdictionoverthesepropertiesthatwerenevermentionedinthe
   statecourtcom plaintintheTnzstcaseandthetransferofownership bythetrust'ssuccessortrustee

   wasm ade withoutlegalauthority. The Fourth DistrictCourtofAppealsrefused to disturb this

   illegalstate ofaffairsby issuing a percuriam affirmance ofthe trialcourt'sdenialofPlaintifrs

   motion forrelieffrom judgmentonthegroundsthatitwasvoidwithrespecttothepropertiesnot
   nnmedinthesutecourtcomplainttmderFloridaRuleofCivilprocedtlre1.540(b)(4).AsthisCourt
   wellknows,thelackofsubjectmatterjmisdidionisanissuethatmayberaisedatanytime-even
   followingjudgment.lndeed,many oftheeventschallenged in Cotmt11ofthefederalcomplaint
   occurred afterthe filing ofthe federalcase and,ifthisCourtgrantsleaveto amendthecom plaint,

   new fadswillbeadded showingeontinuing absenceofattfullandfairlitigation''thatisarequired

   predicate fora dismissalunderRooker-Feldman. See,U.S.v.M endoza,464 U .S.at 159, citing

   Standeferv.UnitedStates,447U.S.10,24,100S.Ct.19992008,64L.Ed.2d689(1980).
          AnotherbartotheapplicationoftheRooker-FeldmandoctrineisthatPlaintiffreally hadno

   opportunitytoraiseandfullyandfairlylitigateherfederalclaimsofajudicialtakinginviolationof
   the 5tbA m endm entTakingsClauseortheunlaw fulandunreasonableseiztzreofherpropertiestm der

   the Foudh Am endm ent w hich bars tm reasonable searches and seiztzres of property by the

   government(Therightofthepeopletobesecm eintheirpersons,houses,papers,andeffects,against
   tmreasonablesearchesandseizmes,shallnotbeviolated,).Plaintiffcouldnotfullyandfairlyassert
   such claimsuntilthe state courtshad ruled on herclaim sand done so in a mannerthatpatently

   ignored well-established and applicable Florida statutes and case precedents such as on how to


                                                 106
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 107 of
                                      125


   determinedomicile,permanentresidency,homesteadprotectionf'
                                                            rom forcedsale,andsubjectmatter
   jurisdiction baseduponslingofacomplaintprovidingnoticeofpropertiestoproperlyinvokethe
   court'ssubjectmatlerjurisdiction.Thus,thefederalcase,filedafterplaintiffreceivedthegut-ptmch
   oftheFlorida Supreme Court'sdenialofjurisdiction in theût-
                                                            l-rustCase''tnllyraisesnew and
   independentclaim sforfederalreliefthatwerenotavailableto Plaintiffin the state courtsbecause

   the ççludicialtaking''and seizures had nottaken place. So,tmlike the question posed by the

   M agistrate in paragraph 57 ofherreportatp.36,the federalclaim sthatPlaintiffassertsarenotre-

   fm m ed versionsofclaim sordefensesthatPlaintiffcouldordidraiseduring thecourseofthetwo

   statelawsuits.Consistentw1111thedirectionsoftheSupremeCourtin Eu on M obil,554 US 280,

   the Eleventh Circuitnow appliesRooker - Feldm an to bar only those claim sasserted by parties

   whohavelostinstatecourtandthenaskthedistrictcoul'
                                                   t,ultimately,toreview andrejectastate
   court'sjudgments.InNicholsonv.Shafe,theEleventh Circuitnotedthatstatecoul'tproceedings
   endforRookcr-Fcldmcnpurposesinthreescenados:<E(1)whenthehigheststatecourtinwhich
   review isavailablehasam rmedthejudgmentbelow andnothingislefttoberesolved,(2)ifthe
   stateactionhasreachedapointwhereneitherpal'
                                             tyseeksfurtheraction,and(3)ifthestatecourt
   proceedingshavesnallyresolved al1thefederalquestionsin thelitigation,butstatelaw orpurely

   factualquestions(whethergreatorsmall)remaintobelitigated.''Nicholson 1J.Shafe,558F.3d
   1266,1275 (11th Cir.2009). ln TargetM edia Partnersv.Specialty Afkfg.Corp.,881 F.3d 1279

   (11thCir.2018),acasecitedbytheM agistrateinherreportatp.36,theEleventhCircuitrefused
   to apply the Rooker-Feldm an doctrine to barthe litigation ofa defam ation claim w hen the events

   atissueoccurredafterthestatecourtjudgmentinlightofthefactthatthestatecourthadnot(and
   couldnothave)adjudicated whetherthealleged defnmatorymarketing letterwaslibelous. The
   Eleventh Circuitsaidin thatcase,ûçBecausetherewasnoreasonableopportunityto raisetheinstant

                                                 107
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 108 of
                                      125


   claim in A labam a'sstate courts,and because the claim w as nottinextricably intertwined'w ith the

   judgmentrendered in Alabama court,Rooker- Feldman cannotbarthis suit.''TargetMedia
   Partnersv.Specialty Af/c/g.Corp.,881F.3d 1279,1289 (11th Cir.2018). Here,the statecourt
   proceedings were ongoing when the federalcase was filed. There wasa motion forrelieffrom

   judgmentpending beforethecotlrtin theTrtzstcaseand thesale ofPlaintiffshomestead was
   imminentand subjecttolaterchallengesandan ongoingappealintheLien foreclosurecase.
          W hiletheMagistrateiscorrectthattodeterminethevalidityofthejudicialtakingorseizure
   claim sthisCourtwouldhavetoreview andconsiderthestatecourtrulingsandtheevidenceandlaw

   applicabletothem,thatisdifferentfrom thisCourtbeingaskedtoreversethestatecourtjudgments
   whichplainlyisbeyondthescopeofthisCourt'sjlzrisdiction.28U.S.C.j1257(a).Rather,Plaintiff
   isaskingthisfederalcourt,bearingin mind theSupremacyclause,toevaluatefederalclaim sarising

   from statecourtactionsandmakeadeterminationthatultimatelywouldbereviewabletandperhaps
   meetthemysteriouscriteriaoftheSupreme Court)in theUS Supreme Court. Contraryto the
   M agistrate'sassertion atp.37 ofherreportthatttplaintiffdoesnotargue thatthe state courts acted

   in the absence ofa govem ing legalstandard.''Rather,Plaintiffassertsthatthe state courtsfailed to

   givehertheopportunity ofthefulland fairlitigation required by US v.M endoza,failed to accord

   herthe due process of 1aw thatthe U S and Florida Constitutions require,and failed to faithfully

   apply the w ell-established Florida property and procedtlral 1aw so that the seizure of property

   (Plaintifrshomeandherrightstoherfather'shomesteadandpersonaleffects)waslmconstitutional
   underrights guaranteed to her by the U S Constitution. This is m ostcertainly not an attem ptto

   tçdelayjustice''asdefendantsassertinDE 50,butratheranhonestattempttofigureoutwhatisthe
   remedy for the unconstitutional cause of action posited by the Court in Stop the Beach


                                                 108
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 109 of
                                      125


   Renourishmentv.FloridaDepartmentofEnvironmentalprotection,560U.S.702.AsM artinLuther
   K ing,Jr.fam ously said,on M arch 2 1, 1965,in connection w ith the M arch from Selm a to the state

   capitol, tûno lie can liveforever,''and ççthe arcofthe moraltmiverse islong,butitbendstoward

   justice.''AstheSupremeCourtrecentlyobservedinObergefellv.Hodges,135S.Ct.2584(2015),
   ççundertheDueProcessClauseoftheFourteenth Amendm ent,no StateshallGdepriveany person

   oflife,liberty,orpropeo ,withoutdueprocessoflaw.' Thefundam entallibertiesprotectedbythis

   ClauseincludemostoftherightsenumeratedintheBillofItights.''gcitationsomitted).TheCourt
   w enton to say:



          Theidentificationandprotection offundamentalrightsisan enduringpartofthejudicial
          dutytointem rettheConstitution.Thatresponsibility,however,ûthasnotbeenreducedtoany
          fonnulm''Poev.Ullman,367U.S.497,542,81S.Ct.1752,6L.Ed.2d989(1961)(Harlan,
          J.,dissenting).Rather,itrequirescourts to exercise reasoned judgmentin identifying
          interestsofthe person so fundam entalthatthe Statemustaccord them itsrespect.Seeibid.
          Thatprocessisguided by many ofthe snm e considerationsrelevantto analysis ofother
          constitutionalprovisions that setforth broad principles ratherthan specitk requirem ents.
          Historyandtraditionguideand disciplinethisinquirybutdo notsetitsouterboundaries.See
          fawrencev.Texas,539 U.S.558,575..Thatmethodrespectsotlrllistoryand learnsf'       rom it
          withoutallowingthepastalonetorulethepresent.Thenatureofinjusticeisthatwemaynot
          alwayssee itin ourow n tim es.

   Obergefellv.Hodges,135S.Ct.2584,2598(2015).TheFloridaSupremeCourthassaidthatthe
   rightto deviseproperty isa fundam entalrightprotected by the Florida Constitution and itshistory.

   Property rightsare protected by article 1,section 2 ofthe Florida Constitution as çGBasic rights'':

       SECTION 2.Basic rights.--A llnaturalpersons are equalbefore the law and have inalienable

   rights,amongwhicharetherightto enjoyanddefendlifeandliberty,toplzrsuehappiness,to be
   rewarded forindustry,and to acquire,possess and protectproperty;exceptthatthe ownership,

   inheritance,disposition andpossession ofrealpropertyby aliensineligibleforcitizenship m aybe


                                                  109
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 110 of
                                      125


   regulated orprohibited by law .N o person shallbedeprived ofany rightbecause ofrace,religion or

   physicalhandicap.ShrinersHospitalsforCrlppled Childrenv.Zrillic,563So.2d64,66-67(F1a.
   1990). W hiletheEleventh Circuithassaidthatpropertyrightsthatarenotcreated bythe(USI
   Constitution arenotfundamentalrights,itdid so asdicta in a casethathasnotbeen cited by any

   othercourt.Foleyv.OrangeCn/y.No.14-10936 (11thCir.2016).lnanearliercase,theEleventh
   Circuitnotedthataclaim ofexecutivedeprivationofstate-createdpropertyrightsdoesnotenjoythe
   protectionofsubstantivedueprocessanalysis.DeKalbStone,Inc.v.CountyofDeKalb,Ga.,106
   F.3d956,959-960(11thCir.,1997).PresumablytheCircuitCourtmightfeelthesamewayabout
   astatecourtjudicialdeprivationofpropertyrights.
          The Suprem eCourthaslong recognized physicaltakingsandregulatorytakings.A plurality

   in Stop the Beach Renourishmentand the M agistrate in her reportand recommendation have

   recognizedthefederalclaim ofajudicialtaking.Butpropertyrightshavealwaysbeenfundamental
   to theconceptsofliberty and personalfreedom to makeuseofone'stalentsand efforts. ln 1918,

   JusticeBrandeisobservedthat,çtlaln essentialelementofindividualpropertyisthelegalrightto
   excludeothersfrom enjoyingit.'' InternationalNewsServicev.AssociatedPress,248U.S.215,
   250,39 S.Ct.68,63L.Ed.211(1918)(Brandeis,J,dissenting).TheSupremeCourtadoptedthat
   view inNolan v.Calfornia CoastalCommission,483U.S.825,832,107S.Ct.3141,97L.Ed.2d
   677(1987).Thus,whenthestatecourtsorderedPlaintiffpermanentlyoutofherpersonalhomestead
   and ordered the transferofherrightsacquired by law ordeviseto herparents'property,they took

   Plaintiff's property to w hich she had a ftm dnm entalright. The Eleventh Circuit,in a recentcase,

   essentially agreed with the Suprem e Court's view ofan encroachm entupon the rightto exclude

   othersasbeingataking.Chmielewskiv.Cityofst.PeteBeach,890F.3d942,949(11thCir.,2018)
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 111 of
                                      125


          Plaintiff subm its thatthe facts of this case fit squarely within the applicable Takings

   jurisprudence ofthe Eleventh Circuitand the US Supreme Court(notto mention the Florida
   Constitution)sothatthisCourt,tmdertheSupremacyclause,maynotdefertotheactionsofstate
   courtstmderthedoctrinesofpreclusion,abstention,andRooker-FeldmanandleavePlaintiffwithout

   a rem edy. This Courthasthe power to review the state courtactionsand declare federalrights

   withouttechnicallyreversingthestatecourtsandm aydeclarethattheStateofFloridaowesPlaintiff

   justcompensation. Such a declarationmay wellform thebasisforafurthermotion tothe state
   courtsunderRule 1.540(b)(4) ofthe Florida Rules ofCivilProcedure to have the offending
   judgmentsdeclaredvoid.ThisCourtmayorderawritofprohibitionorotherappropriatewritunder
   theAllW ritsActprohibitingenforcem entoftheoffendingstatecourtactions.SincethisCourthas

   thepowertorem edyviolationsoftheUS Constitution,ithasthettunflaggingobligation,tohearthe

   case the partiespresented ttratherthan apply the narrow doctrinesofabstention,preclusion and

   Rooker-Feldman thatfortheremsonsdiscussed above do notapply to thisrarecase ofstatecourt

   abuseofdueprocess,equalprotection,and privateproperty rights.See TargetM edia Partnersv.

   Specialty.
            lf1-/p.Corp.,881F.3d 1279(11th Cir.2018).
          InParagraphs59and60.theMagistrateopinesthatPlaintiffsjudicialtakingstheoryisttfor
   a11practicalpurposes''an appealoftherulingsshecriticizesand re-fTam esherarptmentthatthe

   Florida courts were w rong in certain findings. W hile Plaintiff'sclaim s invite this Courtto assess

   theactionsofthestatecourts,theassessmentisnotinthefonn ofan appealofallthe issuesbefore

   the state courts butratherthe federalissue ofwhetherthe actionsofthe state courtnm ounted to a

   taking ortmreasonable seizure ofPlaintiffsproperty and herrightsto be compensated forsixteen

   yearsofherpersonaland professionaltim eastrusteeand reimbursed forhundredsofthousandsof
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 112 of
                                      125


   dollarsoftnzsteeexpensesshe incurred asismandatory underFloridalaw.Plaintiffconcedesthat

   thisCourthasnoappellatejurisdictionovertheFloridastatecourtjudgments(thepowertoreverse
   theactionsofthestatecourts).Rather,thepowergrantedbytheUSConstitutionandCongressional
   enactm entsistodecidethefederalquestionspresentedandtodeclarerightsofcitizensfrom different

   statesthatmeettherequirementsofdiversityjurisdiction.ThisCourtshouldnotandcannotshrink
   from thatresponsibility tmderthe guise ofbeing nice to ordeferring to the state courts merely

   becausethereisaduty ofcomity.

          In Paragraph 61,the M agistrate makesthe argumentthatsinceStop the Beach had been

   decided priorto the initiation ofany ofthesecasesthatPlaintiffcould haveraised the argum ent

   aboutajudicialtakinginthestatecourts.Plaintiffdisagreesbecausetherewasnojudicialtaking
   astheSupreme Courtpluralitydescribed itulztilthestatecourthadelim inated Plaintiff'srightsto

   herpropertyinviolation ofestablished Floridaproperty law - an eventthatdid notocclzruntilthe

   Florida Suprem e Courtand theUS Suprem eCourtdenied certiorari. To decideotherwisewould

   beto putonPlaintifftheburden ofobjecting ataSupremeCourtleveltothevariousill-advised
   encroachm entsupon herproperty rightsimposed by ordersofthetrialcourtwithoutalegalbasis

   suchasorderinghernottotransferherpropertiesduringthependencyofthelitigation(Plaintiffhad
   nointentionofabandoningherpropertyrightsandsowmslulledintonotobjectingatthetime).
          In Paragraph 62,theM agistratem akesthe statem entthatin herview thestatecourtlitigation

   ended priorto thefiling ofthe federalcase.Plaintiffdisagreesforthe reasonsstated before- the

   Trustcasewasstillongoingmsamotion forrelieffrom judgmenthad been filed anda Supreme
   Coul'tcertioraripetition wasfiledafterthecom plaintin thiscase wasfiled.The Lien Foreclosure

   casewasstillongoingbecauseoftheactivitiessurroundingtheforeclosuresaleand thatcaseisstill


                                                112
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 113 of
                                      125


   pending.Thedeclaratoryjudgment/quiettitleclaim in CountIIIstandsonitsownbecauseofthe
   lackofautholityofthesuccessortrusteetotransfertitletothepropertyunderapplicableFlorida1aw

   which leavesPlaintiF stillin possession to a one-third interestin herfather'shom estead and her

   parents'property devised by w ill.

          In Paragraph 63,theM agistratesuggeststhatifa11else failsinheranalysis,thatthisCourt

   shouldapplythedoctrinestemmingfrom Youngerv.Harris,401US37(1971)(On1yifthedefendant
   willfaceirreparablehnrm should afederalcourtintervenein proceedingsthatarealreadytmderway

   in statecourt.l PlaintiffrespectfullydisameeswiththeMagistrateandassertsthatwhatthestate
   courtsdidandthisCourthasthepowerto remedycausedherirreparablehnrm .Ifanything,thehnrm

   has become more irreparable with tim e as the D.C.Governmenthas recently declared her DC

   residencenottobeherprincipalresidenceand eligibleforassistancetmderitsprogram s.Plaintiff

   can think ofno m ore irreparable harm in a property sense other than to be rendered hom elessby

   actions ofa court.

          ln Paragraph 64,the M agistratearguesforapplication ofthe Colorado Riverdoctrine which

   Plaintiffdiscussed and refuted previously asnotapplicablebecausewhilethecasewaslitigated at

   length inthesttecourts,Plaintiffdidnotgetanopporttmityforattfullandfairlitigation''thatwould

   supportthe deference ofthisCourtto the state courtproceedings. O ne can hardly argue thatitisa

   wasteoffederaljudicialresourcestoremedyanunconstitmionaltakingandseizureofone'sown
   hometandpropertydevisedbyparents)suchthattjudicialeconomy''shouldbeinvoked.
          ln Parazraph 65,theM agistrate discussespreclusion principlesthatPlaintiffhasdiscussed

   above. She notes thatcounselfordefendants RymI/St'UM repeatedly m akes the argum entthat

   Plaintiffisavexatiouslitigantwho isutilizingherrightsandskillsasalitigatortopepperthem with
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 114 of
                                      125


   lawsuits. Plaintiffremindscounseland the CourtthatitwasTHEY who startedthisunholy m ess

   and did so in am nnnerthatshould invite a m alpractice claim againsttheirform erlaw yerwho filed

   thecomplaintwithoutnamingpropertiesandPlaintiffsdom icileandrightto voteandrighttom ove

   from onejurisdictiontoanotherasspecialdamages.
          InParaaraph66.theM agistrateraisestheissueofresjudicatawhichPlaintiffhasdiscussed
   previously. ltdoesnotapply because in thiscasetheclaim sand som eofthepartiesare different

   and,inanyevent,thestatecourtjudgmentswerenotrenderedonthemeritsduetothelackofsubject
   matterjurisdictionandthefailuretoafforddueprocessalzdruleinaccordancewiththeestablished
   Florida1aw andprecedents.Theywerestillpendingatthetimethatthisfederalcomplaintwasfiled.

   SeeNicholsonv.Shafe,558F.3d 1266,1268(11thCir.2009),citedin fozmanv.City ofRiviera
   Beach,713F.3d 1066(11th Cir.2013). Ironically,theSupremeCourtoftheUnited Stateswas
   muchmoresolicitousofM r.Lozman'srightstohistloatinghomeinLozmanv.City ofRiviera
   Beach,568U.S.115(2013). PlaintiffisrelievedthatM r.Lozmanfinallygothisdayin courtand
   retainedhishom estead.Plaintiffagreesthatpolicyarguesinfavorofpreclusionif,aswasNOT the

   casehere,alitiganthasafullandfairhearingthatnmountstoConstitutionallysufficientdueprocess

   in theothercourts.A desireto lightenthecourt'scaseload isnotabasisfordeprivinga litigantof

   theirrightto a rem edy fortmconstitutionalseizures oftheirproperty.

          ln Paragraph 67.the M agistrate findsthatthe Eiessentialcom w ction test''hasbeen m etwith

   respectto Plaintiff sclaim sunderthe Fifth Am endm ent,the EqualProtection Clause and theright

   totravelclaimsshemadeinthefederallitigation.TheEleventhCircuitinfozmanv.CityofRiviera
   Beach,describedtheessentially connectedtestasfollows; Florida'stransactionteststatesthatres

   judicatawillapplyto thosecausesofaction thatwereacttzally litigated,aswellasçteveryother

                                                 114
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 115 of
                                      125


   m atterw hich the partiesm ighthave litigated ...w ithin the issues as frnm ed by the pleadingsor as

   incidenttooressentiallyconnectedwiththesubjectmatterofthefirstlitigation.''Zikofvky v.Mktg.
   10,lnc.,904 So.2d 520,523 (F1a.Dist.Ct.App.2005)(citation,quotation,and bracketsdeleted).
   Despitethe broad çûevez.
                          y otherm atter''language,the transaction testisûfnarrow''and extends to

   çtessentially connected claimsthata defendantin afonneraction failed to raise asadefense.''f#.,

   fozmanv.CityofRivieraBeach,713F.3d 1066,1078(11thCir.2013). Thesubjectmatterofthe
   federalcmse squarely arisesoutofthe claimsasserted againstPlaintiffin thestatecourtcase,and

   signitk antlyforthispurpose,on claim sthatcotmselforRyan/sttzartomittedfrom thecomplaintin

   theTrustcase.Despitetheom ission,Ryan/stuartwereawarded equitableliensagainstPlaintiffs

   innocentlyacquiredproperty interestsagainstestablished Floridapropertyandprocedurallaw.So,

   theessentially connected testfailsin thisinstanceto overcom ePlaintiffslightsunderthe federal

   Constitution to a rem edy forthe unconstitm ionaltaking and seizure ofherproperty and civildghts

   interestsin herdom icile,herrightto vote and herrightto travel.

          In Paragraph 68,the M agistrate concedes thatthe true bad actors identified in the federal

   complaintbutnotnnmed dueto personaljudicialimmunity arethe state courtjudgeswho ran
   roughshod overPlaintiff'sproceduraland Constitutionalrights. The M agistrate concedesthatûé'l-o

   thatextent,theplaintiffsljudicialtnkings''causeofaction may falloutsidethe scopeofclaim
   preclusion.

          In Paragraph 69,the M agistrate assertsthatissue preclusion orcollateralestoppelwould

   w ork to preclude Plaintiffs claim s. Thatis notthe case because,as the record discussed above

   am ply dem onstrates,she did nothavea fulland fairopportunity to litigate the issuesin theprior

   proceeding.
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 116 of
                                      125


          In Paragraph 70,the M agistrate asserts a vadation on thethem e raised in Paragraph 69. ln

   the discussion previously,Plaintiffdiscussed thatthe m ism anagem entofthe trustforw hich she

   readilyacceptsresponsibility,thefailuretoprovidetheannualtrustaccountingsrequiredbylaw after

   2003(butske,Fidelv.WellsFargoBank,N A.holdingthatbeneficiaryclaimswereprecludedwhen
   thebenefkiarieshadaccesstoperiodicbrokeragestatementsshowingthestatusofthetrustatissue)
   and the excessive borrow ing w ere notshown by the evidence in the case to have resulted in or

   affectedPlaintiffspropertyrightsthatsheseekstovindicatehere.Thosepropertyrightsincludebut

   arenotlimitedtotheacquisitionofherpermanenthomesteadinFlorida(byptlrchaseandretinance)
   andheracquisitionofaninterestinherfather'shomestead(pursuantto j732.40141)atthetimeof
   hisdeath inJanuary 1998)and herparents'personalproperty(which wasneverdeededtotheJ.
   Ram ondStuarttrustandwasdevisedpursuanttoherparents'willswhichwerenotbeforethestate

   court).TheRyan/st'uartdefendantswhowereplaintiffsinthestatecourtactionputonnoevidence
   orexperttestimony tying Pnm ela Stuart'sborrowing from herfather'strtzstto the acquisition of

   those property rights.

          In Paragraph 71,the M agistrate,perhaps anticipating the Plaintiffs argumentunderthe

   Suprem acy Clause,asserts thatthis courtshould notsitasa super appellate court. Plaintiffisnot

   asking this Coul'tto do so and concedesthata federalcourtlacksthe pow erto outrightvoid a state

   courtjudgment.Itmayexerciseitsjurisdiction,however,todevelopthefactsandthelaw sothat
   itcould exercise its authority to crafta remedy tmderthe AllW ritsActor the Constitutional

   provisionsatissueor,asalastresort,afterthiscasehasm oved from thiscourttotheSupremeCourt

   oftheUnitedStates,thehighcourtcouldchoosetoexerciseitsjurisdictionunder28U.S.C.j1257
   anddeclarethestatecourtjudgmentsreversed.
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 117 of
                                      125


          Plaintiffhasmadenojudgmentsaboutwhy shereceived such bad treatmentin thestate
   courts.Shehaspracticedinfivedifferentjurisdictionsandhasobservedthatthestatetrialcourts
   inFloridaareelected,havenolaw clerks,andrelyuponcounselforthekindsofpreparationthatlaw

   clerksprovideinotherjurisdictionswhereshehaspracticed.Thereareaboutthesamenumberof
   lawyersintheFloridaBarasintheDistrictofColum biabarbuttheFloridastatecourtssupportfive

   intennediateappellatecourtsin order,intheory,toreversem istakesmadebythetrialcourtsandthe

   accessto theFlorida Supreme Courtislimited by itscertiorarijurisdiction. In the Districtof
   Columbiawhichhasabout65statecourtjudges,thereisonlyoneDistrictofColumbiaCourtof
   appealswhichhasjurisdictionoveralljudrnentsoftheSuperiorCourtoftheDistrictofColumbia
   asam atterofright.lnM arylandand Virginia,thereisoneintermediatecourtofappealsandaccess

   totheCourtofAppealsofM aryland andtheSuprem eCourtofVirginiaisdiscretionarywiththose

   states'highestcourts.Frankly,thequalityofjusticeappearstobesuperiorwherethereisajudicial
   nominationscomm ission and,in the case ofthe DC courts,presidential-levelappointments. But

   these arem erem usingsofan experienced litigatorwho castsno % persionson them otivesofthè

   statecourtjudgesshefaced inthiscasealthoughshebelievestheirbiaswastransparent.Lawyers
   aslitigantsdo notgetafavorablereception in any court.

          ln Paragraph 72,the M agistrate m usesthatthe state court's fam iliarity w ith state 1aw over

   property disputesarguesforabstention.Ordinarily thatm ightm ake sense,butnotin thiscasew here

   Plaintifffailedtoreceiveafullandfairheadng,wassubjecttodeprivationofherpropertythatwas
   notlegitimatelybeforethestatecourts,andwhereshedidnotreceivecorrectivejusticewhenthese
   mistakeswereraised.

          ln Paragraph 73,the M agistrate suggeststhatPlaintiffshould haveshown concem forthe


                                                  117
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 118 of
                                      125


   rights ofthe other litigants. This is not the case. Plaintiff wishes that her sisters had agreed to

   m ediation oftheirclaim s ashercolm selatthe tim e suggested in the fallof2013. A 11ofthiscould

   havebeen discussed civilly and worked outin Plaintiffsopinion withoutthecatastrophicdnmage

   to herproperty rightsand reputation.Plaintiffisconcerned thatthe State ofFloridahad no ideathat

   ithadroguejudgesontheloosethatwereraisingtheriskofclaimsliketheonessheispresenting.
   Perhapsasaresultofthiscasesomefoddermaybegeneratedformeetingsofthejudgesinvarious
   circuitcourtsand CourtsofAppeal. Plaintiffused to socializewith someterrificjudgeswho
   attended them eetingsoftheRealProperty,Probateand TrustLaw Section oftheFloridaBarand

   missestheirfriendship(sheneverappearedbeforethem)andthinksthatsomeeducationalmaterials
   couldbeproducedwiththiscaseasabasis.Thisopinion doesnottakeawayfrom theobligationof

   the State ofFlorida to compensate Plaintiffforthe taking ofherproperty in violation ofthe US

   Constitution withoutcom pensation.

          lnParagraph 74,theM agistrateassertsthePlaintiffisseekingthereliefofnullitk ation.As

   aformerprosecutor,Plaintiffhatedwhendefensecounselmadeeffectiveargumentscallingforjury
   nullitk ation.Sherecallsthedefenseputonin aburglarycase- apictureofthelarge,mansion-type

   property thatwasburgled. Thisisnotthattype ofcase.See,Sanders v.State,946 So.2d 953,958

   (F1a.2006)(recognizingthatajurypardonis''essentially'anotguiltyverdictrenderedcontraryto
   the 1aw and evidence'and isan aberration.''). Plaintiffisnotseeking ajudgmentcontrary to
   applicable 1aw butratheraremedy in conformancewith therightsto which sheislegallyentitled.

   This is nota nullification argtlm ent.

          ln Paragraph 75,the M agistratetransitionsinto considering whetherPlaintiff scom plaint

   statesaclaim forreliefthatisactionable.


                                                  118
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 119 of
                                      125


          InParagraph76,theM agistluteformulatesajudicialtakingsclaim totheeffectthatitoccurs
   when acourtfailstovindicatean establishedpropertyrightrecognizedby theapplicable1aw inthe

   jtlrisdiction and seizes the property for transferto anotherpady or the public withoutjust
   compensation. Plaintiffdisagreesthatherattemptto plead such a cause ofaction fails,butifso,

   seeksleaveto nm end hercom plaintin orderto cureany perceived deficiencies.

          ln Parazraph 77,theM agistratecorrectlypointsoutthatthe federalcauseofaction defined

   in Stop theBeach wasrecognized by a plurality ofthe Court. However,the concurring opinions

   providealternativegroundsfortheclaim (JusticeKennedyandSotomayorendorsedadueprocess
   basisfortheclaim ;JusticeBreyerthoughtthequestionshould bestbeleftforacasethatactuallyhad

   atakingunlikethefactualscenmiopresentedinStop theBeachinwhich theCourtdecidedtherewas

   nosuchtakingbytheStateofFlorida). Thepropertyrightstakenfrom Plaintiffweretransferred
   forpublicusein thesamewaythatthepropertyowner'shomeinKelov.CityofNew Londonwas
   transferredtoanotherprivateparty(adeveloper)forthepurposeofupgradingthepropertyinthearea
   throug,h redevelopment. Plaintiffadm itsthatherexcessiveborrowingfrom thetrustwasaproper

   subjectofcourtactionandredressbutshedidnotgetdueprocessinthestatecasesandhersisters
   failed to provideproofthatthefundsthatsheallegedlyexcessively bonowerswereusedto acquire

   herow n hom estead orherinterests in herparents'property. ln fact,in the m otion forrelieffrom

   judgmentintheTrustcase,Plaintiffprovidedpartoftheproofthatshewouldhaveputonhadthe
   propertiesbeen listed asspecialdam ages.Plaintiffthoughtthatshewasdefending acasein which

   shehad to defend herrightsto trustee feesand expense reim btzrsementsand she puton evidence

   related to those issues. Atthe second hearing,a1lofa sudden,overher objection,she was
   questioned aboutthereversem ortgageon herDC hom e,an unrelatedproperty,thathadnothing to


                                                119
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 120 of
                                      125


   do with the issuesstated in hersisters'complaint(removaloftrustee,accounting,conversion,
   injunctiverelieg.W hileshemayhavehadadebttohersisters,theapplicableFloridalaw requires
   someshowingthatunjustenrichmentinfectedheracquisition,maintenanceorimprovementofthose
   properties.ltisabsurdtothinkthatpropertyrightsshegotbydescentwhich arefundam entalshould

   beforfeitedjustbecausesheowesadebtthathadnothingtodowithhow sheacquiredthoserights.
   See,Palm BeachSavingsttfoan Assn,F.S.A.v.Fishbein. Plaintiffsconductwastransparentin

   thateverywithdrawalshem adef'
                               rom thetrtzstappearedonthem onthlybrokeragestatem ents.Prior

   case law in this court says that the Ryan/sttzartsisters' knowledge and access to the brokerage

   statementsshouldbartheirclaimsentirely.Fidelv.WellsFargoBank,N A.,(S.D.FI. M arch 9,
   2011). Therewasnofraudulentoregregiousconductproveninthecase.Thereisnoquestionthat
   the am ount that w as borrow ed w as excessive and Plaintiff expected to resolve the m atter in the

   absence of litigation but was not afforded thatopporttmity. The state courtfinding that her

   m anagem entofthe trustw as çtreprehensible''offended applicable U S Suprem e Courtand Florida

   SupremeCourtprecedentsforthetypeofharm (physicalaswellaseconomic)thatisrequiredfor
   a finding ofreprehensibility.zl

          ln Paragraph 79.theM agistratesuggeststhatthePlaintifffailedto meetJusticeKennedy's

   suggested cause of action requirem ent by failing to claim she was afforded she w as provided

   liconstitutionally-inadequate process.'' To the contrary,from the m om entthatJudge Cox placed

  restrictions on herproperty rights after a 36-m inute non-evidentiary hearing thatwas supposed to

  bedevotedtoanaccountingofthetrtzstpropertythatwmsnotfiledandthejudgehadnotread,tothe


          21 Plaintiffnotesparentheticallythatin the internetage, theseremarksbyajudgecan
  fatally dam age aperson'sreputation in am ostegregiousand tmfairway.

                                                  120
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 121 of
                                      125


   failureofJudgeKanarek tohold ahearingon herrightsto herdom icile,herrightto vote,herright

   to travel,herrightto homestead protedion forherhom e and herrightsto a share by descentor

   deviseofherparents'property,thefailuretoaffordPlaintiffanydiscovelyinthatproceedingagainst

   hersistersandtheirwitnesses,andthelackofcompetentsubstantialevidencefordenyinghercredits

   fortrusteefeesand trusteeexpense reimbusementsrequired by j735.0709,notto mention the

   foreclosure action proceeding tojudgmenton an ultra vires claim againstwhich Plaintiffwas
   precluded from providing evidence and gettingdiscovery,Plaintiffm ostcertainly isasserting that

   the state courtsafforded deficientdueprocess. PlaintiffhopesthattheM agistratewillreconsider

   heropinion thatPlaintiffdidnotassertshe wasdenied dueprocessin amannerthatwould support

   herclaim under42U.S.C.j 1983andthe4thand5thAmendments.
          ln Paragraph 80,the M agistrate citesan unpublished opinion thatPlaintiffwasunable to

   locateon Fastcaseorin the CM /ECF system fortheproposition thatthe StateofFlorida cannotbe

   held liablefortheactionsofitsagents,thestatejudges,under42 U.S.C.j 1983. The Stateof
   Floridahmswaiveditsimmllnityfrom certain tortsundertheFloridaTortsAct,j768.28.Florida
   Statutes,butassertsitsim mtm ityfrom suitundertheEleventhAmendm ent.Plaintiffnotesthatsadly

   shehasbeenfotmdnottobeacitizenofFlorida(againstherwill)andthathercurrentDC residence
   mightchangetheEleventhAmendmentimmunityenjoyedbytheState.However,Plaintiffsuggests
   thatthis issue should be addressed in further proceedings as the M agistrate notes thatthe State's

   imm tmity claim doesnotsquarewith the SupremeCourt'spronouncementsin Stop theBeach.

          In Paragraph 82,the M agistrateassertsand PlaintiffagreesthatJeffrey Sm ith,clerk ofthe

   courtisentitledto bedism issedashecarriedoutam inisterialresponsibilityforwhichhelacked the

   ability to preventtheharm donetoPlaintiff


                                                 121
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 122 of
                                      125


         lnParagraph83,theMagiskatepositsthatthecourtiswithoutauthoritytoprovideinjunctive
   relief.PlaintiffdisagreesmstheCourtcouldissueaninjunctiontopreventtheexerciseofproperty
   rights with respectto Plaintiff s homestead,her father's homestead and her parents'personal

   propertyby theRymz/stuartdefendants. Plaintiffshomestead,she believes,isvacantand to date

   hasnotbeen sold which she believesisthe ultim ateintention ofthe Ryan/sttlartdefendantswho

   havebeentmjustlyemichedbytheirpossessionofit. TheM agistrateisinerrorthatPlaintifflacks
   sfnnding to seek thereliefwith respectto herparents'propertiessoughtin Cotmt111. Becausethe

   applicableFloridalaw isthatthesuccessortrusteehad nopowertotransfertitleto thoseproperties

   asdem onstrated above,theone-third interestin thosepropertiesstillresideswith Plaintiffdespite

   the erroneousnzlings ofthe state courts. To the extentthere is any disagreem enton thatpoint,

   Plaintiffswrongfuldispossession ofthoserights should provide standing to litigate herrightf'ul

   claim s to those properties. Ryan and Deborah Stuartvalued a one-half interestin the father's

   hom estead at$275,000 asofJanuary2018,so thereisavalid claim to bemade underthediversity

   statute,28U.S.C.j1332.
          Finally,theM agistratemssertsthatanydismissalofthisaction shouldbewithprejudice.
   Plaintiffopposesthatsuggestion and notesthatûlllnlismissalsforlack ofjurisdiction should be
   withoutprejudicebecausethecourqhavingdeterminedthatitlacksjurisdictionovertheaction,is
   incapableofreachingadispositiononthemeritsoftheunderlyingclaims.''Breretonv.Bountful
   (7/.pCorp.,434F.3d 1213,1218(101     Cir.2006)(citingFrederiksenv.City ofLockport,384F.3d
   437,438(7th Cir.2004)(''A suitdismissedforlackofjurisdictioncnnnotalsobedismissed hwith
   prejudice';that'sadispositionon themerits,whichonlyacourtwithjurisdictionmayrenden'')



                                                122
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 123 of
                                      125


                                        V ER IFICA TIO N

         Plaintiffrepresentsthattmderpenaltiesofperjurypursuantto28USC j1746thatthefactual
   statementsm adeabovearetrueand correctto thebestofherknowledgeand belief.

                                         C ON CLU SIO N

          W herefore,forthe foregoingreasons,Plaintiffasksthatthevariousm otionsto dism issfiled

   againstPlaintiffbe denied and theM agistrate'sReportand Recomm endationsbeaccorded thede

   novo review by the Courtas is required and a decision issued in accordance with Plaintiff's

   objectionsandcomments.Plaintiffappreciatesthescholarlyeffortsdevotedtothiscasewhichwere
   plainly apparent in the M agistrate's report and recom m endations and the disagreem ents and

   objectionsvoicedwereofferedstrictlyonthemerits.Inaddition,Plaintiffasksleavetonmendher
   complainttoaddtheclaim sundertheFourthAmendmentshediscussedaswellasaprayerforrelief

   tmdertheA11W ritsActinadditiontotheinjunctivepowersofthisCourt.
   D ated January 23,2019                                Respectfully subm itted,
                                                  ....    '   ''> .
                                                                            A'M..       ow
                                                     Nx
                                                      w t                                )
                                                                           Q-                        .w
                                                              ('
                                                               1-c      '
                                                                        ?u-         .        t.x.e
                                                         Plaintiffrr/ se
                                                         P.M .B.#8202
                                                         6001 H ighw ay A 1A
                                                         lndian R iver Shores,FL 32963-1014
                                                         (202)999-2374(cel1)
                                                         (202)244-0723(landline)
                                                         pamstuart@aol.com
                                                         A lternate:5115 Yum a St.,N W
                                                                    W ashington,D C 20016




                                               123
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 124 of
                                      125


                                   CER TIFICA TE O F SER VICE

         lH ER EBY CERTIFY thatlhave senttheoriginalofthe foregoing PlaintiffPam ela Stuart's

   Rule72ObjectionstotheReportandRecommendationsofMagistrateJudgeM aynardtotheClerk
   oftheCourtforfilingviaovernightFederalExpressdelively withfeesprepaidandthat1- serving

   acopy on counselviafirstclmssmailwithpostageprepaidattheiraddressesprovided ofrecord this

   23rd day ofJanuary,2019.


                                                                                            -''-
                                           1
                                           *
                                           ;
                                           '
                                           - ''''
                                                .
                                                -
                                                .u
                                                 ,''> ..'
                                                                               n
                                                                                    . ..
                                                                                   ',
                                                                                        .-' '
                                                                                                        ..-..-....-.0v.
                                                                                                                      ...---.-..
                                            ' p.0e
                                                 '                  J ..) t..
                                               .-.,   z
                                                 qq..;jr
                                                               . s
                                                                 .'yt
                                                                    A a$/kq......                  ju
                                                       ..s..     ...;k;.....
                                             PA M ELA B.STUA RT
   copiesto:

   Jason L.Odom,Esq.
   Gould,Cooksey Fennell,PA
   979 Beachland Blvd.
   V ero Beach,FL 32963
   iodom@ gouldcooksey.com
          CounselforDefendantJeffreyR.Sm ith,Clerk oftheCircuitCourtforlndianRiverCotmty,
   Florida

   Sean A.M ickley,Esq.
   K irwin N onis
   15 W .Church Street,Suite 301
   Orlando,FL 32801
   sam@kirwinnorris.com
         Counselfordefendant,TheTennisTownhousesCondom initlm Association,Inc.

   C .Douglas Vittm ac,Esq.
   Collins,Brown,Barkett Garavagliaand Lawn,Chrtd.
   756 Beachland Blvd.
   V ero Beach,FL 32963
   dvitunacpleadings@ verolaw.cem


                                               124
Case 2:18-cv-14244-JEM Document 69-1 Entered on FLSD Docket 01/24/2019 Page 125 of
                                      125


         CounselforDefendants Catherine Ryan and Deborah Stuart


   M aria G uitian Barker,Esq.
   A ssistantAttom ey G eneral
   State ofFlorida
   110 S.E.6tbStreet,10thFloor
   Ft.Lauderdale,FL 33301
   maria.guitianbarker@MyFloridalegal.com
         Counselforthe State ofFlorida




                                            125
